Exhibit 10.1

TERM LOAN AGREEMENT

Dated as of April 16, 2012

among

DIGITAL REALTY TRUST, L.P.,

as Operating Partnership,

THE OTHER INITIAL BORROWERS NAMED HEREIN AND

THE ADDITIONAL BORROWERS PARTY HERETO,

as Borrowers,

DIGITAL REALTY TRUST, INC.,

as Parent Guarantor,

THE ADDITIONAL GUARANTORS PARTY HERETO,

as Additional Guarantors,

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

CITIBANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A. AND BANK OF AMERICA, N.A.,

as Syndication Agents,

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC. AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Running Managers,

and

LLOYDS TSB BANK PLC, ROYAL BANK OF CANADA, SUMITOMO MITSUI BANKING CORPORATION,
SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION
AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

         Page     ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

  Certain Defined Terms      1   

SECTION 1.02.

  Computation of Time Periods; Other Definitional Provisions      35   

SECTION 1.03.

  Accounting Terms      35     

ARTICLE II

     AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01.

  The Advances      35   

SECTION 2.02.

  Making Advances; Applicable Borrowers      36   

SECTION 2.03.

  Repayment of Advances      39   

SECTION 2.04.

  Termination or Reduction of the Commitments      39   

SECTION 2.05.

  Prepayments      39   

SECTION 2.06.

  Interest      40   

SECTION 2.07.

  Fees      42   

SECTION 2.08.

  Conversion of Advances      42   

SECTION 2.09.

  Increased Costs, Etc.      42   

SECTION 2.10.

  Payments and Computations      45   

SECTION 2.11.

  Taxes      48   

SECTION 2.12.

  Sharing of Payments, Etc      51   

SECTION 2.13.

  Use of Proceeds      52   

SECTION 2.14.

  Evidence of Debt      52   

SECTION 2.15.

  Increase in the Aggregate Commitments      53   

SECTION 2.16.

  Supplemental Tranches      54   

SECTION 2.17.

  Defaulting Lenders      55      ARTICLE III      CONDITIONS OF LENDING   

SECTION 3.01.

  Conditions Precedent to Initial Borrowing      56   

SECTION 3.02.

  Conditions Precedent to all Advances      59   

SECTION 3.03.

  Determinations Under Section 3.01      60      ARTICLE IV      REPRESENTATIONS
AND WARRANTIES   

SECTION 4.01.

  Representations and Warranties of the Loan Parties      60      ARTICLE V     
COVENANTS OF THE LOAN PARTIES   

SECTION 5.01.

  Affirmative Covenants      65   

SECTION 5.02.

  Negative Covenants      68   

SECTION 5.03.

  Reporting Requirements      71   

SECTION 5.04.

  Financial Covenants      73   

 

i



--------------------------------------------------------------------------------

   ARTICLE VI       EVENTS OF DEFAULT   

SECTION 6.01.

   Events of Default      74       ARTICLE VII       GUARANTY   

SECTION 7.01.

   Guaranty; Limitation of Liability      76   

SECTION 7.02.

   Guaranty Absolute      77   

SECTION 7.03.

   Waivers and Acknowledgments      78   

SECTION 7.04.

   Subrogation      79   

SECTION 7.05.

   Guaranty Supplements      79   

SECTION 7.06.

   Indemnification by Guarantors      80   

SECTION 7.07.

   Subordination      80   

SECTION 7.08.

   Continuing Guaranty      81   

SECTION 7.09.

   Guaranty Limitations      81       ARTICLE VIII       THE ADMINISTRATIVE
AGENT   

SECTION 8.01.

   Authorization and Action      86   

SECTION 8.02.

   Administrative Agent’s Reliance, Etc      86   

SECTION 8.03.

   Waiver of Conflicts of Interest; Etc.      87   

SECTION 8.04.

   Lender Credit Decision      88   

SECTION 8.05.

   Indemnification by Lenders      88   

SECTION 8.06.

   Successor Administrative Agents      88       ARTICLE IX       MISCELLANEOUS
  

SECTION 9.01.

   Amendments, Etc      89   

SECTION 9.02.

   Notices, Etc.      91   

SECTION 9.03.

   No Waiver; Remedies      93   

SECTION 9.04.

   Costs and Expenses      93   

SECTION 9.05.

   Right of Set-off      94   

SECTION 9.06.

   Binding Effect      95   

SECTION 9.07.

   Assignments and Participations; Replacement Notes      95   

SECTION 9.08.

   Execution in Counterparts      98   

SECTION 9.09.

   WAIVER OF JURY TRIAL      98   

SECTION 9.10.

   Confidentiality      99   

SECTION 9.11.

   Patriot Act; Anti-Money Laundering Notification      100   

SECTION 9.12.

   Jurisdiction, Etc.      100   

SECTION 9.13.

   Governing Law      100   

SECTION 9.14.

   Judgment Currency      100   

SECTION 9.15.

   Substitution of Currency; Changes in Market Practices      101   

SECTION 9.16.

   No Fiduciary Duties      101   

 

 

ii



--------------------------------------------------------------------------------

SCHEDULES      Schedule I   -    Commitments and Applicable Lending Offices
Schedule II   -    Mandatory Cost Formula Schedule III   -    Deemed Qualifying
Ground Leases Schedule 4.01(n)   -    Surviving Debt EXHIBITS      Exhibit A   -
   Form of Note Exhibit B   -    Form of Notice of Borrowing Exhibit C   -   
Form of Guaranty Supplement Exhibit D   -    Form of Assignment and Acceptance
Exhibit E   -    Form of Unencumbered Assets Certificate Exhibit F   -    Form
of Supplemental Addendum Exhibit G   -    Form of Borrower Accession Agreement

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

TERM LOAN AGREEMENT dated as of April 16, 2012 (this “Agreement”) among DIGITAL
REALTY TRUST, L.P., a Maryland limited partnership (the “Operating
Partnership”), DIGITAL REALTY DATAFIRM, LLC, a Delaware limited liability
company (the “Initial Australia Borrower” ), DIGITAL LUXEMBOURG III S.À R.L., a
Luxembourg private limited liability company (société à responsabilité limitée),
having its registered address at 11, boulevard du Prince Henri, L-1724
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(R.C.S. Luxembourg) under number B 141.552 and having a share capital of £25,823
(the “Initial Luxembourg Borrower 1”), DIGITAL REALTY (REDHILL) S.À R.L., a
Luxembourg private limited liability company (société à responsabilité limitée),
having its registered address at 11, boulevard du Prince Henri, L-1724
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(R.C.S. Luxembourg) under number B 125.912 and having a share capital of £12,000
(the “Initial Luxembourg Borrower 2”), DIGITAL REALTY (BLANCHARDSTOWN) LIMITED,
an Irish private company limited by shares, having its registered address at
Unit 9, Blanchardstown Corporate Park, Blanchardstown, Dublin 15, company
registration number 429893 (the “Initial Irish Borrower”), DIGITAL REALTY
(PARIS2) SCI, a French Société Civile Immobilière (the “Initial French
Borrower”), DIGITAL SINGAPORE JURONG EAST PTE. LTD., a Singapore private limited
company (the “Initial Singapore Borrower”) any Additional Borrowers (as
hereinafter defined) acceding hereto pursuant to Section 5.01(p) (the Additional
Borrowers, and collectively with the Operating Partnership, the Initial
Australia Borrower, the Initial Luxembourg Borrower 1, the Initial Luxembourg
Borrower 2, the Initial Irish Borrower, the Initial French Borrower and the
Initial Singapore Borrower, the “Borrowers” and each individually a “Borrower”),
DIGITAL REALTY TRUST, INC., a Maryland corporation (the “Parent Guarantor”), any
Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 5.01(j) (the Additional Guarantors, together with the Operating
Partnership and the Parent Guarantor, the “Guarantors”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the initial lenders (the “Initial Lenders”), CITIBANK, N.A.
(“Citibank”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article VIII, the “Administrative
Agent”) for the Lenders (as hereinafter defined), JPMORGAN CHASE BANK, N.A. and
BANK OF AMERICA, N.A., as syndication agents, and J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (“MLPFS”), as joint lead arrangers and joint book running managers
(the “Arrangers”) and LLOYDS TSB BANK PLC, ROYAL BANK OF CANADA, SUMITOMO MITSUI
BANKING CORPORATION, SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, A NATIONAL
BANKING ASSOCIATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-documentation agents.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acceding Lender” has the meaning specified in Section 2.15(d).

“Accepting Lenders” has the meaning specified in Section 9.01(c).

“Accrued Amounts” has the meaning specified in Section 2.10(a).

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.01(p).

“Additional Guarantor” has the meaning specified in Section 5.01(j).

 

1



--------------------------------------------------------------------------------

“Adjusted EBITDA” means an amount equal to the EBITDA for the four-fiscal
quarter period of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, less an amount equal to the Capital
Expenditure Reserve for all Assets; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such
four-fiscal quarter period, Adjusted EBITDA will be adjusted (a) in the case of
an acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entire four-fiscal quarter period) generated during the
portion of such four-fiscal quarter period that such Asset was not owned by the
Parent Guarantor or such Subsidiary and (b) in the case of a disposition, by
subtracting therefrom an amount equal to the actual EBITDA generated by the
Asset so disposed of during such four-fiscal quarter period.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 2% of all rental income (other
than tenant reimbursements) from the operation of such Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, exceeds (2) all management fees
payable in respect of such Asset for such fiscal period less (b) the Capital
Expenditure Reserve for such Asset; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during any fiscal
quarter, Adjusted Net Operating Income will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to (A) four (4) times (B) the
acquired Asset’s actual Net Operating Income (computed as if such Asset was
owned by the Parent Guarantor or one of its Subsidiaries for the entire fiscal
quarter) generated during the portion of such fiscal quarter that such Asset was
not owned by the Parent Guarantor or such Subsidiary and (2) in the case of a
disposition, by subtracting therefrom an amount equal to (A) four (4) times
(B) the actual Net Operating Income generated by the Asset so disposed of during
such fiscal quarter.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means (a) in the case of Advances in respect of
the U.S. Dollar Loan, the account of the Administrative Agent maintained by the
Administrative Agent with Citibank, N.A., at its office at 2 Penns Way, Suite
200, New Castle, Delaware 19720, ABA No. 021000089, Account No. 36852248,
Account Name: Agency/Medium Term Finance, Reference: Digital Realty, Attention:
Global Loans/Agency or such other account as the Administrative Agent shall
specify in writing to the Lenders, and (b) in the case of Advances in respect of
the Australian Dollar Loan, the Singapore Dollar Loan, the Sterling Loan, the
Euro Loan, the Euro French Loan or any Supplemental Tranche Loan, the account of
the Administrative Agent designated in writing from time to time by the
Administrative Agent to the Borrowers and the Lenders for such purpose or such
other account as the Administrative Agent shall specify in writing to the
Lenders.

“Advance” means any advance in respect of the U.S. Dollar Loan, the Australian
Dollar Loan, the Singapore Dollar Loan, the Sterling Loan, the Euro Loan, the
Euro French Loan or any Supplemental Tranche Loan.

“Affected Lender” has the meaning specified in Section 2.09(f).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by”

 

2



--------------------------------------------------------------------------------

and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
any currency, and unless expressly provided otherwise, (a) the rate as
determined by OANDA Corporation and made available on its website at
www.oanda.com/currency/converter/ or (b) if customary in the relevant interbank
market, the bid rate that appears on the Reuter’s (Page AFX= or Screen ECB37, as
applicable) screen page for cross currency rates, in each case with respect to
such currency on the date specified below in the definition of Equivalent,
provided that if either screen page or service ceases to be available, the
Administrative Agent shall use such other page or service for the purpose of
displaying cross currency rates as the Administrative Agent determines in its
reasonable discretion.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination, or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“Applicable Lender Party” means, with respect to (a) the U.S. Dollar Loan, a
U.S. Dollar Lender, (b) the Australian Dollar Loan, an Australian Dollar Lender,
(c) the Sterling Loan, a Sterling Lender, (d) the Singapore Dollar Loan, a
Singapore Dollar Lender, (e) the Euro Loan, a Euro Lender, (f) the Euro French
Loan, a Euro French Lender, and (g) any Supplemental Tranche Loan, the
applicable Supplemental Tranche Lenders.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
(a) Domestic Lending Office in the case of a Base Rate Advance, (b) Eurocurrency
Lending Office in the case of a Eurocurrency Rate Advance under the U.S. Dollar
Loan, the Sterling Loan, the Euro Loan or the Euro French Loan, (c) SGD Lending
Office in the case of the Singapore Dollar Loan, (d) AUD Lending Office in the
case of the Australian Dollar Loan, and (e) lending office set forth in the
applicable Supplemental Addendum with respect to any Supplemental Tranche Loan.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Rating

  Applicable Margin for
Base Rate Advances     Applicable Margin
for Floating Rate
Advances  

I

  A-/A3 or better     0.15 %      1.15 % 

II

  BBB+/Baa1     0.20 %      1.20 % 

III

  BBB/Baa2     0.45 %      1.45 % 

IV

  BBB-/Baa3     0.80 %      1.80 % 

V

  Lower than BBB-/Baa3     1.30 %      2.30 % 

The Applicable Margin for any Interest Period for all Advances comprising part
of the same Borrowing shall be determined by reference to the Debt Rating in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level III on the Closing Date,
(b) no change in the Applicable Margin resulting from the Debt Rating shall be
effective until three Business Days after the earlier to occur of (i) the date
on which the Administrative Agent receives the certificate described in
Section 5.03(k) and (ii) the Administrative Agent’s actual knowledge of an
applicable change in the Debt Rating.

“Applicable Pro Rata Share” means, (a) in the case of a U.S. Dollar Lender, such
Lender’s U.S. Dollar Pro Rata Share, (b) in the case of a Sterling Lender, such
Lender’s Sterling Pro Rata Share, (c) in the case of a Singapore Dollar Lender,
such Lender’s Singapore Dollar Pro Rata Share, (d) in the case of a Euro Lender,
such Lender’s Euro Pro Rata Share, (e) in the case of a Euro French Lender, such
Lender’s Euro French Pro Rata Share, (f) in the case of an Australian Dollar
Lender, such Lender’s Australian Dollar Pro Rata Share, and (g) in the case of a
Supplemental Tranche Lender, such Lender’s Supplemental Tranche Pro Rata Share
with respect to the applicable Supplemental Tranche Loan.

“Apportioned Commitment Increase” has the meaning specified in Section 2.15(a).

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Asset Value” means, at any date of determination, (a) in the case of any
Technology Asset, the Capitalized Value of such Asset; provided, however, that
the Asset Value of each Technology Asset (other than a former Development Asset
or Redevelopment Asset) shall be limited, during the first 12 months following
the date of acquisition thereof, to the greater of (i) the acquisition price
thereof or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to the Asset Value of any Technology Asset (in the
reasonable discretion of the Administrative Agent) as new Tenancy Leases are
entered into in respect of such Asset in the ordinary course of business, (b) in
the case of any Development Asset or Redevelopment Asset, the book value of such
Asset determined in accordance with GAAP (but determined without giving effect
to any depreciation), (c) in the case of any Joint Venture Asset that, but for
such Asset being owned by a Joint Venture, would qualify as a Technology Asset
under the definition thereof, the JV Pro Rata Share of the Capitalized Value of
such Asset; provided, however, that the Asset Value of such Joint Venture Asset
shall be limited, during the first 12 months following the date of acquisition
thereof, to the JV Pro Rata Share of the greater of (i) the acquisition price
thereof or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to Asset Value of any Joint Venture Asset described in
this clause (c) (in the reasonable discretion of the Administrative Agent) as
new leases, subleases, real estate licenses and occupancy agreements are entered
into in respect of such Asset in the ordinary course of business and (d) in the
case of any Joint Venture Asset not described in clause (c) above, the JV Pro
Rata Share of the book value of such Joint Venture Asset determined in
accordance with GAAP (but determined without giving effect to any depreciation)
of such Joint Venture Asset.

 

4



--------------------------------------------------------------------------------

“Assets” means Technology Assets, Development Assets, Redevelopment Assets and
Joint Venture Assets.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit D hereto.

“AUD Lending Office” means, with respect to any Lender Party, the office of such
Lender Party specified as its “AUD Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender Party, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrowers and
the Administrative Agent.

“Auditor’s Determination” has the meaning specified in Section 7.09(f).

“Australia Borrowers” means the Operating Partnership, the Initial Australia
Borrower, and each Additional Borrower that is designated as a Borrower with
respect to the Australian Dollar Loan.

“Australian Dollar Commitment” means, (a) with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Australian Dollar Commitment” or (b) if such Lender has
entered into one or more Assignment and Acceptances or Lender Accession
Agreements, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Australian
Dollar Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.04 or increased pursuant to Section 2.15.

“Australian Dollar Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(vi).

“Australian Dollar Lender” means any Person that is a Lender hereunder in
respect of the Australian Dollar Loan in its capacity as a Lender in respect of
the Australian Dollar Loan.

“Australian Dollar Loan” means, at any time, the aggregate amount of the
Lenders’ Australian Dollar Commitments at such time.

“Australian Dollar Pro Rata Share” of any amount means, with respect to any
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Australian Dollar Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.04 or
6.01, such Lender’s Facility Exposure with respect to the Australian Dollar Loan
at such time) and the denominator of which is the Australian Dollar Loan at such
time (or, if the Commitments shall have been terminated pursuant to Section 2.04
or 6.01, the total Facility Exposure with respect to the Australian Dollar Loan
at such time).

“Australian Dollars” and the “A$” sign each means lawful currency of Australia.

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

5



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b)  1/2 of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurocurrency Rate for Dollars plus
1% per annum.

“Base Rate Advance” means an Advance under the U.S. Dollar Loan advanced as a
Base Rate Advance hereunder or Converted into a Base Rate Advance hereunder that
bears interest as provided in Section 2.06(a)(i).

“BBR” means for a period relating to an Advance in respect of the Australian
Dollar Loan, (a) the average mid rate displayed at or about 10.30 A.M. (Sydney
time) on the Quotation Day on the Reuters screen BBSW page for a term equivalent
to the period or (b) if (i) for any reason that rate is not displayed for a term
equivalent to that period or (ii) the basis on which that rate is displayed is
changed and in the opinion of the Administrative Agent it ceases to reflect the
Lenders’ cost of funding to the same extent as at the date of this Agreement,
then BBR will be the rate reasonably determined by the Administrative Agent to
be the arithmetic mean of the bid and ask rates for bills of exchange accepted
by a leading Australian bank and which have a term equivalent to the period.
Rates will be expressed as a yield percent per annum to maturity.

“Bond Issuance” means any offering or issuance of any Bonds (other than any
additional Bonds issued pursuant to the Note Documents).

“Bonds” means bonds, notes, loan stock, debentures and comparable debt
instruments that evidence debt obligations of a Person.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower Accession Agreement” means the Borrower Accession Agreement, between
the Administrative Agent and an Additional Borrower relating to such Additional
Borrower which is to become a Borrower hereunder at any time on or after the
Effective Date, the form of which is attached hereto as Exhibit G.

“Borrower’s Account” means such account as any Borrower shall specify in writing
to the Administrative Agent.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to (a) any Eurocurrency Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such Eurocurrency Rate Advance (or, in
the case of an Advance denominated in Euro, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open),
(b) the Australian Dollar Loan, on which dealings are carried on in the
Australian interbank market and banks are open for business in Sydney and Hong
Kong, (c) the Singapore Dollar Loan, on which dealings are carried on in the
Singapore interbank market and banks are open for business in Singapore and Hong
Kong or (d) any Advances denominated in any Supplemental Currency, on which
dealing are carried on in the Relevant Interbank Market of the jurisdiction that
issues such Supplemental Currency and banks are open for business in Hong Kong,
provided, however, that (i) as used in the definition of Eurocurrency Rate,
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and on which dealings are carried on
in the London interbank market, and (ii)

 

6



--------------------------------------------------------------------------------

as used in the definition of EURIBO Rate, “Business Day” means a day on which
the Trans-European Automated Real-time Gross Settlement Express Transfer
(TARGET) System is open for settlement of payments in Euro.

“Capital Expenditure Reserve” means (a) with respect to any Asset on any date of
determination when calculating compliance with the maximum Unsecured Debt
exposure and minimum Unencumbered Assets Debt Service Coverage Ratio financial
covenants, the product of (A) $0.25 times (B) the total number of net rentable
square feet within such Asset and (b) at all other times, zero.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means (a) in the case of any Data Center Asset, the Adjusted
Net Operating Income of such Asset divided by 8.25%, and (b) in the case of any
Other Asset, the Adjusted Net Operating Income of such Asset divided by 7.5%.

“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 360 days from the
date of acquisition thereof: (a) readily marketable direct obligations of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the United States,
(b) readily marketable direct obligations of any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof having, at the time of acquisition, the highest rating obtainable from
either Moody’s or S&P, (c) domestic and foreign certificates of deposit or
domestic time deposits or foreign deposits or bankers’ acceptances (foreign or
domestic) in Sterling, Canadian Dollars, Swiss Francs, Euros, Hong Kong Dollars,
Dollars, Singapore Dollars, Yen or Australian Dollars that are issued by a bank:
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a United States domestic
bank, which is a member of the Federal Deposit Insurance Corporation,
(d) commercial paper (foreign and domestic) in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time and rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or “A-1” (or the then equivalent
grade) by S&P, (e) overnight securities repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of securities or
debt instruments, provided that the collateral supporting such repurchase
agreements shall have a value not less than 101% of the principal amount of the
repurchase agreement plus accrued interest; and (f) money market funds invested
in investments substantially all of which consist of the items described in
clauses (a) through (e) foregoing.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more of the combined voting power of all Voting Interests of
the Parent Guarantor; or (b) during any consecutive twelve month period
commencing on or after the date hereof, individuals who at the

 

7



--------------------------------------------------------------------------------

beginning of such period constituted the Board of Directors of the Parent
Guarantor (together with any new directors whose election by the Board of
Directors or whose nomination for election by the Parent Guarantor stockholders
was approved by a vote of at least a majority of the members of the Board of
Directors then in office who either were members of the Board of Directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board of Directors then in office, except for any such change
resulting from (x) death or disability of any such member, (y) satisfaction of
any requirement for the majority of the members of the Board of Directors of the
Parent Guarantor to qualify under applicable law as independent directors, or
(z) the replacement of any member of the Board of Directors who is an officer or
employee of the Parent Guarantor with any other officer or employee of the
Parent Guarantor or any of its Affiliates; or (c) any Person or two or more
Persons acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Parent Guarantor; or (d) the Parent Guarantor ceases to be the
general partner of the Operating Partnership; or (e) the Parent Guarantor ceases
to be the legal and beneficial owner of all of the general partnership interests
of the Operating Partnership.

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Closing Date” means the date of this Agreement.

“Commitment” means, with respect to any Lender, the sum of such Lender’s
(a) Singapore Dollar Commitment, (b) Sterling Commitment, (c) U.S. Dollar
Commitment, (d) Euro Commitment (e) Euro French Commitment, (f) Australian
Dollar Commitment, and (g) Supplemental Tranche Commitments, and “Commitments”
means the aggregate principal amount of the Commitments of all of the Lenders,
the maximum amount of which shall be the Equivalent of $750,000,000, as
increased from time to time pursuant to Section 2.15 or Section 2.16 or as
reduced from time to time pursuant to Section 2.04.

“Commitment Date” has the meaning specified in Section 2.15(b).

“Commitment Increase” has the meaning specified in Section 2.15(a).

“Commitment Minimum” means $5,000,000 (or the Equivalent thereof in a Committed
Foreign Currency).

“Committed Foreign Currencies” means Sterling, Singapore Dollars, Euros,
Australian Dollars and each Supplemental Currency.

“Communications” has the meaning specified in Section 9.02(b).

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender in writing designated as confidential,
but does not include any such information that is or becomes generally available
to the public other than by way of a breach of the confidentiality provisions of
Section 9.10 or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Loan Parties or the Administrative Agent or
any other Lender and not in violation of any confidentiality agreement with
respect to such information that is actually known to Administrative Agent or
such Lender.

“Consent Request Date” has the meaning specified in Section 9.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Debt” means Debt of the Parent Guarantor and its Subsidiaries plus
the JV Pro Rata Share of Debt of Joint Ventures that, in each case, is included
as a liability on the Consolidated balance sheet of the Parent Guarantor in
accordance with GAAP, minus the lesser of (a) the portion of such Debt scheduled
to mature within 24 months after the calculation of Consolidated Debt or
(b) unrestricted cash and Cash Equivalents on hand of the Parent Guarantor and
its Subsidiaries.

“Consolidated Secured Debt” means Secured Debt of the Parent Guarantor and its
Subsidiaries that is included as a liability on the Consolidated balance sheet
of the Parent Guarantor in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with GAAP.

“Controlled Joint Venture” means any (a) Joint Venture in which the Parent
Guarantor or any of its Subsidiaries (i) holds a majority of Equity Interests
and (ii) after giving effect to all buy/sell provisions contained in the
applicable constituent documents of such Joint Venture, controls all material
decisions of such Joint Venture, including without limitation the financing,
refinancing and disposition of the assets of such Joint Venture, and (b) any
Subsidiary of the Operating Partnership that is not a Wholly-Owned Subsidiary.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06(d), 2.08 or
2.09.

“Cross-stream Guaranty” has the meaning specified in Section 7.09(f).

“Data Center Asset” means any Real Property (other than any Joint Venture Asset)
that operates or is intended to operate primarily as a telecommunications
infrastructure building or an information technology infrastructure building.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of

 

9



--------------------------------------------------------------------------------

business and not overdue by more than 60 days or that are subject to a Good
Faith Contest, (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Obligations of
such Person as lessee under Capitalized Leases, (f) all Obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment (but excluding for the avoidance of doubt (i) regular quarterly
dividends and (ii) special year-end dividends made in connection with
maintaining the Parent Guarantor’s status as a REIT) in respect of any Equity
Interests in such Person or any other Person (other than Preferred Interests
that are issued by any Loan Party or Subsidiary thereof and classified as either
equity or minority interests pursuant to GAAP) or any warrants, rights or
options to acquire such Equity Interests, (h) all Obligations of such Person in
respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Contingent Obligations of such Person with respect to Debt and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations; provided, however,
that (A) in the case of the Parent Guarantor and its Subsidiaries “Debt” shall
also include, without duplication, the JV Pro Rata Share of Debt for each Joint
Venture and (B) for purposes of computing the Leverage Ratio, “Debt” shall be
deemed to exclude redeemable Preferred Interests issued as trust preferred
securities by the Parent Guarantor and the Borrowers to the extent the same are
by their terms subordinated to the Facility and not redeemable until after the
Maturity Date.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture; and
provided further, however, that as used in the definition of “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during the
four-fiscal quarter period of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, the term “Debt for Borrowed Money”
(a) shall include, in the case of an acquisition, an amount equal to the Debt
for Borrowed Money directly relating to such Asset existing immediately
following such acquisition (computed as if such indebtedness in respect of such
Asset was in existence for the Parent Guarantor or such Subsidiary for the
entire four-fiscal quarter period), and (b) shall exclude, in the case of a
disposition, an amount equal to the actual Debt for Borrowed Money to which such
Asset was subject to the extent such Debt for Borrowed Money was repaid or
otherwise terminated upon the disposition of such Asset during such four-fiscal
quarter period.

“Debt Rating” means, as of any date, the rating that has been most recently
assigned by either S&P, Fitch or Moody’s, as the case may be, to the long-term
senior unsecured non-credit enhanced debt of the Parent Guarantor or, if
applicable, to the “implied rating” of the Parent Guarantor’s long-term senior
unsecured credit enhanced debt. For purposes of the foregoing, (a) if any rating
established by S&P, Fitch or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change and (b) if S&P, Fitch or Moody’s shall change
the basis on which ratings are established, each reference to the Parent
Guarantor’s Debt Rating announced by S&P, Fitch or Moody’s, as the case may be,
shall refer to the then equivalent rating by S&P, Fitch or Moody’s, as the case
may be. For the purposes of determining the Applicable Margin, (i) if the Parent
Guarantor has three ratings and such ratings are

 

10



--------------------------------------------------------------------------------

split, then, if the difference between the highest and lowest is one level
apart, it will be the highest of the three, provided that if the difference is
more than one level, the average rating of the two highest will be used (or, if
such average rating is not a recognized category, then the second highest rating
will be used), (ii) if the Parent Guarantor has only two ratings, it will be the
higher of the two, provided that if the ratings are more than one level apart,
the average rating will be used (or, if such average rating is not a recognized
category, then the higher rating will be used), and (iii) if the Parent
Guarantor has only one rating assigned by either S&P or Moody’s, then the Debt
Rating shall be such credit rating.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.17(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”) unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, (ii) any Lender
that has notified the Administrative Agent or the Borrowers in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder (unless such writing or public statement states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (iii) any Lender that has, for three or more Business Days
after written request of the Administrative Agent or any Borrower, failed to
confirm in writing to the Administrative Agent and the applicable Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(iii) upon the Administrative Agent’s and the applicable Borrower’s receipt of
such written confirmation), or (iv) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company, provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect Parent Company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (iv) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon notification of such determination by the Administrative
Agent to the Borrowers and the Lenders.

“Delayed Draw Period” has the meaning specified in Section 2.01(a).

“Delayed Draw Tranche” means each of the U.S. Dollar Delayed Draw Tranche, the
Sterling Delayed Draw Tranche, the Euro Delayed Draw Tranche, the Euro French
Delayed Draw Tranche, the Singapore Dollar Delayed Draw Tranche and the
Australian Dollar Delayed Draw Tranche.

“Development Asset” means Real Property acquired for development into a
Technology Asset that, in accordance with GAAP, would be classified as a
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Technology Assets.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

11



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender, as the case may be, or such other office
of such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.

“EBITDA” means, for any period, (a) the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items and the
non-cash component of non-recurring items), (ii) interest expense, (iii) income
tax expense, (iv) depreciation expense, (v) amortization expense, in each case
of the Parent Guarantor and its Subsidiaries determined on a Consolidated basis
and in accordance with GAAP for such period, and (vi) to the extent such amounts
were deducted in calculating net income (or net loss), (A) losses from
extraordinary, non-recurring and unusual items (including, without limitation,
prepayment penalties and costs or fees incurred in connection with any capital
markets offering, debt financing, or amendment thereto, redemption or exchange
of indebtedness, lease termination, business combination, acquisition,
disposition, recapitalization or similar transaction (regardless of whether such
transaction is completed)), (B) expenses and losses associated with Hedging
Agreements and (C) expenses and losses resulting from fluctuations in foreign
exchange rates, plus (b) with respect to each Joint Venture, the JV Pro Rata
Share of the sum of (i) net income (or net loss) (excluding gains (or losses)
from extraordinary and unusual items), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense, (v) amortization expense of such Joint
Venture, and (vi) to the extent such amounts were deducted in calculating net
income (or net loss) with respect to such Joint Venture, (A) losses from
extraordinary, non-recurring and unusual items (including, without limitation,
prepayment penalties and costs or fees incurred in connection with any capital
markets offering, debt financing, or amendment thereto, redemption or exchange
of indebtedness, lease termination, business combination, acquisition,
disposition, recapitalization or similar transaction (regardless of whether such
transaction is completed)), (B) expenses and losses associated with Hedging
Agreements and (C) expenses and losses resulting from fluctuations in foreign
exchange rates, in each case determined on a consolidated basis and in
accordance with GAAP for such period.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means with respect to each Tranche, (a) a Lender; (b) an
Affiliate or Fund Affiliate of a Lender and (c) any other Person (other than an
individual) approved by the Administrative Agent and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 9.07, the Operating Partnership, each such approval not to be
unreasonably withheld or delayed; provided, however, that neither any Loan Party
nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition.

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

12



--------------------------------------------------------------------------------

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equivalent” in Dollars of any currency other than Dollars on any date means the
equivalent in Dollars of such other currency determined at the Agent’s Spot Rate
of Exchange on the date falling two Business Days prior to the date of
conversion or notional conversion, as the case may be. “Equivalent” in any
currency (other than Dollars) of any other currency (including Dollars) means
the equivalent in such other currency determined at the Agent’s Spot Rate of
Exchange on the date falling two Business Days prior to the date of conversion
or notional conversion, as the case may be.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412(c) of the Code or Section 303 of ERISA with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) with respect to any Plan, the cessation of operations at a facility
of any Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA resulting in a partial withdrawal by any Loan Party or
any ERISA Affiliate from such Plan; (e) the withdrawal by any Loan Party or any
ERISA Affiliate from a Multiple Employer Plan during a plan year for which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Single
Employer Plan requiring the provision of security to such Single Employer Plan
pursuant to Section 206(g)(5) of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

13



--------------------------------------------------------------------------------

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 Page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, in each case providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at 11:00 A.M., Brussels time, two Business Days before the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average of the respective rates per annum at which deposits
in Euro are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing in Euros to be outstanding during such
Interest Period and for a period equal to such Interest Period (subject,
however, to the provisions of Section 2.06).

“Euro” and “€” each means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the EMU
Legislation.

“Euro Borrowers” means the Initial Irish Borrower and each Additional Borrower
that is designated as a Borrower with respect to the Euro Loan.

“Euro Commitment” means, (a) with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Euro Commitment” or (b) if such Lender has entered into one or more Assignment
and Acceptances or Lender Accession Agreements, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Euro Commitment”, as such amount may be reduced at or prior to
such time pursuant to Section 2.04 or increased pursuant to Section 2.15.

“Euro Delayed Draw Tranche” has the meaning specified in Section 2.01(a)(iii).

“Euro France Borrowers” means the Initial French Borrower, the Initial Irish
Borrower and each Additional Borrower that is designated as a Borrower with
respect to the Euro French Loan.

“Euro French Commitment” means (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Euro French Commitment” or (b) if such Lender has entered into one or
more Assignment and Acceptances or Lender Accession Agreements, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Euro French Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15.

“Euro French Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(iv).

“Euro French Lender” means any Person that is a Lender hereunder in respect of
the Euro French Loan in its capacity as a Lender in respect of the Euro French
Loan.

“Euro French Loan” means, at any time, the aggregate amount of the Lenders’ Euro
French Commitments at such time.

“Euro French Pro Rata Share” of any amount means, with respect to any Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s Euro French Commitment at such time (or, if the
Commitments shall have been terminated

 

14



--------------------------------------------------------------------------------

pursuant to Section 2.04 or 6.01, such Lender’s Facility Exposure with respect
to the Euro French Loan at such time) and the denominator of which is the Euro
French Loan at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, the total Facility Exposure with respect to
the Euro French Loan at such time).

“Euro Lender” means any Person that is a Lender hereunder in respect of the Euro
Loan in its capacity as a Lender in respect of the Euro Loan.

“Euro Loan” means, at any time, the aggregate amount of the Lenders’ Euro
Commitments at such time.

“Euro Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Euro Commitment at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.04 or 6.01, such Lender’s
Facility Exposure with respect to the Euro Loan at such time) and the
denominator of which is the Euro Loan at such time (or, if the Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, the total Facility
Exposure with respect to the Euro Loan at such time).

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.

“Eurocurrency Rate” means, for any Interest Period for all Eurocurrency Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (i)(A) in the case of any Advance
denominated in Dollars, Yen or Sterling, the rate per annum appearing on Reuters
Screen LIBOR01 Page or LIBOR02 Page, as applicable (or any successor page) as
the London interbank offered rate for deposits in Dollars, Yen or Sterling at
11:00 A.M. (London time) (x) two Business Days before the first day of such
Interest Period in the case of Dollars or Yen and (y) on the first day of such
Interest Period in the case of Sterling for, in each case, a period equal to
such Interest Period or, if for any reason such rate is not available, and
subject to the provisions of Section 2.06, the average of the rate per annum at
which deposits in Dollars, Yen or Sterling is offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) (x) two Business Days before the
first day of such Interest Period in the case of Dollars or Yen and (y) on the
first day of such Interest Period in the case of Sterling, in each case in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
(or, if such Reference Bank shall not have such a Eurocurrency Rate Advance,
$1,000,000) and for a period equal to such Interest Period or (B) in the case of
any Advance denominated in Euro, the EURIBO Rate by (ii) a percentage equal to
100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period;
provided, however, that with respect to Eurocurrency Rate Advances under any
Supplemental Tranche Loan denominated in Yen, the Sterling Loan, the Euro Loan
or the Euro French Loan, the Eurocurrency Rate shall be determined without
dividing the amount in clause (i) by the amount in clause (ii) (i.e., without
reference to the Eurocurrency Rate Reserve Percentage).

“Eurocurrency Rate Advance” means each Advance denominated in Dollars or a
Committed Foreign Currency that bears interest as provided in
Section 2.06(a)(ii).

 

15



--------------------------------------------------------------------------------

“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Advances in respect of the U.S. Dollar Loan comprising part of
the same Borrowing, the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances is determined) having a term
equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” has the meaning specified in Section 2.11(a).

“Existing Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately before the Effective Date.

“Facility” means, collectively, all of the Tranches.

“Facility Exposure” means (a) with respect to each Tranche, at any date of
determination, the sum of the aggregate principal amount of all outstanding
Advances relating to such Tranche, and (b) with respect to the Facility, at any
date of determination, the sum of the aggregate principal amount of all
outstanding Advances in respect of all Tranches.

“FATCA” has the meaning specified in Section 2.11(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated as of March 12, 2012 among the Operating
Partnership, MLPFS, J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A., Bank
of America, N.A. and CGMI, as the same may be amended from time to time.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and any
successor thereto.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for Borrowed Money plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable (not
including balloon maturity amounts) plus (iii) all cash dividends payable on any
Preferred Interests (which, for the avoidance of doubt, shall include Preferred
Interests structured as trust preferred securities), but excluding redemption
payments or charges in connection with the redemption of Preferred Interests, in
each case, of or by the Parent Guarantor and its Subsidiaries for the
four-fiscal quarter period of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender pursuant to
Section 5.03(b) or (c), as the case may be, determined on a Consolidated basis
for such period.

 

16



--------------------------------------------------------------------------------

“Floating Rate” means with respect to (a) Floating Rate Advances in Australian
Dollars, BBR, (b) Floating Rate Advances in Singapore Dollars, SOR, (c) Floating
Rate Advances in Hong Kong Dollars, HIBOR, and (d) Floating Rate Advances in
Dollars, Sterling, Yen or Euro, the Eurocurrency Rate.

“Floating Rate Advance” means each Advance that is not a Base Rate Advance.

“Foreign Lender” has the meaning specified in Section 2.11(e).

“Foreign Subsidiary” means any Subsidiary of the Parent Guarantor (a) that is
not incorporated or organized under the laws of any State of the United States
or the District of Columbia, and (b) the principal assets, if any, of which are
not located in the United States or are Equity Interests in a Subsidiary
described in clause (a) or (b) of this definition.

“French Guarantor” has the meaning specified in Section 7.09(e)(i).

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is administered or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funding Deadline” means (a) 1:00 P.M. (New York City time) on the date of such
Borrowing in the case of a Borrowing consisting of Advances under the
U.S. Dollar Loan, (b) 3:00 P.M. (London time) on the date of such Borrowing in
the case of a Borrowing under the Sterling Loan, (c) 2:00 P.M. (London time) on
the date of such Borrowing in the case of a Borrowing under the Euro Loan or the
Euro French Loan, (d) 3:00 P.M. (London time) on the Business Day prior to the
date of such Borrowing in the case of a Borrowing under a Supplemental Tranche
Loan denominated in Yen, (e) 12:00 P.M. (Singapore time) on the date of such
Borrowing in the case of a Borrowing under the Singapore Dollar Loan or under a
Supplemental Tranche Loan denominated in Hong Kong Dollars and (f) 12:00 P.M.
(Sydney time) on the date of such Borrowing in the case of a Borrowing under the
Australian Dollar Loan.

“Funds From Operations” means net income (or loss) (computed in accordance with
GAAP), excluding gains (or losses) from sales of property and extraordinary and
unusual items, plus depreciation and amortization, and after adjustments for
unconsolidated Joint Ventures. Adjustments for unconsolidated Joint Ventures
will be calculated to reflect funds from operations on the same basis.

“GAAP” has the meaning specified in Section 1.03.

“German GmbH Guarantor” has the meaning specified in Section 7.09(f).

“Global Revolving Credit Agreement” means that certain Global Senior Credit
Agreement, dated as of November 3, 2011, by and among the Operating Partnership,
the other borrowers and guarantors named therein, Citibank, N.A., as
administrative agent, the financial institutions party thereto, Bank of America,
N.A., as the syndication agent, and CGMI and MLPFS, as the arrangers, as
amended.

“Global Revolving Credit Borrower” means a Borrower (as defined in the Global
Revolving Credit Agreement).

 

17



--------------------------------------------------------------------------------

“Global Revolving Credit Facility Documents” means the Global Revolving Credit
Agreement and the Loan Documents (as defined in the Global Revolving Credit
Agreement).

“GmbHG” has the meaning specified in Section 7.09(f).

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest is not reasonably likely to result in a Material Adverse
Effect.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto and otherwise in form and
substance reasonably acceptable to the Administrative Agent.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“HGB” has the meaning specified in Section 7.09(f).

“HIBOR” means, in relation to any Supplemental Tranche Loan denominated in Hong
Kong Dollars, (a) the Hong Kong Screen Rate or (b) if the Hong Kong Screen Rate
is not available for Hong Kong Dollars for the Interest Period of the applicable
Advance, the rate reasonably determined by the Administrative Agent as the rate
quoted to leading banks in the Hong Kong interbank market, in each case as of
11:00 A.M. Hong Kong time on the Quotation Day for the offering of deposits in
Hong Kong Dollars for a period comparable to the applicable Interest Period.

“Hong Kong Dollars” and the “H$” sign each means lawful currency of Hong Kong.

“Hong Kong Screen Rate” means the display designated as the HKABHIBOR Screen on
the Reuters system or such other page as may replace such page on that system
for the purpose of displaying offered rates for Hong Kong Dollar deposits.

“Increase Agent Notice Deadline” means (a) 11:00 A.M. (New York City time) where
the U.S. Dollar Loan is the increasing Tranche, (b) 11:00 A.M. (London time)
where the Sterling Loan, the Euro Loan, the Euro French Loan or a Supplemental
Tranche Loan denominated in Yen is the increasing Tranche, (c) 11:00 A.M.
(Singapore time) where the Singapore Dollar Loan or a Supplemental Tranche Loan
denominated in Hong Kong Dollars is the increasing Tranche and (d) 11:00 A.M.
(Sydney time) where the Australian Dollar Loan is the increasing Tranche.

 

18



--------------------------------------------------------------------------------

“Increase Date” has the meaning specified in Section 2.15(a).

“Increase Funding Deadline” means (a) 3:00 P.M. (New York City time) on the
Increase Date where the U.S. Dollar Loan is the increasing Tranche, (b) 3:00
P.M. (London time) on the Increase Date where the Sterling Loan is the
increasing Tranche, (c) 2:00 P.M. (London time) on the Increase Date where the
Euro Loan or the Euro French Loan is the increasing Tranche, (d) 12:00 P.M.
(Sydney time) on the Increase Date where the Australian Dollar Loan is the
increasing Tranche and (e) 12:00 P.M. (Singapore time) on the Increase Date
where the Singapore Dollar Loan or a Supplemental Tranche Loan denominated in
Hong Kong Dollars is the increasing Tranche.

“Increase Minimum” means $5,000,000 (or the Equivalent thereof in a Committed
Foreign Currency).

“Increased Commitment Amount” has the meaning specified in Section 2.15(b).

“Increasing Lender” has the meaning specified in Section 2.15(b).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Indemnified Taxes” has the meaning specified in Section 2.11(a).

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.

“Information Memorandum” means the information memorandum dated March 2012 used
by the Arrangers in connection with the syndication of the Commitments.

“Initial Australia Borrower” has the meaning specified in the recital of parties
to this Agreement.

“Initial Borrowing Date” means the Business Day immediately following the
Effective Date.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Initial Process Agent” has the meaning specified in Section 9.12(c).

“Initial French Borrower” has the meaning specified in the recital of parties to
this Agreement.

“Initial Irish Borrower” has the meaning specified in the recital of parties to
this Agreement.

“Initial Luxembourg Borrower 1” has the meaning specified in the recital of
parties to this Agreement.

“Initial Luxembourg Borrower 2” has the meaning specified in the recital of
parties to this Agreement.

“Initial Singapore Borrower” has the meaning specified in the recital of parties
to this Agreement.

 

19



--------------------------------------------------------------------------------

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, but
utilizing the actuarial assumptions used in such Plan’s most recent valuation
report.

“Interest Period” means for each Floating Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Floating Rate Advance
or the date of the Conversion of any Base Rate Advance into a Floating Rate
Advance, and ending on the last day of the period selected by the applicable
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the applicable Borrower
pursuant to the provisions below. The duration of each such Interest Period
shall be one, two, three or six months, as the applicable Borrower may, upon
notice received by the Administrative Agent not later than the Interest Period
Notice Deadline, select; provided, however, that:

(a) no Borrower may select any Interest Period with respect to any Floating Rate
Advance that ends after the Maturity Date;

(b) Interest Periods commencing on the same date for Floating Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(e) the applicable Borrower shall not have the right to elect any Interest
Period if an Event of Default has occurred and is continuing and, subject to
Section 2.08(b)(iii), for the period that such Event of Default is continuing,
successive Interest Periods shall be one month in duration.

“Interest Period Notice Deadline” means (a) 12:00 Noon (New York City time) on
the third Business Day prior to the first day of the applicable Interest Period
in the case of the U.S. Dollar Loan, (b) 12:00 Noon (London time) on the third
Business Day prior to the first day of the applicable Interest Period in the
case of the Sterling Loan, the Euro Loan, the Euro French Loan or a Supplemental
Tranche Loan denominated in Yen, (c) 12:00 Noon (Singapore time) on the third
Business Day prior to the first day of the applicable Interest Period in the
case of the Singapore Dollar Loan or a Supplemental Tranche Loan denominated in
Hong Kong Dollars and (d) 12:00 Noon (Sydney time) on the third Business Day
prior to the first day of the applicable Interest Period in the case of the
Australian Dollar Loan.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any

 

20



--------------------------------------------------------------------------------

other direct or indirect investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of “Debt” in respect of such Person.

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JTC” means Jurong Town Corporation, a body corporate incorporated under the
Jurong Town Corporation Act of Singapore.

“JTC Property” means an Asset located in Singapore that is ground leased from
the JTC.

“Jurong Asset” means the Technology Asset located at and known as Private Lot
A2534304 at International Business Park, Jurong, Singapore.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value in accordance with GAAP (but determined without giving effect to any
depreciation) of all Equity Interests in such Joint Venture held by the Parent
Guarantor and any of its Subsidiaries by (b) the total book value in accordance
with GAAP (but determined without giving effect to any depreciation) of all
outstanding Equity Interests in such Joint Venture at such time.

“Lender Accession Agreement” has the meaning specified in Section 2.15(d)(i).

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means (a) the Initial Lenders, (b) each Acceding Lender that shall
become a party hereto pursuant to Section 2.15 or 2.16, and (c) each Person that
shall become a Lender hereunder pursuant to Section 9.07 in each case for so
long as such Initial Lender, Acceding Lender or Person, as the case may be,
shall be a party to this Agreement.

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

21



--------------------------------------------------------------------------------

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement, (e) each Borrower Accession Agreement, (f) each
Supplemental Addendum, (g) each Loan Modification Agreement and (h) each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement, in each case, as
amended.

“Loan Modification Agreement” has the meaning specified in Section 9.01(c).

“Loan Modification Offer” has the meaning specified in Section 9.01(c).

“Loan Parties” means the Borrowers and the Guarantors.

“Management Determination” has the meaning specified in Section 7.09(f).

“Mandatory Cost” means the percentage rate per annum calculated in accordance
with Schedule II. The Additional Cost Rate (as defined in Schedule II) shall be
calculated by each applicable Lender and notified to the Administrative Agent by
such Lender.

“Margin Stock” has the meaning specified in Regulation U.

“Market Disruption Event” means in connection with (a) Advances in Singapore
Dollars, (i) at or about 11:00 A.M. Singapore time on the Quotation Day for the
relevant Interest Period the average rate published on the Reuters page SOR is
not available and the Administrative Agent is unable to determine SOR for the
relevant currency and period or (ii) before close of business in Singapore on
the Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from a Lender or Lenders (whose participations in an
Advance exceed fifty percent (50%) of such Advance) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of SOR, (b) Advances in Australian Dollars, (i) at or about 10.30 A.M. Sydney
time on the Quotation Day for the relevant Interest Period the average rate
published on the Reuters screen BBSY page is not available and the
Administrative Agent is unable to determine BBR for the relevant currency and
period or (ii) before close of business in Sydney on the Quotation Day for the
relevant Interest Period, the Administrative Agent receives notifications from a
Lender or Lenders (whose participations in an Advance exceed fifty percent
(50%) of such Advance) that the cost to it of obtaining matching deposits in the
Relevant Interbank Market would be in excess of BBR, and (c) Advances in Hong
Kong Dollars, (i) at or about 11:00 A.M. Hong Kong time on the Quotation Day for
the relevant Interest Period the Hong Kong Screen Rate is not available and the
Administrative Agent is unable to determine HIBOR for the relevant currency and
period or (ii) before close of business in Hong Kong on the Quotation Day for
the relevant Interest Period, the Administrative Agent receives notifications
from a Lender or Lenders (whose participations in an Advance exceed fifty
percent (50%) of such Advance) that the cost to it of obtaining matching
deposits in the Relevant Interbank Market would be in excess of HIBOR.

“Material Adverse Change” means any material adverse change in the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole, (b) the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (c) the ability of any Loan Party to perform its
material Obligations under any Loan Document to which it is or is to be a party.

“Material Contract” means each contract to which the Parent Guarantor or any of
its Subsidiaries is a party that is material to the business or financial
condition of the Parent Guarantor and its Subsidiaries taken as a whole.

 

22



--------------------------------------------------------------------------------

“Material Debt” means Debt of any Loan Party or any Subsidiary of a Loan Party
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of $75,000,000 (or the Equivalent thereof in any
foreign currency) or more, either individually or in the aggregate; in each case
(a) whether the primary obligation of one or more of the Loan Parties or their
respective Subsidiaries, (b) whether the subject of one or more separate debt
instruments or agreements, and (c) exclusive of Debt outstanding under this
Agreement.

“Maturity Date” means April 16, 2017 or such other date on which the final
payment of the principal of the Notes becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“MLPFS” has the meaning specified in the recital of parties to this Agreement.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and at least one Person other than the Loan Parties and the ERISA Affiliates are
contributing sponsors or (b) any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates were previously
contributing sponsors if such Loan Party or ERISA Affiliate would reasonably be
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Obligations under or in respect of the Loan Documents; provided, however, that
(a) an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge, (b) any provision of the Note Documents or the Global Revolving Credit
Facility Documents restricting the ability of any Loan Party to encumber its
assets (exclusive of any outright prohibition on the ability of any Loan Party
to encumber particular assets) shall be deemed to not constitute a Negative
Pledge so long as such provision is generally consistent with a comparable
provision of the Loan Documents, and (c) any change of control or similar
restriction set forth in a Joint Venture agreement or in a loan document
governing mortgage secured Debt shall not constitute a Negative Pledge.

“Net Assets” has the meaning specified in Section 7.09(f).

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, the difference (if positive) between (i) the total rental revenue
and other income from the operation of such Asset for the fiscal quarter of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Lender pursuant to Section 5.03(b) or (c), as the case
may be, and (ii) all expenses and other proper charges incurred by the
applicable Loan Party or Subsidiary in connection with the operation and
maintenance of such Asset during such fiscal period, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP,

 

23



--------------------------------------------------------------------------------

and (b) with respect to any Joint Venture Asset, the difference (if positive)
between (i) the JV Pro Rata Share of the total rental revenue and other income
from the operation of such Asset for the fiscal quarter of the Parent Guarantor
most recently ended for which financial statements are required to be delivered
to the Lender pursuant to Section 5.03(b) or (c), as the case may be, and
(ii) the JV Pro Rata Share of all expenses and other proper charges incurred by
the applicable Joint Venture in connection with the operation and maintenance of
such Asset during such fiscal period, including, without limitation, management
fees, repairs, real estate and chattel taxes and bad debt expenses, but before
payment or provision for debt service charges, income taxes and depreciation,
amortization and other non-cash expenses, all as determined in accordance with
GAAP, provided that in no event shall Net Operating Income for any Asset be less
than zero.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Note” means a promissory note of any Borrower payable to any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender.

“Note Agreement” means that certain Amended and Restated Note Purchase and
Private Shelf Agreement dated as of November 3, 2011, by and among the Operating
Partnership, the Parent Guarantor, each of the entities party thereto from time
to time as Subsidiary Guarantors (as defined therein), PIM, and the note
purchasers party thereto or bound thereby from time to time, as amended to date
and as further amended from time to time.

“Note Documents” means the Note Agreement, together with all Bonds, instruments
and other agreements entered into and delivered in connection therewith from
time to time.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Borrowing Deadline” means (a) 1:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Floating Rate Advances under the U.S. Dollar Loan,
(b) 12:00 P.M. (New York City time) on the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances under the U.S. Dollar Loan,
(c) 1:00 P.M. (London time) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing under the Sterling Loan, the Euro
Loan, the Euro French Loan or a Supplemental Tranche Loan denominated in Yen,
(d) 10:00 A.M. (Singapore time) on the third Business Day prior to the date of
the proposed Borrowing in the case of any Borrowing under the Singapore Dollar
Loan or a Supplemental Tranche Loan denominated in Hong Kong Dollars and
(e) 10:00 A.M. (Sydney time) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing under the Australian Dollar Loan.

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the

 

24



--------------------------------------------------------------------------------

Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Operating Partnership” has the meaning specified in the recital of parties to
this Agreement.

“Other Asset” means a Real Property (other than any Joint Venture Asset) that
operates or is intended to operate as a technology manufacturing building or a
technology office/corporate headquarter building.

“Other Taxes” has the meaning specified in Section 2.11(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Participant Register” has the meaning specified in Section 9.07(f).

“Participating Member State” means each state so described in any of the
legislative measures of the European Council for the introduction of, or
changeover to, an operation of a single or unified European currency.

“Patriot Act” has the meaning specified in Section 9.11.

“Payment Demand” has the meaning specified in Section 7.09(f).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Amendments” has the meaning specified in Section 9.01(c).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) covenants, conditions and restrictions,
easements, zoning restrictions, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use or value of such property
for its present purposes; (e) Tenancy Leases and other interests of lessees and
lessors under leases or real or personal property made in the ordinary course of
business that do not materially and adversely affect the use of the Real
Property encumbered thereby for its intended purpose or the value thereof;
(f) any attachment or judgment Liens not resulting in an Event of Default under
Section 6.01(g); (g) customary Liens pursuant to general banking terms and
conditions; and (h) Liens in favor of any Secured Party pursuant to any Loan
Document.

 

25



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PIM” means Prudential Investment Management, Inc., and its successors and
assigns under the Note Documents.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Post Petition Interest” has the meaning specified in Section 7.07(c).

“Post-Closing Letter Agreement” means the letter agreement dated as of the date
hereof among the initial Borrowers and the Administrative Agent.

“Potential Defaulting Lender” means, at any time, (a) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of such Lender, its Parent
Company or any Subsidiary or financial institution affiliate thereof, (b) any
Lender that has notified, or whose Parent Company or a Subsidiary or financial
institution affiliate thereof has notified, the Administrative Agent or any
Borrower in writing, or has stated publicly, that it does not intend to comply
with its funding obligations under any other loan agreement or credit agreement
or other financing agreement, or (c) any Lender that has, or whose Parent
Company has, a long-term non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (a) through (c) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.17(b)) upon notification of such determination by the Administrative
Agent to the Borrowers and the Lenders.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Prepayment Minimum” means $1,000,000 (or the Equivalent thereof in any
Committed Foreign Currency).

“Primary Currency” means in respect of (a) the U.S. Dollar Loan, Dollars,
(b) the Sterling Loan, Sterling, (c) the Singapore Dollar Loan, Singapore
Dollars, (d) the Euro Loan and the Euro French Loan, Euros, (e) the Australian
Dollar Loan, Australian Dollars, and (f) each Supplemental Tranche Loan, the
Supplemental Currency related thereto.

“Process Agent” has the meaning specified in Section 9.12(c).

“Processing Fee” means $3,500 in the case of the U.S. Dollar Loan, the Singapore
Dollar Loan, the Australian Dollar Loan and any Supplemental Tranche Loan,
£3,500 in the case of the Sterling Loan, $3,500 in the case of the Singapore
Dollar Loan, and €3,500 in the case of the Euro Loan or the Euro French Loan.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such

 

26



--------------------------------------------------------------------------------

Lender’s Facility Exposure at such time) and the denominator of which is the
aggregate amount of the Lenders’ Commitments at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, the
aggregate Facility Exposure at such time).

“Qualified French Intercompany Loan” has the meaning specified in
Section 7.09(e)(ii).

“Qualifying Ground Lease” means, subject to the last sentence of this
definition, a lease of Real Property containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options as
to which there are no conditions precedent to exercise thereof other than the
giving of a notice of exercise) (or in the case of a JTC Property, such
conditions precedent as are customarily imposed by the JTC on properties of a
similar nature that are leased by the JTC) of (x) 30 years or more (or in the
case of a JTC Property, 20 years or more) from the Closing Date or (y) such
lesser term as may be acceptable to the Administrative Agent and which is
customarily considered “financeable” by institutional lenders making loans
secured by leasehold mortgages (or equivalent) in the jurisdiction of the
applicable Real Property; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor (or in the
case of a JTC Property, with such prior approval or notification as the JTC
customarily requires from time to time under its standard regulations governing
the creation of security interests over properties of a similar nature that are
leased by the JTC); (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so (or in the case of a JTC Property,
such obligations imposed on the JTC as lessor as are customary in its standard
terms of lease for properties of a similar nature that are leased by the JTC);
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees in the applicable jurisdiction making a loan secured by the interest
of the holder of a leasehold estate demised pursuant to a ground lease (or in
the case of a JTC Property, such other rights as are customarily required by
mortgagees in relation to properties of a similar nature that are leased by the
JTC). Notwithstanding the foregoing, the leases set forth on Schedule III hereto
as in effect as of the Closing Date shall be deemed to be Qualifying Ground
Leases.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined (a) if the currency is Australian Dollars or Hong Kong Dollars,
the first day of that period, (b) if the currency is Singapore Dollars, two
Singapore Business Days before the first day of that period, and (c) if the
currency is a Supplemental Currency not described in clause (a), the day set
forth in the applicable Supplemental Addendum as the Quotation Day.

“Real Property” means all right, title and interest of any Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.

“Reclassification Date” means, with respect to any Redevelopment Asset, the date
on which the Operating Partnership shall have given notice to the Administrative
Agent that it desires to reclassify such Asset as a Technology Asset for
purposes of this Agreement.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

27



--------------------------------------------------------------------------------

“Redevelopment Asset” means (a) the Jurong Asset and (b) any Technology Asset
(i) designated by the Operating Partnership in a notice to the Administrative
Agent as a “Redevelopment Asset”, (ii) which either (A) has been acquired by any
Borrower or any of its Subsidiaries with a view toward renovating or
rehabilitating such Asset at an aggregate anticipated cost in excess of 10% of
the acquisition cost thereof, or (B) any Borrower or a Subsidiary thereof
intends to renovate or rehabilitate at an aggregate anticipated cost in excess
of 10% of the Capitalized Value of such Asset, and (iii) that does not qualify
as a “Development Asset” by reason of, among other things, the redevelopment
plan for such Asset not including a total demolition of the existing building(s)
and improvements. Each Redevelopment Asset shall continue to be classified as a
Redevelopment Asset hereunder until the applicable Reclassification Date for
such Asset, upon and after which such Asset shall be classified as a Technology
Asset hereunder.

“Reference Banks” means Citibank, N.A., and Bank of America, N.A.; provided,
however, that with respect to the Sterling Loan, the Euro Loan and the Euro
French Loan, Reference Banks shall mean Citibank, N.A., London Branch, the
principal London office of The Royal Bank of Scotland plc and the principal
London office of Bank of America, N.A.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

“Relevant Currency” has the meaning specified in Section 9.14(c).

“Relevant Interbank Market” means, in relation to (a) Australian Dollars, the
Australian bank bill market, (b) Singapore Dollars, the Singapore interbank
market, (c) Hong Kong Dollars, the Hong Kong interbank market, (d) Yen, the
Tokyo interbank market and (d) any other currency of any other jurisdiction, the
applicable interbank market of such jurisdiction.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender” has the meaning specified in Section 9.01(b).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of the aggregate principal amount (expressed in Dollars and including
the Equivalent in Dollars at such time of any amounts denominated in a Committed
Foreign Currency) of the Advances outstanding at such time.

“Responsible Officer” means the chief executive officer, chief financial
officer, senior vice president, controller or the treasurer of any Loan Party or
any of its Subsidiaries. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the applicable Loan Party or Subsidiary thereof, as
applicable, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party or such Subsidiary as applicable.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, and any successor thereto.

 

28



--------------------------------------------------------------------------------

“Secured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries that is
secured by a Lien on the assets of the Parent Guarantor or any Subsidiary
thereof.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Secured Debt to (b) Total Asset Value, in each
case as at the end of the most recently ended fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered to the
Lender pursuant to Section 5.03(b) or (c), as the case may be.

“Secured Parties” means the Administrative Agent and the Lenders.

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“SGD Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “SGD Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.

“Singapore Borrowers” means the Initial Singapore Borrower and each Additional
Borrower that is designated as a Borrower with respect to the Singapore Dollar
Loan.

“Singapore Business Day” means a day of the year (other than a Saturday or
Sunday) on which banks are open for general business in Singapore.

“Singapore Dollar Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Singapore Dollar Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances or Lender Accession Agreements, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Singapore Dollar Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.04 or increased
pursuant to Section 2.15.

“Singapore Dollar Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(v).

“Singapore Dollar Lender” means any Person that is a Lender hereunder in respect
of the Singapore Dollar Loan in its capacity as a Lender in respect of the
Singapore Dollar Loan.

“Singapore Dollar Loan” means, at any time, the aggregate amount of the Lenders’
Singapore Dollar Commitments at such time.

“Singapore Dollar Pro Rata Share” of any amount means, with respect to any
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Singapore Dollar Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.04 or
6.01, such Lender’s Facility Exposure with respect to the Singapore Dollar Loan
at such time) and the denominator of which is the Singapore Dollar Loan at such
time (or, if the Commitments shall have been terminated pursuant to Section 2.04
or 6.01, the total Facility Exposure with respect to the Singapore Dollar Loan
at such time).

 

29



--------------------------------------------------------------------------------

“Singapore Dollars” and the “S$” sign each means lawful currency of Singapore.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and no Person other than the Loan Parties and the ERISA Affiliates is a
contributing sponsor or (b) any Loan Party or any ERISA Affiliate, and no Person
other than the Loan Parties and the ERISA Affiliates, is a contributing sponsor
if such Loan Party or ERISA Affiliate would reasonably be expected to have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

“SOR” means in relation to the Advances in respect of the Singapore Dollar Loan,
(a) the rate appearing under the caption “ASSOCIATION OF BANKS IN SINGAPORE
SIBOR AND SWAP OFFER RATES AT 11 A.M. SINGAPORE TIME” and the column headed “SGD
SWAP OFFER” on the page ABSIRFIX01 of the Reuters Monitor Money Rates Services
at 11:00 A.M. on the applicable Quotation Day or (b) if no such rate is
available, the rate reasonably determined by the Administrative Agent as the
rate quoted to leading banks in the Singapore interbank market as of 11:00 A.M.
Singapore time on the Quotation Day for the offering of deposits in Singapore
Dollars for a period comparable to the applicable Interest Period.

“Specified Jurisdictions” means the United States, Canada, United Kingdom of
Great Britain and Northern Ireland, Singapore, Australia, Japan, France, the
Federal Republic of Germany, Netherlands, Belgium, Switzerland, Ireland,
Luxembourg and Hong Kong.

“Standing Payment Instruction” means, in relation to each Lender, the payment
instruction set out in Schedule I or in any relevant Assignment and Acceptance
or Lender Accession Agreement, as amended from time to time by written
instructions of a duly authorized officer of the relevant Lender (delivered in a
letter bearing the original signature of such duly authorized officer) to the
Administrative Agent.

“Sterling” and “£” each means lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Sterling Borrowers” means the Initial Luxembourg Borrower 1, the Initial
Luxembourg Borrower 2 and each Additional Borrower that is designated as a
Borrower with respect to the Sterling Loan.

“Sterling Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Sterling Commitment” or (b) if such Lender has entered into one or more
Assignment and Acceptances or Lender Accession Agreements, set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Sterling Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15.

 

30



--------------------------------------------------------------------------------

“Sterling Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(ii).

“Sterling Lender” means any Person that is a Lender hereunder in respect of the
Sterling Loan in its capacity as a Lender in respect of the Sterling Loan.

“Sterling Loan” means, at any time, the aggregate amount of the Lenders’
Sterling Commitments at such time.

“Sterling Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Sterling Commitment at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.04 or 6.01, such Lender’s
Facility Exposure with respect to the Sterling Loan at such time) and the
denominator of which is the Sterling Loan at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.04 or 6.01, the total Facility
Exposure with respect to the Sterling Loan at such time).

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (a) of which (or in which) more than
50% of (i) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (iii) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (b) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with GAAP.

“Supplemental Addendum” has the meaning set forth in Section 2.16.

“Supplemental Borrower” means the applicable Borrower or Borrowers that is or
are designated as the Borrower or Borrowers with respect to a particular
Supplemental Tranche in accordance with Section 2.16.

“Supplemental Currency” has the meaning set forth in Section 2.16.

“Supplemental Tranche” has the meaning set forth in Section 2.16.

“Supplemental Tranche Commitment” means (a) with respect to any Supplemental
Tranche Lender at any time with respect to a Supplemental Tranche Loan, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Supplemental Tranche Commitments” or (b) if such Supplemental Tranche
Lender has entered into one or more Assignment and Acceptances or Lender
Accession Agreements, set forth for such Supplemental Tranche Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Supplemental Tranche Lender’s “Supplemental Tranche Commitments”, as such
amount may be reduced at or prior to such time pursuant to Section 2.04 or
increased pursuant to Section 2.15.

“Supplemental Tranche Effective Date” has the meaning set forth in Section 2.16.

 

31



--------------------------------------------------------------------------------

“Supplemental Tranche Lender” means any Person that is a Lender hereunder in
respect of any Supplemental Tranche Loan in its capacity as a Lender in respect
of such Supplemental Tranche Loan.

“Supplemental Tranche Loan” means, at any time, the aggregate amount of the
Supplemental Lenders’ Supplemental Tranche Commitments at such time with respect
to a loan made to one or more Supplemental Borrowers in accordance with
Section 2.16 following a Supplemental Tranche Request.

“Supplemental Tranche Pro Rata Share” of any amount means, with respect to any
Supplemental Tranche Lender at any time, the product of such amount times a
fraction the numerator of which is the amount of such Supplemental Tranche
Lender’s Supplemental Tranche Commitment with respect to the applicable
Supplemental Tranche Loan at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.04 or 6.01, such Supplemental Tranche Lender’s
Facility Exposure with respect to the applicable Supplemental Tranche Loan at
such time) and the denominator of which is the applicable Supplemental Tranche
Loan at such time (or, if the Commitments shall have been terminated pursuant to
Section 2.04 or 6.01, the total Facility Exposure with respect to such
Supplemental Tranche Loan at such time).

“Supplemental Tranche Request” has the meaning set forth in Section 2.16.

“Surviving Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately after the Effective Date.

“Swiss Guarantor” means any Guarantor incorporated or organized under the laws
of Switzerland.

“Taxes” has the meaning specified in Section 2.11(a).

“Technology Asset” means each Data Center Asset and Other Asset.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrowers or any of their
respective Subsidiaries in its capacity as a lessor or a similar capacity in the
ordinary course of business that do not materially and adversely affect the use
of the Real Property encumbered thereby for its intended purpose.

“Ticking Fee” has the meaning specified in Section 2.07(b).

“Ticking Fee Accrual Date” has the meaning specified in Section 2.07(b).

“Total Asset Value” means, on any date of determination, the sum of the
following without duplication: (a) the sum of the Asset Values for all Assets at
such date, plus (b) an amount (but not less than zero) equal to all unrestricted
cash and Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries
minus (when calculating Consolidated Debt to Total Asset Value) Debt scheduled
to mature within 24 months after the calculation of Consolidated Debt, plus
(c) earnest money deposits associated with potential acquisitions as of such
date, plus (d) the book value in accordance with GAAP (but determined without
giving effect to any depreciation) of all other investments held by the Parent
Guarantor and its Subsidiaries at such date (exclusive of goodwill and other
intangible assets).

“Total Unencumbered Asset Value” means, on any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets; provided,
however, that the portion of the Total Unencumbered Asset Value attributable to
(a) Redevelopment Assets, Development Assets and

 

32



--------------------------------------------------------------------------------

Assets owned by Controlled Joint Ventures shall not exceed 33%, (b) Unencumbered
Assets located in jurisdictions outside of the Specified Jurisdictions shall not
exceed 20%, and (c) Assets owned by Controlled Joint Ventures shall not exceed
5%.

“Tranche” means each of the U.S. Dollar Loan, the Sterling Loan, the Euro Loan,
the Euro French Loan, the Singapore Dollar Loan, the Australian Dollar Loan and
each Supplemental Tranche Loan.

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche owed or holding greater than 50% of the sum of the
aggregate principal amount of the Advances outstanding at such time under such
Tranche.

“Transfer” means sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire.

“Transfer Date” means, in relation to an assignment by a Lender pursuant to
Section 9.07(a), the later of: (a) the proposed Transfer Date specified in the
Assignment and Acceptance and (b) the date which is the fifth Business Day after
the date of delivery of the relevant Assignment and Acceptance to the
Administrative Agent, or such earlier Business Day endorsed by the
Administrative Agent on such Assignment and Acceptance.

“Treasury Regulations” means the regulations promulgated by the U.S. Treasury
Department under the Internal Revenue Code.

“Type” refers to the distinction between Advances bearing interest by reference
to the Base Rate and Advances bearing interest by reference to the Floating
Rate.

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest under any Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York or any other applicable law, “UCC” means the Uniform
Commercial Code or such other applicable law as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“Unencumbered Asset Conditions” means, with respect to any Asset, that such
Asset is (a) a Technology Asset, Development Asset or Redevelopment Asset,
(b) wholly owned in fee simple absolute (or the equivalent thereof in the
jurisdiction in which the applicable Asset is located) or subject to a
Qualifying Ground Lease, (c) not subject to any Lien (other than Permitted
Liens) or any Negative Pledge, and (d) owned directly by the Operating
Partnership, a Wholly-Owned Subsidiary of the Operating Partnership or a
Controlled Joint Venture, the direct and indirect Equity interests in which are
not subject to any Lien (other than Permitted Liens) or any Negative Pledge.

“Unencumbered Assets” means only those Assets that satisfy the Unencumbered
Asset Conditions, including those Assets listed on the schedule of Unencumbered
Assets delivered to the Administrative Agent as of the Closing Date (as updated
from time to time pursuant to Section 5.03(d)).

“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit E hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.

 

33



--------------------------------------------------------------------------------

“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) interest (including capitalized interest) paid or
payable in cash on all Debt for Borrowed Money that is Unsecured Debt of the
Parent Guarantor and its Subsidiaries for the four-fiscal quarter period of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered pursuant to Section 5.03(b) or (c), as the case may be,
determined on a Consolidated basis for such period.

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the Facility Exposure, but exclusive of (a) Consolidated
Secured Debt and (b) guarantee obligations in respect of Consolidated Secured
Debt.

“Up-stream Guaranty” has the meaning specified in Section 7.09(f).

“U.S. Dollar Borrowers” means the Operating Partnership and each Additional
Borrower that is designated as a Borrower with respect to the U.S. Dollar Loan.

“U.S. Dollar Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “U.S. Dollar Commitment” or (b) if such Lender has entered into one or
more Assignment and Acceptances or Lender Accession Agreements, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “U.S. Dollar Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15.

“U.S. Dollar Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(i).

“U.S. Dollar Lender” means any Person that is a Lender hereunder in respect of
the U.S. Dollar Loan in its capacity as a Lender in respect of the U.S. Dollar
Loan.

“U.S. Dollar Loan” means, at any time, the aggregate amount of the Lenders’
U.S. Dollar Commitments at such time.

“U.S. Dollar Pro Rata Share” of any amount means, with respect to any Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s U.S. Dollar Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, such
Lender’s Facility Exposure with respect to the U.S. Dollar Loan at such time)
and the denominator of which is the U.S. Dollar Loan at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, the
total Facility Exposure with respect to the U.S. Dollar Loan at such time).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” means a Subsidiary of the Operating Partnership where
one-hundred percent (100%) of all of the Equity Interests (other than directors’
qualifying shares) and voting interests of such Subsidiary are owned directly or
indirectly by the Operating Partnership.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

34



--------------------------------------------------------------------------------

“Yen” and “¥”each means the lawful currency of Japan.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. Unless otherwise specified, all references herein to
times of day shall be references to (a) New York time in connection with matters
relating to the U.S. Dollar Loan, (b) London time in connection with matters
relating to the Sterling Loan, the Euro Loan or the Euro French Loan,
(c) Singapore time in connection with matters relating to the Singapore Dollar
Loan, (d) Sydney time in connection with matters relating to the Australian
Dollar Loan, (e) the local time of the principal banking center of the
jurisdiction that issues the Supplemental Currency under each Supplemental
Tranche in connection with matters relating to such Supplemental Tranche, and
(f) in all other cases, New York time.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor referred to in Section 4.01(g) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) (i) U.S. Dollar Loan. Subject to and upon the
terms and conditions set forth herein, each Lender with a U.S. Dollar Commitment
severally agrees, on the terms and conditions hereinafter set forth, to make the
U.S. Dollar Loan in Dollars as a single Advance to each of one or more
U.S. Dollar Borrowers on the Initial Borrowing Date; provided, however, that a
portion of the U.S. Dollar Loan in the minimum amount of $5,000,000 (and in
integral multiples of $100,000 in excess thereof) or, if less, the aggregate
then remaining unfunded Commitments allocable thereto (the “U.S. Dollar Delayed
Draw Tranche”) may be advanced to each of one or more U.S. Dollar Borrowers
pursuant to one or more Advances within 90 days after the Effective Date (the
“Delayed Draw Period”); provided further that (A) the conditions in Section 3.02
shall have been satisfied and (B) the aggregate amounts advanced to the
U.S. Dollar Borrowers pursuant to the U.S. Dollar Delayed Draw Tranche shall not
exceed the Commitments therefor, if any, set forth in Schedule I.

(ii) Sterling Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a Sterling Commitment severally agrees, on the terms
and conditions hereinafter set forth, to make the Sterling Loan in Sterling as a
single Advance to each of one or more Sterling Borrowers on the Initial
Borrowing Date; provided, however, that a portion of the Sterling Loan in the
minimum amount of £5,000,000 (and in integral multiples of £100,000 in excess
thereof) or, if less, the aggregate then remaining unfunded Commitments
allocable thereto (the “Sterling Delayed Draw Tranche”) may be advanced to each
of one or more Sterling Borrowers pursuant to one or more Advances during the
Delayed Draw Period; provided further that (A) the conditions in Section 3.02
shall have been satisfied and (B) the aggregate amounts advanced to the Sterling
Borrowers pursuant to the Sterling Delayed Draw Tranche shall not exceed the
Commitments therefor, if any, set forth in Schedule I.

(iii) Euro Loan. Subject to and upon the terms and conditions set forth herein,
each Lender with a Euro Commitment severally agrees, on the terms and conditions
hereinafter set forth, to make the Euro Loan in Euro as a single Advance to each
of one or more Euro Borrowers on the Initial Borrowing Date; provided, however,
that a portion of the Euro Loan in the minimum amount of €5,000,000 (and in
integral multiples of €100,000 in excess thereof) or, if less, the aggregate
then remaining unfunded Commitments allocable thereto (the “Euro Delayed Draw
Tranche”) may be advanced to each of one or more Euro Borrowers pursuant to one
or more Advances during the Delayed Draw Period; provided further that (A) the
conditions in Section 3.02 shall have been satisfied and (B) the aggregate
amounts advanced to the Euro Borrowers pursuant to the Euro Delayed Draw Tranche
shall not exceed the Commitments therefor, if any, set forth in Schedule I.

 

35



--------------------------------------------------------------------------------

(iv) Euro French Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a Euro French Commitment severally agrees, on the terms
and conditions hereinafter set forth, to make the Euro French Loan in Euro as a
single Advance to each of one or more Euro France Borrowers on the Initial
Borrowing Date; provided, however, that a portion of the Euro French Loan in the
minimum amount of €5,000,000 (and in integral multiples of €100,000 in excess
thereof) or, if less, the aggregate then remaining unfunded Commitments
allocable thereto (the “Euro French Delayed Draw Tranche”) may be advanced to
each of one or more Euro France Borrowers pursuant to one or more Advances
during the Delayed Draw Period; provided further that (A) the conditions in
Section 3.02 shall have been satisfied and (B) the aggregate amounts advanced to
the Euro France Borrowers pursuant to the Euro French Delayed Draw Tranche shall
not exceed the Commitments therefor, if any, set forth in Schedule I.

(v) Singapore Dollar Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a Singapore Dollar Commitment severally agrees,
on the terms and conditions hereinafter set forth, to make the Singapore Dollar
Loan in Singapore Dollars as a single Advance to the Initial Singapore Borrower
on the Initial Borrowing Date; provided, however, that a portion of the
Singapore Dollar Loan in the minimum amount of S$5,000,000 (and in integral
multiples of S$100,000 in excess thereof) or, if less, the aggregate then
remaining unfunded Commitments allocable thereto (the “Singapore Dollar Delayed
Draw Tranche”) may be advanced to the Singapore Borrowers pursuant to one or
more Advances during the Delayed Draw Period; provided further that (A) the
conditions in Section 3.02 shall have been satisfied and (B) the aggregate
amounts advanced to the Singapore Borrowers pursuant to the Singapore Dollar
Delayed Draw Tranche shall not exceed the Commitments therefor, if any, set
forth in Schedule I.

(vi) Australian Dollar Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with an Australian Dollar Commitment severally agrees,
on the terms and conditions hereinafter set forth, to make the Australian Dollar
Loan in Australian Dollars as a single Advance to the Initial Australia Borrower
on the Initial Borrowing Date; provided, however, that a portion of the
Australian Dollar Loan in the minimum amount of A$5,000,000 (and in integral
multiples of A$100,000 in excess thereof) or, if less, the aggregate then
remaining unfunded Commitments allocable thereto (the “Australian Dollar Delayed
Draw Tranche”) may be advanced to each of one or more Australia Borrowers
pursuant to one or more Advances during the Delayed Draw Period; provided
further that (A) the conditions in Section 3.02 shall have been satisfied and
(B) the aggregate amounts advanced to the Australia Borrowers pursuant to the
Australian Dollar Delayed Draw Tranche shall not exceed the Commitments
therefor, if any, set forth in Schedule I.

(vii) Supplemental Tranche Loan. Subject to and upon the terms and conditions
set forth herein, each Lender with a Supplemental Tranche Commitment severally
agrees, on the terms and conditions hereinafter set forth, to make the
Supplemental Tranche Loan in the applicable Supplemental Tranche Currency as a
single Advance to each of one or more Supplemental Borrowers on the applicable
Supplemental Tranche Effective Date.

(viii) Commitment Increase. Subject to upon the terms and conditions set forth
herein, each Increasing Lender severally agrees, on the terms and conditions
hereinafter set forth, to fund each Commitment Increase as a single Advance to
each of one or more applicable Borrowers on the applicable Increase Date as
contemplated by Section 2.15.

(ix) No Reborrowing. Any amount borrowed and repaid hereunder in respect of the
U.S Dollar Loan, the Sterling Loan, the Euro Loan, the Euro French Loan, the
Singapore Dollar Loan, the Australian Dollar Loan or any Supplemental Tranche
Loan may not be reborrowed.

SECTION 2.02. Making Advances; Applicable Borrowers. (a) Each Borrowing shall be
made on notice, given not later than the applicable Notice of Borrowing Deadline
by the applicable

 

36



--------------------------------------------------------------------------------

Borrower to the Administrative Agent, and with respect to the initial Borrowing,
such notice may be provided to the Administrative Agent prior to the date
hereof. The Administrative Agent shall provide each relevant Lender with prompt
notice thereof by e-mail, telex or facsimile. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be in writing and sent by e-mail, telex or
facsimile, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Tranche under
which such Borrowing is requested, (iii) Type of Advances comprising such
Borrowing, (iv) aggregate amount of such Borrowing, (v) except in the case of a
Borrowing consisting of Base Rate Advances, the initial Interest Period for each
such Advance, (vi) in the case of a Borrowing under a Supplemental Tranche Loan,
the currency of such Advances, and (vii) the applicable Borrower or Borrowers
proposing such Borrowing. Each Lender with a Commitment in respect of the
applicable Tranche shall, before the applicable Funding Deadline make available
for the account of its Applicable Lending Office to the Administrative Agent at
the applicable Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders in respect of the applicable Tranche. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the applicable Borrower by crediting the Borrower’s
Account.

(a) Each Notice of Borrowing shall be irrevocable and binding on the Borrowers.
In the case of any Borrowing other than the Borrowing of a Base Rate Advance,
the Borrowers shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to (w) the date of any Borrowing consisting of any Advance (other than a
Base Rate Advance, an Advance in respect of the Sterling Loan or an Advance in
respect of the Euro Loan or the Euro French Loan), (x) 12:00 P.M. (London time)
on the Business Day immediately prior to the date of any Borrowing consisting of
any Advance in respect of the Sterling Loan or an Advance in respect of the Euro
Loan or the Euro French Loan, (y) 12:00 P.M. (Singapore time) on the Business
Date immediately prior to the date of any Borrowing consisting of any Advance in
respect of the Singapore Dollar Loan or the Australian Dollar Loan or an Advance
in respect of a Supplemental Tranche Loan denominated in Hong Kong Dollars or
(z) 2:00 P.M.(New York City time) on the date of any Borrowing consisting of
Base Rate Advances, that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and, the Administrative Agent may, in
reliance upon such assumption, notwithstanding the last sentence of
Section 2.02(a), make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrowers severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to any Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrowers, the higher of (A) the interest rate applicable at such
time under Section 2.06 to Advances comprising such Borrowing and (B) the cost
of funds incurred by the Administrative Agent in respect of such amount in the
case of Advances denominated in Committed Foreign Currencies and (ii) in the
case of such Lender, (A) the Federal Funds Rate in the case of Advances in
respect of the U.S. Dollar Loan or (B) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of all other
Advances. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

(c) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

37



--------------------------------------------------------------------------------

(d) Except to the extent contemplated in Section 2.15, Section 2.16 and the
provisos in Sections 2.01(a)(i) through (vi), (i) the U.S. Borrowers may request
and receive only one Borrowing hereunder in respect of the U.S. Dollar Loan,
(ii) the Sterling Borrowers may request and receive only one Borrowing hereunder
in respect of the Sterling Loan, (iii) the Euro Borrowers may request and
receive only one Borrowing hereunder in respect of the Euro Loan, (iv) the Euro
France Borrowers may request and receive only one Borrowing hereunder in respect
of the Euro French Loan (v) the Singapore Borrower may request and receive only
one Borrowing hereunder in respect of the Singapore Dollar Loan, (vi) the
Australia Borrowers may request and receive only one Borrowing hereunder in
respect of the Australian Dollar Loan, and (vii) the applicable Supplemental
Tranche Borrowers may request and receive only one Borrowing hereunder in
respect of any Supplemental Tranche Loan. For the avoidance of doubt, the
foregoing shall not limit the Borrowers from selecting multiple Interest Periods
hereunder with respect to such Borrowings.

(e) All Advances in respect of the U.S. Dollar Loan shall be advanced to one or
more U.S. Dollar Borrowers. All Advances in respect of the Sterling Loan shall
be advanced to one or more Sterling Borrowers. All Advances in respect of the
Euro Loan shall be advanced to one or more Euro Borrowers. All Advances in
respect of the Euro French Loan shall be advanced to one or more Euro France
Borrowers. All Advances in respect of the Singapore Dollar Loan shall be
advanced to one or more Singapore Borrowers. All Advances in respect of the
Australian Dollar Loan shall be advanced to one or more Australia Borrowers. All
Advances in respect of any Supplemental Tranche Loan shall be advanced to one or
more Supplemental Borrowers that are Borrowers under the applicable Supplemental
Tranche Loan. Each Borrower shall be liable for the Advances made to such
Borrower only, provided that (x) if, in accordance with a Notice of Borrowing,
an Advance is made to more than one Borrower as set forth in a single Notice of
Borrowing, all such Borrowers specified in such Notice of Borrowing shall be
jointly and severally liable with respect to such Advance and (y) nothing in
this sentence shall impair or limit the liability or obligations of the
Operating Partnership in its capacity as a Guarantor hereunder.

(f) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.06(d)(ii), 2.08 or 2.09, and (ii) there may not be more than
thirty-six (36) separate Interest Periods outstanding at any time.

(g) Each Lender may, at its option, make any Advance available to any Borrower
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Advance; provided, however, that (i) any exercise of such option shall not
affect the obligation of such Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(h) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

(h) The Borrowers irrevocably and for value authorize each Lender that at any
time holds a Commitment denominated in Australian Dollars (at the option of such
Lender) from time to time (i) to prepare reliquefication bills of exchange in
relation to any Advance under the Australian Dollar Loan and (ii) to sign them
as drawer or endorser in the name of and on behalf of any Borrower. The total
face amount of reliquefication bills prepared by any such Lender and outstanding
in relation to any such Advance must not at any time exceed (A) such Lender’s
share of the principal amount of such Advance plus (B) the total interest on
that share over the relevant Interest Period. Reliquefication bills must mature
on or before the last day of the relevant Interest Period. Each such Lender may
realize or deal with any reliquefication bill prepared by it as it thinks fit.
Each such Lender shall indemnify the Borrowers on demand against all
liabilities, costs and expenses incurred by any Borrower by reason of it being a
party to a reliquefication bill prepared by such Lender. The immediately
preceding sentence shall not affect any obligation of the Borrowers under any
Loan

 

38



--------------------------------------------------------------------------------

Document. In particular, the obligations of the Borrowers to make payments under
the Loan Documents are not in any way affected by any liability of any Lender,
contingent or otherwise, under the indemnity in this Section 2.02(i). If a
reliquefication bill prepared by any such Lender is presented to a Borrower and
such Borrower discharges it by payment, the amount of that payment will be
deemed to have been applied against the moneys payable to such Lender hereunder.
Only a Lender with a Commitment denominated in Australian Dollars will have
recourse to any Borrower under any reliquefication bill.

SECTION 2.03. Repayment of Advances. On the Maturity Date, the Borrowers shall
repay to the Administrative Agent for the ratable account of the Lenders the
aggregate outstanding principal amount of the Advances then outstanding.

SECTION 2.04. Termination or Reduction of the Commitments. (a) Upon each
repayment or prepayment of the Advances, the aggregate Commitments of the
Lenders in the applicable Tranche shall be automatically and permanently
reduced, on a pro rata basis, by an amount equal to the amount by which the
aggregate Commitments with respect to such Tranche immediately prior to such
reduction exceed the aggregate unpaid principal amount of the Advances
outstanding in respect of such Tranche after giving effect to such repayment or
prepayment of the Advances. Except to the extent contemplated in Section 2.15 or
Section 2.16, once reduced, a Commitment may not be increased.

(b) The Borrowers may, if no Notice of Borrowing is then outstanding, terminate
the unused amount of the Commitment of a Defaulting Lender upon notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.10(g) and Section 2.12(b) will apply to
all amounts thereafter paid by the Borrowers for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrowers, the Administrative Agent
or any Lender may have against such Defaulting Lender.

SECTION 2.05. Prepayments. (a) Optional. The Borrowers may, upon (x) same day
notice in the case of Base Rate Advances and (y) two Business Days’ notice in
the case of Eurocurrency Rate Advances received no later than 1:00 P.M. (local
time) (or, in the case of the Sterling Loan, the Euro Loan and the Euro French
Loan, 2:00 P.M. (London time)) on the second Business Day prior to the proposed
prepayment date, in each case to the Administrative Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrowers shall, prepay the outstanding aggregate principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that (i) each partial prepayment
under any Tranche shall be in an aggregate principal amount not less than the
applicable Prepayment Minimum or an integral multiple in excess thereof of
$100,000 in the case of the U.S. Dollar Loan, £100,000 in the case of the
Sterling Loan, S$100,000 in the case of the Singapore Dollar Loan, €100,000 in
the case of the Euro Loan or the Euro French Loan, A$100,000 in the case of the
Australian Dollar Loan, H$100,000 in the case of any Supplemental Tranche Loan
denominated in Hong Kong Dollars or ¥10,000,000 in the case of any Supplemental
Tranche Loan denominated in Yen or, if less, the amount of the Advances
outstanding, and (ii) if any prepayment of an Advance (other than a Base Rate
Advance) is made on a date other than the last day of an Interest Period for
such Advance, the Borrower shall also pay any amounts owing pursuant to
Section 9.04(c).

(b) Mandatory. (i) The Borrowers shall, on each Business Day, prepay an
aggregate principal amount of Unsecured Debt in an amount equal to the amount by
which Unsecured Debt exceeds 60% of the Total Unencumbered Asset Value on the
immediately succeeding Business Day.

(ii) All prepayments under this subsection (b), to the extent constituting a
prepayment of Advances hereunder, shall be made together with accrued interest
to the date of such prepayment on the principal amount prepaid.

 

39



--------------------------------------------------------------------------------

SECTION 2.06. Interest. (a) Scheduled Interest. The Borrowers shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March, June
and September during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

(ii) Floating Rate Advances. During such periods as such Advance is a Floating
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Advance to the sum of (A) the applicable Floating Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period plus (C) if any Floating Rate Advance is made
by a Lender from its Applicable Lending Office located in the United Kingdom or
a Participating Member State, the Mandatory Cost, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Floating Rate Advance shall be Converted or paid in full. Advances in respect of
the Singapore Dollar Loan, the Sterling Loan, the Euro Loan, the Euro French
Loan, the Australian Dollar Loan and each Supplemental Tranche Loan shall be
Floating Rate Advances.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default of the type described in Section 6.01(a) or (f) or, at the election
of the Administrative Agent and the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, the Borrowers shall pay
interest (which interest shall be payable both before and after the
Administrative Agent has obtained a judgment with respect to the Facility) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under the Loan Documents that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above
and, in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 3.02, a notice of Conversion pursuant to
Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrowers and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above, and the applicable rate, if any,
furnished by each Reference Bank for the purpose of determining the applicable
interest rate under clause (a)(ii) above.

(d) Interest Rate Determination. (i) Each Reference Bank agrees to furnish to
the Administrative Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks.

(ii) If Reuters Screen LIBOR01 Page or LIBOR02 Page (or, with respect to
Eurocurrency Rate Advances denominated in Euros, Reuters Screen EURIBOR01 Page)
is unavailable and fewer than two Reference Banks are able to furnish timely
information to the Administrative Agent for determining the Eurocurrency Rate
for any Eurocurrency Rate Advances,

 

40



--------------------------------------------------------------------------------

(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(B) each such Eurocurrency Rate Advance under the U.S. Dollar Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and, with respect to any Eurocurrency Rate
Advances in respect of any other Tranche, after the last day of the then
existing Interest Period, the interest rate on each Lender’s share of such
Eurocurrency Rate Advance shall be the rate per annum which is the sum of
(i) the rate notified to the Administrative Agent by such Lender as soon as
practicable and in any event before interest is due to be paid in respect of the
applicable Interest Period, to be that which expresses as a percentage rate per
annum the cost to such Lender of funding its share of such Advance from whatever
source it may reasonably select plus (ii) the Applicable Margin, and

(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist with respect to such Eurocurrency Rate Advances.

(e) Market Disruption Events. If a Market Disruption Event occurs in relation to
an Advance for any Interest Period for which the Floating Rate was to have been
based on SOR, BBR or HIBOR then the interest rate on each Lender’s share of such
Advance for such Interest Period shall be the rate per annum which is the sum of
(i) the rate notified to the Administrative Agent by such Lender as soon as
practicable and in any event no later than five Business Days before interest is
due to be paid in respect of such Interest Period, to be that which expresses as
a percentage rate per annum the cost to such Lender of funding its share of such
Advance from whatever source it may reasonably select plus (ii) the Applicable
Margin. If a Market Disruption Event occurs and the Administrative Agent or any
Borrower so requires, the Administrative Agent and such Borrower shall enter
into negotiations (for a period of not more than thirty (30) days) with a view
to agreeing a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all of the Lenders in the applicable Tranche and the
Borrowers, be binding on all parties.

(f) Additional Reserve Requirements. Each applicable Borrower shall pay to each
Lender (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Floating Rate Advance equal to the actual
costs of such reserves allocated to such Advance by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
fraud or manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
funding of the Floating Rate Advances, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent fraud or manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Advance, provided that
each applicable Borrower shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 15 days prior to the relevant
interest payment date, such additional interest or costs shall be due and
payable 15 days after receipt of such notice. Amounts payable pursuant to this
Section 2.06(f) shall be without duplication of any other component of interest
payable by the Borrowers hereunder.

 

41



--------------------------------------------------------------------------------

SECTION 2.07. Fees. (a) Fee Letter. The Borrowers shall pay the fees, in the
amounts and on the dates, set forth in the Fee Letter and such other fees as may
from time to time be agreed between the Borrowers and the Administrative Agent.

(b) Ticking Fee. With respect to each Delayed Draw Tranche, the Borrowers under
the Tranche in which such Delayed Draw Tranche forms a part shall pay to the
Administrative Agent for the account of the Lenders in the applicable Delayed
Draw Tranche (other than any Defaulting Lenders) a ticking fee (each, a “Ticking
Fee”) in the Primary Currency of the applicable Delayed Draw Tranche in
accordance with this Section 2.07(b). Each Ticking Fee shall accrue from the
date that is thirty days after the Closing Date until the earlier of (i) the
last day of the Delayed Draw Period or (ii) the date on which the full amount of
the applicable Delayed Draw Tranche (the “Ticking Fee Accrual Date”) is advanced
to the applicable Borrowers in an amount equal to 0.20% per annum of the unused
portion of the Commitments under the applicable Delayed Draw Tranche and shall
be payable in full to the Administrative Agent on the Ticking Fee Accrual Date
for the account of the applicable Lenders on a pro rata basis in accordance with
their respective Commitments to the Tranche in which the applicable Delayed Draw
Tranche forms a part.

(c) Defaulting Lenders and Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.07(a) or (b) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).

SECTION 2.08. Conversion of Advances. (a) Optional. Any Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 1:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances in respect of the U.S. Dollar Loan of
one Type comprising the same Borrowing into Advances denominated in Dollars of
the other Type; provided, however, that any Conversion of Eurocurrency Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurocurrency Rate Advances, any Conversion of Base Rate
Advances into Eurocurrency Rate Advances shall be in an amount not less than
U.S.$1,000,000, no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing in respect of the U.S. Dollar Loan shall
be made ratably among the applicable Lenders in accordance with their
Commitments under such Tranche. Each such notice of Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Dollar denominated Advances to be Converted and (iii) if such Conversion is into
Eurocurrency Rate Advances, the duration of the initial Interest Period for such
Advances. Each notice of Conversion shall be irrevocable and binding on the
Borrowers.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing in respect of the
U.S. Dollar Loan shall be reduced, by payment or prepayment or otherwise, to
less than $1,000,000, such Advances shall automatically as of the last day of
the then applicable Interest Period Convert into Base Rate Advances.

(ii) If the Borrowers shall fail to select the duration of any Interest Period
for any Floating Rate Advance, an Interest Period of one month shall apply.

(iii) Upon the occurrence and during the continuance of any Event of Default, if
the applicable Tranche Required Lenders so request in writing to the
Administrative Agent and the Borrowers, (A) each Floating Rate Advance in
respect of the U.S. Dollar Loan will automatically, on the last day of the then
existing Interest Period therefor, be Converted into a Base Rate Advance and
(B) the obligation of the applicable Lenders to make, or to Convert Advances
into, Floating Rate Advances shall be suspended.

SECTION 2.09. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation, administration or application of
any law or regulation or (ii) compliance with

 

42



--------------------------------------------------------------------------------

any law or regulation made after the date of this Agreement there shall be (i) a
reduction in the rate of return from a Tranche or on a Lender’s (or its
Affiliate’s) overall capital, (ii) any additional or increased cost or (iii) a
reduction of any amount due and payable under any Loan Document, which is
incurred or suffered by any Lender or any of its Affiliates to the extent that
it is attributable to that Lender agreeing to make or of making, funding or
maintaining Floating Rate Advances or funding or performing its obligations
under any Loan Document (excluding, for purposes of this Section 2.09, any such
increased costs compensated for by the payment of the Mandatory Cost or
resulting from (A) Indemnified Taxes or Other Taxes (as to which Section 2.11
shall govern), (B) changes in the rate or basis of taxation of overall net
income or overall gross income by the United States, by any jurisdiction in
which a Borrower is located or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof, (C) any Tax attributable to any Lender’s
failure or inability (other than any inability as a result of a change in law)
to comply with Section 2.11(e), (D) any U.S. federal withholding tax imposed
pursuant to FATCA or (E) the willful breach by the relevant Lender or any of its
Affiliates of any law or regulation or the terms of any Loan Document), then the
Borrowers shall from time to time, within 10 Business Days after demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that a Lender claiming additional amounts under this Section 2.09(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost shall be submitted to the
Borrowers by such Lender and shall be conclusive and binding for all purposes,
absent fraud or manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
Commitments hereunder and other commitments of such type, then, within 10
Business Days after demand by such Lender or such corporation (with a copy of
such demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrowers by such Lender shall be conclusive and
binding for all purposes, absent manifest error. For purposes of this
Section 2.09, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines, and directives in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have gone into effect and been adopted after the date of this Agreement.

(c) If, with respect to any Eurocurrency Rate Advances in respect of the
U.S. Dollar Loan, the Tranche Required Lenders for the U.S. Dollar Loan notify
the Administrative Agent that the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurocurrency Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrowers and the
Lenders, whereupon (i) each such Eurocurrency Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance, and (ii) the obligation of the Lenders under the U.S. Dollar
Loan to make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrowers that such
Lenders have determined that the circumstances causing such suspension no longer
exist. If, with respect to any Floating Rate Advances not described in the first
sentence of this Section 2.10(c), the Tranche Required Lenders for any Tranche
other than the U.S. Dollar Loan notify the

 

43



--------------------------------------------------------------------------------

Administrative Agent that the Floating Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Lenders of making, funding
or maintaining their Floating Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrowers and the Lenders,
whereupon (x) the obligation of the Lenders to make such Floating Rate Advances
shall be suspended and (y) with respect to any Floating Rate Advances that are
then outstanding under any Tranche (other than the U.S. Dollar Loan), such
Floating Rate Advances shall thereafter bear interest at an interest rate on
each Lender’s share of such Floating Rate Advance at the rate per annum which is
the sum of (1) the rate notified to the Administrative Agent by such Lender as
soon as practicable and in any event before interest is due to be paid in
respect of the applicable Interest Period, to be that which expresses as a
percentage rate per annum the cost to such Lender of funding its share of such
Floating Rate Advance from whatever source it may reasonably select plus (2) the
Applicable Margin, in each case until the Administrative Agent shall notify the
Borrowers that such Lenders have determined that the circumstances causing such
suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Applicable Lending Office to perform
its obligations hereunder to make Floating Rate Advances or to fund or continue
to fund or maintain Floating Rate Advances hereunder, then, on notice thereof
and demand therefor by such Lender to the Borrowers through the Administrative
Agent, (i) each Eurocurrency Rate Advance by such Lender made pursuant to the
U.S. Dollar Loan will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of such Lenders to make, or Convert Advances
into, Floating Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers that such Lender has determined that the
circumstances causing such suspension no longer exist; provided, however, that,
before making any such demand, such Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would allow such Lender or its Applicable Lending Office to continue
to perform its obligations to make Floating Rate Advances or to continue to fund
or maintain Floating Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender. The conversion of any
Eurocurrency Rate Advance of any Lender to a Base Rate Advance or the suspension
of any obligation of any Lender to make any Floating Rate Advance pursuant to
the provisions of this Section 2.09(d) shall not affect the obligation of any
other Lender to continue to make Eurocurrency Rate Advances in accordance with
the terms of this Agreement.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 2.09 shall not constitute a waiver
of such Lender’s right to demand such compensation, provided that no Borrower
shall be required to compensate a Lender pursuant to the foregoing provisions of
this Section 2.09 for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender, notifies the Operating
Partnership of the event or circumstance giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the event or circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(f) If (i) any Lender is a Defaulting Lender, (ii) any Lender requests
compensation pursuant to Section 2.09(a) or Section 2.09(b), (iii) any Lender
gives notice pursuant to Section 2.09(c) or Section 2.09(d) or (iv) any Borrower
is required to make payment to any Lender pursuant to Section 2.11 (any such
Lender, an “Affected Lender”), then the Operating Partnership shall have the
right, upon written demand to such Affected Lender and the Administrative Agent
at any time thereafter to cause such Affected Lender to assign its rights and
obligations under this Agreement (including, without limitation, its Commitment
or Commitments, the Advances owing to it and the Note or Notes, if any, held by
it) to a Replacement Lender, provided that the proposed assignment does not
conflict with applicable laws. The Replacement Lender shall purchase such
interests of the Affected Lender at par and shall assume the rights and
obligations of the Affected Lender under this Agreement upon execution by the
Replacement Lender of an Assignment and Acceptance delivered pursuant to
Section 9.07; provided, however, the Affected Lender shall be entitled to

 

44



--------------------------------------------------------------------------------

indemnification as otherwise provided in this Agreement with respect to any
events occurring prior to such assignment. Any Lender that becomes a Affected
Lender agrees that, upon receipt of notice from the Borrowers given in
accordance with this Section 2.09(f) it shall promptly execute and deliver an
Assignment and Acceptance with a Replacement Lender as contemplated by this
Section 2.09(f). The execution and delivery of any such Assignment and
Acceptance shall not be deemed to comprise a waiver of claims against any
Affected Lender by the Borrowers or the Administrative Agent or a waiver of any
claims against the Borrowers or the Administrative Agent by the Affected Lender.
Notwithstanding the foregoing, a Lender shall not be required to make any
assignment pursuant to this Section 2.09(f) if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Operating
Partnership to require such assignment cease to apply.

SECTION 2.10. Payments and Computations. (a) The Borrowers shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances in respect of (v) the U.S. Dollar Loan not later than 2:00
P.M. (New York City time), (w) the Sterling Loan, the Euro Loan or the Euro
French Loan not later than 2:00 P.M. (London time), (x) the Singapore Dollar
Loan not later than 2:00 P.M. (Singapore time), (y) the Australian Dollar Loan
not later than 2:00 P.M. (Sydney time), or (z) any other Tranche not later than
2:00 P.M. (local time), in each case, on the day when due, irrespective of any
right of counterclaim or set-off (except as otherwise provided in Section 2.12),
to the Administrative Agent at the applicable Administrative Agent’s Account in
same day funds, with payments being received by the Administrative Agent after
such time being deemed to have been received on the next succeeding Business
Day. Each payment shall be made by the Borrowers in the currency of the
applicable Advance to which the applicable payment relates, except to the extent
required otherwise hereunder, and the Administrative Agent shall not be
obligated to accept a payment that is not in the correct currency. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by any Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders in
accordance with the applicable Standing Payment Instructions and (ii) if such
payment by any Borrower is in respect of any Obligation then payable hereunder
to one Lender, to such Lender for the account of its Applicable Lending Office,
in each case to be applied in accordance with the terms of this Agreement. Upon
any Acceding Lender becoming a Lender hereunder as a result of a Commitment
Increase pursuant to Section 2.15 or making a Supplemental Tranche Commitment
pursuant to Section 2.16 and upon the Administrative Agent’s receipt of such
Lender’s Lender Accession Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date, the
Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby in
accordance with the applicable Standing Payment Instructions. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the applicable Transfer Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assigned thereby to the Lender assignee thereunder in accordance with
such Lender assignee’s Standing Payment Instructions, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
If the Administrative Agent has notified the parties to any Assignment and
Acceptance that the Administrative Agent is able to distribute interest payments
on a “pro rata basis” to the assignor and assignee Lenders, then in respect of
any assignment pursuant to Section 9.07, the effective date of which, in each
case, is after the date of such notification and is not on the last day of an
Interest Period (A) any interest or fees in respect of the relevant assigned
interest in the Facility that are expressed to accrue by reference to the lapse
of time shall continue to accrue in favor of the assignor Lender up to but
excluding the Transfer Date (the “Accrued Amounts”) and shall become due and
payable to the assignor Lender without further interest accruing on them on the
last day of the current Interest Period (or, if the Interest Period is longer
than six calendar months, on the next of the dates which falls at six monthly
intervals after the first day of that Interest Period) and (B) the rights
assigned or transferred by the assignor Lender will not include the right to the
Accrued Amounts so that, for the avoidance of doubt: (1) when the Accrued
Amounts become payable, those Accrued Amounts will be payable for the account of
the assignor

 

45



--------------------------------------------------------------------------------

Lender and (2) the amount payable to the assignee Lender on that date will be
the amount which would, but for the application of this Section 2.10(a), have
been payable to it on that date, but after deduction of the Accrued Amounts.

(b) [Reserved].

(c) All computations of interest (i) based on the Base Rate and (ii) on Advances
denominated in Sterling, Australian Dollars, Hong Kong Dollars and Singapore
Dollars, shall, in each case, be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest is payable. All computations of fees and
interest (A) on Advances in respect of the Euro Loan or the Euro French Loan,
(B) on Advances in Yen, (C) on Advances in respect of the U.S. Dollar Loan based
on the Eurocurrency Rate and (D) based on the Federal Funds Rate shall, in each
case, be made by the Administrative Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such fees or interest are
payable. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Floating Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to any Lender hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent such Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at (i) the Federal Funds Rate in the
case of Advances in respect of the U.S. Dollar Loan or (ii) the cost of funds
incurred by the Administrative Agent in respect of such amount in the case of
all other Advances.

(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by any Borrower under or in respect of this Agreement or
any Note in currencies other than the currency or currencies required to enable
the Administrative Agent to distribute funds to the Lenders in accordance with
the terms of this Section 2.10, the Administrative Agent shall be entitled to
convert or exchange such funds into Dollars or into a Committed Foreign Currency
or from Dollars to a Committed Foreign Currency or from a Committed Foreign
Currency to Dollars, as the case may be, to the extent necessary to enable the
Administrative Agent to distribute such funds in accordance with the terms of
this Section 2.10, provided that the Borrowers and each of the Lenders hereby
agree that the Administrative Agent shall not be liable or responsible for any
loss, cost or expense suffered by the Borrowers or such Lender as a result of
any conversion or exchange of currencies effected pursuant to this
Section 2.10(f) or as a result of the failure of the Administrative Agent to
effect any such conversion or exchange; and provided further that the Borrowers
agree to indemnify the Administrative Agent and each Lender, and hold the
Administrative Agent and each Lender harmless, for any and all losses, costs and
expenses incurred by the Administrative Agent or any Lender for any conversion
or exchange of currencies (or the failure to convert or exchange any currencies)
in accordance with this Section 2.10(f) save to the extent that it is found in a
final non-appealable judgment of a court of competent jurisdiction that such
loss, cost or expense resulted from the gross negligence or willful misconduct
of the Administrative Agent or such Lender.

 

46



--------------------------------------------------------------------------------

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth below in
this Section 2.10(g). Payments to the Lenders shall be in accordance with the
applicable Standing Payment Instructions. Upon the occurrence and during the
continuance of any Event of Default, Advances denominated in Committed Foreign
Currencies will, at any time during the continuance of such Event of Default
that the Administrative Agent determines it necessary or desirable to calculate
the pro rata share of the Lenders on a Facility-wide basis, be converted on a
notional basis into the Equivalent amount of Dollars solely for the purposes of
making any allocations required under this Section 2.10(g) and Section 2.12(b).
The order of priority shall be as follows:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;

(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lenders under Sections 2.09 and 2.11 on such
date, ratably based upon the respective aggregate amounts thereof owing to the
Administrative Agent and the Lenders on such date;

(iv) fourth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.07 on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facility on such date;

(v) fifth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrowers under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lenders under
Section 2.06(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lenders
under Section 2.06(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(vii) seventh, to the payment of the principal amount of all of the outstanding
Advances that are due and payable to the Administrative Agent and the Lenders on
such date, ratably based upon the respective aggregate amounts of all such
principal obligations owing to the Administrative Agent and the Lenders on such
date;

(viii) eighth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

 

47



--------------------------------------------------------------------------------

(ix) ninth, the remainder, if any, to the Borrowers for their own account.

SECTION 2.11. Taxes. (a) Any and all payments by any Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.10, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(collectively, “Taxes”), excluding (i) in the case of each Lender and the
Administrative Agent, Taxes that are imposed on its net income by the United
States (including branch profits Taxes or alternative minimum Tax) and Taxes
that are imposed on its net income (and franchise or other similar Taxes imposed
in lieu thereof) by the state or foreign jurisdiction under the laws of which
such Lender or the Administrative Agent, as the case may be, is organized or any
political subdivision thereof or, other than solely as a result of making
Advances hereunder, the jurisdiction (or jurisdictions) in which it is otherwise
conducting business or in which it is treated as resident for tax purposes and,
in the case of each Lender, Taxes that are imposed on its net income (and
franchise or other similar Taxes imposed in lieu thereof) by the state or
foreign jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (ii) any withholding Tax imposed on amounts payable to or
for the account of the Administrative Agent or any Lender at the time the
Administrative Agent or such Lender, as applicable, becomes a party hereto or,
with respect to any Tranche, initially acquires an interest in a Loan in such
Tranche (other than pursuant to a transfer of rights and obligations under
Section 2.09(f)) or such Lender designates a new Applicable Lending Office,
except in each case to the extent that, pursuant to this Section 2.11(a) or
Section 2.11(c), amounts with respect to such Tax was payable to such Lender’s
or the Administrative Agent’s assignor immediately before such Lender or the
Administrative Agent became a party hereto or, with respect to any Tranche,
initially acquired an interest in a Loan in such Tranche or to such Lender
immediately before it changed its Applicable Lending Office, (iii) any Tax
attributable to any Lender’s or the Administrative Agent’s failure or inability
(other than any inability as a result of a change in law) to comply with
Section 2.11(e), and (iv) any U.S. federal withholding tax imposed pursuant to
Sections 1471 through 1474 of the Internal Revenue Code (or any amended or
successor version that is substantively comparable), including any current or
future implementing Treasury Regulations and administrative pronouncements
thereunder (collectively, “FATCA”) (all such excluded Taxes in respect of
payments hereunder or under the Notes being referred to as “Excluded Taxes”, and
all Taxes other than Other Taxes and Excluded Taxes being referred to as
“Indemnified Taxes”). If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any Note to any
Lender or the Administrative Agent, (i) to the extent such Taxes are Indemnified
Taxes, the sum payable by such Borrower shall be increased as may be necessary
so that after such Borrower and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.11) such Lender or the Administrative Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make all such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement, or any other Loan Document (“Other
Taxes”). All payments to be made by the Loan Parties under or in connection with
the Loan Documents have been calculated without regard to Indirect Tax. If all
or part of any such payment is the consideration for a taxable supply or
chargeable with Indirect Tax and if the Administrative Agent or any Lender is
liable to pay such Indirect Tax to the relevant tax authorities then, when the
applicable Loan Party makes the payment (i) it must pay to the Administrative
Agent or the applicable Lender, as the case may be, an additional amount equal
to that payment (or part) multiplied by the appropriate rate of Indirect Tax and
(ii) the Administrative Agent or such Lender, as applicable, shall promptly
provide to the applicable Loan Party a tax invoice complying with the relevant
law relating to such Indirect Tax; provided, however, that with respect to the
Sterling Loan, the Euro Loan, the

 

48



--------------------------------------------------------------------------------

Euro French Loan and any Supplemental Tranche Loan denominated in Yen, the
applicable Lender and not the Administrative Agent shall provide any such tax
invoices to the applicable Loan Party. Where a Loan Document requires a Loan
Party to reimburse the Administrative Agent or any Lender, as applicable, for
any costs or expenses, such Loan Party shall also at the same time pay and
indemnify the Administrative Agent or such Lender, as applicable, an amount
equal to any Indirect Tax incurred by the Administrative Agent or such Lender,
as applicable, in respect of the costs or expenses, save to the extent that that
the Administrative Agent or such Lender, as applicable, is entitled to repayment
or credit in respect of the Indirect Tax. The Administrative Agent or such
Lender, as applicable, will promptly provide to the applicable Loan Party a tax
invoice complying with the relevant law relating to that Indirect Tax; provided,
however, that with respect to the Sterling Loan, the Euro Loan, the Euro French
Loan and any Supplemental Tranche Loan denominated in Yen, the applicable Lender
and not the Administrative Agent shall provide any such tax invoices to the
applicable Loan Party.

(c) Without duplication of Sections 2.11(a) or 2.11(b), the Borrowers shall
indemnify each Lender and the Administrative Agent for and hold them harmless
against the full amount of Indemnified Taxes and Other Taxes, and for the full
amount of Indemnified Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.11, imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and reasonable expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor; provided, however, that the Borrowers shall not be
obligated to make payment to any Lender or the Administrative Agent, as the case
may be, pursuant to this Section 2.11 in respect of any penalties, interest and
other liabilities attributable to Indemnified Taxes or Other Taxes to the extent
such penalties, interest and other liabilities are attributable to the gross
negligence or willful misconduct of such Lender or the Administrative Agent, as
the case may be, as found in a final, non-appealable judgment of a court of
competent jurisdiction.

(d) As soon as practicable after the date of any payment of Taxes, the Borrowers
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment or, if such receipts are not obtainable, other evidence of such payments
by the Borrowers reasonably satisfactory to the Administrative Agent.

(e)(i) Any Lender (which, for purposes of this Section 2.11(e) shall include the
Administrative Agent) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, upon becoming a party to
this Agreement and at the time or times reasonably requested by any Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, upon becoming a party to this Agreement
and if reasonably requested by a Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to U.S. backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing: (A) any Lender that is a
U.S. person (as defined in Section 7701(a)(30) of the Internal Revenue Code)
shall deliver to the Borrowers and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B) each Lender that is not a U.S. person (as defined in Section 7701(a)(30) of
the Internal Revenue Code) (each, a “Foreign Lender”) shall, to the extent that
it is legally entitled to do so, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender, and on the
Transfer Date with respect to the Assignment and Acceptance or the date of the
Lender Accession Agreement

 

49



--------------------------------------------------------------------------------

pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as requested in writing by the Borrowers or the
Administrative Agent (but only so long thereafter as such Lender remains
lawfully able to do so), provide each of the Administrative Agent and the
Borrowers (1) in the case of a Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (x) a statement in
a form agreed to between the Administrative Agent and the Borrowers to the
effect that such Lender is eligible for a complete exemption from withholding of
United States Taxes under Section 871(h) or 881(c) of the Internal Revenue Code,
and (y) two duly completed and signed copies of Internal Revenue Service Form
W-8BEN or successor and related applicable form; or (2) in the case of a Foreign
Lender that cannot comply with the requirements of clause (1) hereof, two duly
completed and signed copies of Internal Revenue Service Form W-8BEN (claiming an
exemption from or a reduction in United States withholding tax under an
applicable treaty) or its successor form, Form W-8ECI (claiming an exemption
from United States withholding tax as effectively connected income) or its
successor form, or Form W-8IMY (together with any supporting documentation) or
its successor form, and related applicable forms, as the case may be. If any
form or document referred to in this subsection (e) (other than any form or
document referred to in subsection (e)(ii)(A), (B) or (D) of this Section 2.11)
requires the disclosure of information that the applicable Lender reasonably
considers to be confidential, such Lender shall give notice thereof to the
Borrowers and shall not be obligated to include in such form or document such
confidential information; (C) any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of any Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by any Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for the purposes of this
subsection (e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii) Each Lender shall promptly notify the Borrowers and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption from or reduction of Taxes.

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 2.11 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, (x) be
otherwise disadvantageous to such Lender or (y) subject such Lender to any
material unreimbursed cost or expense.

(g) If any Lender or the Administrative Agent receives a refund of Taxes or
Other Taxes paid by any Borrower or for which the Borrowers have indemnified any
Lender or the Administrative Agent,

 

50



--------------------------------------------------------------------------------

as the case may be, pursuant to this Section 2.11, then such Lender or the
Administrative Agent, as applicable, shall pay such amount, net of any
reasonable expenses incurred by such Lender or the Administrative Agent, to the
Borrowers as soon as practicable. Notwithstanding the foregoing, (i) the
Borrowers shall not be entitled to review the tax records or financial
information of any Lender or the Administrative Agent and (ii) neither the
Administrative Agent nor any Lender shall have any obligation to pursue (and no
Loan Party shall have any right to assert) any refund of Taxes or Other Taxes
that may be paid by the Borrowers.

(h) To the extent permitted under the Internal Revenue Code and the applicable
Treasury Regulations, the Administrative Agent shall act as the withholding
agent solely with respect to the U.S. Dollar Loan contemplated by the Loan
Documents, taking into account that each of the Borrowers (other than the
Operating Partnership) as of the date hereof is intended to be treated as an
entity disregarded as separate from the Operating Partnership for U.S. federal
income tax purposes. Except as provided in the preceding sentence, the
Administrative Agent (including, for this purpose, the Persons included in
Section 2.11(i)) shall not act as withholding agent (within the meaning of the
Internal Revenue Code and the applicable Treasury Regulations) with respect to
any Tranche, provided, however, that if in the future, the Administrative Agent
or an affiliate of the Administrative Agent that is a U.S. Person for U.S.
federal income tax purposes administers another Tranche, the Administrative
Agent or such affiliate shall act as withholding agent (within the meaning of
the Internal Revenue Code and the applicable Treasury Regulations) with respect
to such Tranche as required by law. The Administrative Agent and the Borrowers
further agree to mutually cooperate and furnish or cause to be furnished upon
request, as promptly as practicable, such information and assistance reasonably
necessary for the filing of all Tax returns and complying with all Tax
withholding and information reporting requirements. The Administrative Agent
agrees to provide the Borrowers information regarding the interest, principal,
fees or other amounts payable to each Person pursuant to the Loan Documents by
January 31 of each year following the year during which such payment was made.

(i) For purposes of this Section 2.11 (except for purposes of the first sentence
of paragraph (h)), references to the Administrative Agent shall include any
Affiliate or sub-agent of the Administrative Agent, in each case performing any
duties or obligations of the Administrative Agent.

SECTION 2.12. Sharing of Payments, Etc. (a) Sharing Within Each Tranche. Subject
to the provisions of Section 2.10(g), if, in connection with any particular
Tranche, any Applicable Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Applicable Lender Party
with respect to such Tranche under the Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Applicable Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Applicable
Lender Parties with respect to such Tranche under the Loan Documents at such
time) of payments on account of the Obligations due and payable to all such
Applicable Lender Parties under the Loan Documents at such time obtained by all
such Applicable Lender Parties at such time or (b) on account of Obligations
owing (but not due and payable) to such Applicable Lender Party under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Applicable Lender
Party at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all such Applicable Lender Parties hereunder at such
time) of payments on account of the Obligations owing (but not due and payable)
to all such Applicable Lender Parties under the Loan Documents at such time
obtained by all of such Applicable Lender Parties at such time, such Applicable
Lender Party shall forthwith purchase from such other Applicable Lender Parties
such interests or participating interests in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Applicable Lender Party to share the excess payment ratably with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Applicable Lender Party, such purchase
from each other Applicable Lender Party shall be rescinded and such other
Applicable Lender Party shall repay to the purchasing Applicable Lender Party
the purchase price to the extent of such Applicable Lender Party’s ratable share
(according to the proportion of (i) the purchase price paid to such Applicable
Lender Party to (ii) the aggregate purchase price paid to all

 

51



--------------------------------------------------------------------------------

Applicable Lender Parties) of such recovery together with an amount equal to
such Applicable Lender Party’s ratable share (according to the proportion of
(i) the amount of such other Applicable Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Applicable Lender Party)
of any interest or other amount paid or payable by the purchasing Applicable
Lender Party in respect of the total amount so recovered. The Borrowers agree
that any Applicable Lender Party so purchasing an interest or participating
interest from another Applicable Lender Party pursuant to this Section 2.12(a)
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Applicable Lender Party were
the direct creditor of the Borrowers in the amount of such interest or
participating interest, as the case may be.

(b) Pro Rata Sharing Following Event of Default. Notwithstanding
Section 2.12(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Advances denominated in a
Committed Foreign Currency into Dollars pursuant to Section 2.10(g), subject to
the provisions of Section 2.10(g), if any Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender under
the Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders under the Loan Documents at such time
obtained by all the Lenders at such time or (b) on account of Obligations owing
(but not due and payable) to such Lender under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender at such time to (ii) the aggregate amount
of the Obligations owing (but not due and payable) to all Lenders under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lenders under the Loan Documents at such time obtained
by all of the Lenders at such time, such Lender shall forthwith purchase from
the other Lenders such interests or participating interests in the Obligations
due and payable or owing to them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrowers agree that any Lender so purchasing an interest or
participating interest from another Lender pursuant to this Section 2.12(b) may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such interest or participating
interest, as the case may be.

SECTION 2.13. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrowers agree that they shall use such proceeds) solely for the
acquisition, development and redevelopment of Assets, for repayment of Debt, for
working capital and for other general corporate purposes of the Parent
Guarantor, the Borrowers and their respective Subsidiaries.

SECTION 2.14. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrowers agree that upon
notice by any Lender to any Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by,

 

52



--------------------------------------------------------------------------------

such Lender, the applicable Borrower shall promptly execute and deliver to such
Lender, with a copy to the Administrative Agent, a Note, in substantially the
form of Exhibit A hereto, payable to such Lender in a principal amount equal to
the Commitment of such Lender. All references to Notes in the Loan Documents
shall mean Notes, if any, to the extent issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) may include a control account and a subsidiary account for each
Lender. In each account with respect to each Lender (including the control
account and subsidiary account, if applicable) there shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance and Lender Accession
Agreement delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrowers hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement. It is the intention of the parties hereto
that the Advances will be treated as in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code (and any
other relevant or successor provisions of the Internal Revenue Code).

SECTION 2.15. Increase in the Aggregate Commitments. (a) The Borrowers may, at
any time by written notice to the Administrative Agent, request an increase in
the aggregate amount of the Commitments by not less than the Increase Minimum in
the aggregate (each such proposed increase, a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled Maturity
Date then in effect (the “Increase Date”) as specified in the related notice to
the Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Commitments (including the Equivalent thereof in Dollars
with respect to any Commitments denominated in currencies other than Dollars) on
any Increase Date exceed $850,000,000, (ii) on the date of any request by the
Borrowers for a Commitment Increase and on the related Increase Date, the
conditions set forth in Sections 3.01(a)(i) and 3.02 shall be satisfied and
(iii) the Borrowers’ notice to the Administrative Agent shall indicate the
proposed allocation of each such Commitment Increase among the affected
Commitments (each, an “Apportioned Commitment Increase”). Subject to the terms
and conditions of this Section 2.15 and Section 3.02, each Commitment Increase
shall be funded by the applicable Lenders to the applicable Borrowers as a
single Borrowing.

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrowers for a Commitment Increase, which notice shall include (i) the
proposed amounts of the Commitment Increase and each Apportioned Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Commitments (the “Commitment Date”). Each Lender
that is willing to participate in such requested Commitment Increase (each, an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase each applicable Commitment of such Lender (each, an
“Increased Commitment Amount”). If the Lenders notify the Administrative Agent
that they are willing to increase the amount of their respective applicable
Commitments by an aggregate amount that exceeds the amount of the requested
Apportioned Commitment Increase relating to such Commitments, the requested
Apportioned Commitment Increase shall be allocated to each Lender willing to
participate therein in an amount equal to the Apportioned Commitment Increase
multiplied by the ratio of each Lender’s Increased Commitment Amount to the

 

53



--------------------------------------------------------------------------------

aggregate amount of all Increased Commitment Amounts. For avoidance of doubt,
each Lender’s sole right to approve or consent to any Commitment Increase shall
be its right to determine whether to participate, or not to participate, in any
Commitment Increase in its sole discretion as provided in this Section 2.15(b).

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrowers as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Apportioned
Commitment Increase on any such Commitment Date is less than the requested
Apportioned Commitment Increase, then the Borrowers may extend offers to one or
more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of the Commitment Minimum or an integral
multiple in excess thereof of $1,000,000 (or the Equivalent thereof in a
Committed Foreign Currency), or, if less than the Commitment Minimum, the amount
of the requested Commitment Increase that has not been committed to by the
Lenders as of the applicable Commitment Date.

(d) On each Increase Date, (x) each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.15(c) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and such Acceding Lender’s Commitment shall
be governed by the terms and provisions of this Agreement and (y) the applicable
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.15(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:

(i) an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Operating Partnership and the Administrative Agent
(each, a “Lender Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the applicable Borrower; and

(ii) confirmation from each Increasing Lender (acknowledged by the Operating
Partnership on behalf of the Loan Parties) of the increase in the amount of its
applicable Commitment (and the allocation thereof among the applicable
Commitments that are increasing) in a writing satisfactory to the Operating
Partnership and the Administrative Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.15(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrowers, on or before the Increase Agent Notice Deadline, by telex,
e-mail or facsimile, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Acceding Lender on such date.

(e) If in connection with the transactions described in this Section 2.15 any
Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrowers shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses reasonably incurred.

SECTION 2.16. Supplemental Tranches. The Borrowers may from time to time request
(each such request, a “Supplemental Tranche Request”) certain Lenders and
Eligible Assignees to provide one or more supplemental tranches (each such new
tranche, a “Supplemental Tranche”) for Advances in an amount of at least
$5,000,000 (or the Equivalent thereof in a foreign currency) (or such lesser
amount as the Administrative Agent may agree) per tranche in Hong Kong Dollars
and/or Yen (each, a “Supplemental

 

54



--------------------------------------------------------------------------------

Currency”). Each Supplemental Tranche Request shall be made in the form of an
addendum substantially in the form of Exhibit F (a “Supplemental Addendum”) and
sent to the Administrative Agent and shall set forth (i) the proposed currency
of such Supplemental Tranche, (ii) the proposed existing Borrower or Borrowers
and/or the proposed Additional Borrower or Additional Borrowers that will be the
proposed Supplemental Borrower with respect to the Supplemental Tranche,
(iii) any other specific terms of such Supplemental Tranche that the Borrowers
deem necessary and (iv) the other matters set forth on the form of Supplemental
Addendum, provided that the maturity date of any Advance under any Supplemental
Tranche shall not be later than the Maturity Date. As a condition precedent to
the addition of a Supplemental Tranche to this Agreement: (i) each Lender
providing a Supplemental Tranche Commitment with respect to the applicable
Supplemental Tranche must be able to make Advances in the Supplemental Currency
in accordance with applicable laws and regulations; (ii) each Lender providing a
Supplemental Tranche Commitment with respect to such Supplemental Tranche and
the Administrative Agent must execute the requested Supplemental Addendum;
(iii) each of the proposed Supplemental Borrowers under such Supplemental
Tranche shall be an existing Borrower or an Additional Borrower with regard to
such Supplemental Tranche and each such Supplemental Borrower and each other
Loan Party shall execute the Supplemental Addendum, and (iv) any other documents
or certificates that shall be reasonably requested by the Administrative Agent
in connection with the addition of the Supplemental Tranche shall have been
delivered to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent. Subject to the provisions of
Section 2.15 and this Section 2.16, each Supplemental Tranche shall be committed
to by Lenders pursuant to an increase in Commitments pursuant to Section 2.15.
No Lender shall be obligated to make a Supplemental Tranche Commitment and a
Lender may agree to do so in its sole discretion. For avoidance of doubt, each
Lender’s sole right to approve or consent to any Supplemental Tranche Commitment
shall be its right to determine whether to participate, or not to participate,
in any Supplemental Tranche Commitment in its sole discretion as provided in
this Section 2.16. If a Supplemental Tranche Request is accepted in accordance
with this Section 2.16, the Administrative Agent and the applicable Borrower
shall determine the effective date of such Supplemental Tranche (the
“Supplemental Tranche Effective Date”), the final allocation of such
Supplemental Tranche and any other terms of such Supplemental Tranche. The
Administrative Agent shall promptly distribute a revised Schedule I to each
Lender reflecting such new Supplemental Tranche and notify each Lender of the
Supplemental Tranche Effective Date. Promptly after a Supplemental Tranche
Request, if the Administrative Agent cannot act as the funding agent therefor,
the Operating Partnership shall, subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld or delayed) appoint the
proposed funding agent for the requested Supplemental Tranche. Each such funding
agent shall (A) execute the applicable Supplemental Addendum and (B) administer
the applicable Supplemental Tranche and, in connection therewith, shall have
authority consistent with the authority of the Administrative Agent hereunder in
respect of the Administrative Agent’s administration of the Facility; provided,
however, that no such funding agent shall be authorized to take any enforcement
action unless and except to the extent expressly authorized in writing by the
Administrative Agent. Each such funding agent shall entitled to the benefits of
Section 9.04 to the same extent as the Administrative Agent.

SECTION 2.17. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, then any amount paid by a Borrower or otherwise
received by the Administrative Agent for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until the termination of the Commitments and
payment in full of all Obligations and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement; second to the payment of any amounts owing by such Defaulting Lender
to the Non-Defaulting Lenders under this Agreement, ratably among them in
accordance with the amounts of such amounts then due and payable to them; third,
as the Operating Partnership may request to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
provided that no Default or Event of Default then exists; fourth, if so
determined by the Administrative Agent and the

 

55



--------------------------------------------------------------------------------

Operating Partnership, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund
Advances under this Agreement; fifth, so long as no Default or Event of Default
then exists, to the payment of any amounts owing to any Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, after the termination of the
Commitments and payment in full of all Obligations, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct. Notwithstanding the foregoing, after the occurrence and
during the continuation of an Event of Default, the Administrative Agent may
apply any such amount in accordance with Section 2.10(g).

(b) If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par such portion of
outstanding Advances of the other Lenders in the same Tranche and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Applicable Pro Rata Share of the Lenders in the applicable Tranche to
be on a pro rata basis in accordance with their respective Commitments whereupon
such Lender will cease to be a Defaulting Lender and will be a Non-Defaulting
Lender (and such Applicable Pro Rata Share of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing), provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01. Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make an Advance on the occasion of the initial Borrowing hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the initial Borrowing:

(a) Except as otherwise set forth in the Post-Closing Letter Agreement, the
Administrative Agent shall have received on or before the day of the initial
Borrowing the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the items specified in clauses (i) and (ii) below) in
sufficient copies for each Lender:

(i) A Note payable to each Lender requesting the same.

(ii) Completed requests for information, dated on or before the date of the
initial Borrowing, listing all effective financing statements (or equivalent
filings) filed in the jurisdictions that the Administrative Agent may deem
necessary or desirable that name any Loan Party as debtor, together with copies
of such other financing statements, and evidence that all other actions that the
Administrative Agent may deem reasonably necessary or desirable have been taken
(including, without limitation, receipt of duly executed payoff letters and UCC
termination statements (or equivalent filings)).

(iii) Certified copies of the resolutions of the Board of Directors (or
equivalent body), general partner or managing member, as applicable, of each
Loan Party and of each general partner or managing member (if any) of each Loan
Party approving the transactions contemplated by the Loan Documents and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with respect to the transactions under the
Loan Documents and each Loan Document to which it is or is to be a party.

 

56



--------------------------------------------------------------------------------

(iv) A copy of a certificate of the Secretary of State (or equivalent authority
(if any)) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and complete copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office and (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office and
(2) to the extent available, such Loan Party, general partner or managing
member, as the case may be, has paid all franchise taxes to the date of such
certificate and (C) such Loan Party, general partner or managing member, as the
case may be, is duly incorporated, organized or formed and in good standing or
presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation.

(v) A copy of a certificate of the Secretary of State (or equivalent authority
(if any)) of each jurisdiction in which any Loan Party or any general partner or
managing member of a Loan Party owns or leases property or in which the conduct
of its business requires it to qualify or be licensed as a foreign corporation
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect, dated reasonably near (but prior to)
the Closing Date, stating, with respect to each such Loan Party, general partner
or managing member, that such Loan Party, general partner or managing member, as
the case may be, is duly qualified and in good standing (if a concept of good
standing exists under the laws of the jurisdiction of the incorporation,
organization or formation of such Loan Party) as a foreign corporation, limited
partnership or limited liability company in such State and has filed all annual
reports required to be filed to the date of such certificate.

(vi) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President, a Vice President
and its Secretary or any Assistant Secretary or, with respect to Loan Parties
that are Foreign Subsidiaries, any authorized signatory (or those of its general
partner or managing member, if applicable), dated the Closing Date (the
statements made in which certificate shall be true on and as of the date of the
initial Borrowing), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner or managing member,
as applicable, since the date of the certificate referred to in
Section 3.01(a)(iv), (B) a true and complete copy of the bylaws, memorandum and
articles of association, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iii) were adopted and on the date of the initial Borrowing,
(C) the due incorporation, organization or formation and good standing (if a
concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) or valid existence
of such Loan Party, general partner or managing member, as applicable, as a
corporation, limited liability company or partnership organized under the laws
of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the accuracy in all
material respects of the representations and

 

57



--------------------------------------------------------------------------------

warranties contained in the Loan Documents as though made on and as of the date
of the initial Borrowing (except to the extent such representations and
warranties relate to an earlier date, in which such representations and
warranties shall be true and correct in all material respects on or as of such
earlier date) and (E) the absence of any event occurring and continuing, or
resulting from the initial Borrowing, that constitutes a Default.

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party or, with respect to Loan Parties that are Foreign Subsidiaries, any
authorized signatory (or Responsible Officer of the general partner or managing
member of any Loan Party) and of each general partner or managing member (if
any) of each Loan Party certifying the names and true signatures of the officers
or other authorized signatories of such Loan Party, or of the general partner or
managing member of such Loan Party, authorized to sign each Loan Document to
which it is or is to be a party and the other documents to be delivered
hereunder and thereunder.

(viii) The audited Consolidated annual financial statements for the year ending
December 31, 2011 of the Parent Guarantor.

(ix) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lenders shall have reasonably requested.

(x) Evidence of insurance (which may consist of binders or certificates of
insurance with respect to the blanket policies of insurance maintained by the
Loan Parties that satisfies the requirements of Section 5.01(d).

(xi) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xii) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, relating
to the Initial French Borrower, in form and substance satisfactory to the
Administrative Agent.

(xiii) An opinion of Venable LLP, Maryland counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xiv) An opinion of TSMP Law Corporation, Singapore counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

(xv) An opinion of William Fry, Solicitors, Ireland counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

(xvi) An opinion of Loyens & Loeff, Avocats à la Cour, Luxembourg counsel for
the Loan Parties, in form and substance satisfactory to the Administrative
Agent.

(xvii) An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

(xviii) A breakage indemnity letter agreement, dated not later than the earliest
applicable Notice of Borrowing Deadline, executed by the Borrowers in form and
substance satisfactory to the Administrative Agent.

 

58



--------------------------------------------------------------------------------

(xix) One or more Notices of Borrowing, each dated not later than the applicable
Notice of Borrowing Deadline and specifying the Initial Borrowing Date as the
date of the proposed Borrowing.

(xx) An Unencumbered Assets Certificate prepared on a pro forma basis to account
for any acquisitions, dispositions or reclassifications of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since December 31, 2011.

(xxi) The Post-Closing Letter Agreement executed by the Borrowers, in form and
substance satisfactory to the Administrative Agent.

(xxii) A letter from the Initial Process Agent addressed to the Administrative
Agent confirming its agreement to act as the Initial Process Agent for the
purposes of Section 9.12(c).

(b) The Lenders shall be satisfied with any change to the corporate and legal
structure of any Loan Party or any Subsidiary thereof occurring after
December 31, 2011, including any changes to the terms and conditions of the
charter and bylaws, memorandum and articles of association, operating agreement,
partnership agreement or other governing document of any Loan Party occurring
after December 31, 2011.

(c) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no material adverse change in the business
or financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole since December 31, 2011.

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby.

(e) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated by the Loan Documents.

(f) There shall exist no default or event of default under any of the Note
Documents or the Global Revolving Credit Facility Documents on the part of the
Operating Partnership or any Affiliate thereof.

(g) The Borrowers shall have paid all accrued fees of the Administrative Agent
and the Lenders and all reasonable, out-of-pocket expenses of the Administrative
Agent (including the reasonable fees and expenses of counsel to the
Administrative Agent, subject to the terms of the Fee Letter).

SECTION 3.02. Conditions Precedent to all Advances. The obligation of each
Lender to make any Advance, including pursuant to Section 2.01(a) or following a
Commitment Increase pursuant to Section 2.15, shall be subject to the conditions
precedent that on the date of such Borrowing, the following statements shall be
true and the Administrative Agent shall have received, for the account of each
Lender (a) a Notice of Borrowing prior to the Notice of Borrowing Deadline (and
the Administrative Agent shall provide

 

59



--------------------------------------------------------------------------------

each relevant Lender with prompt notice thereof by e-mail, telex or facsimile);
(b) a certificate (which, at the election of the Borrowers, may be included
within the Notice of Borrowing) signed by a duly authorized officer or
authorized signatory of the applicable Borrower, dated the date of such
Borrowing stating that:

(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to such Borrowing and the application of the proceeds therefrom,
as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date));

(ii) no Default or Event of Default has occurred and is continuing, or would
result from such Borrowing or the application of the proceeds therefrom; and

(iii)(A) 60% of the Total Unencumbered Asset Value equals or exceeds the
Unsecured Debt that will be outstanding after giving effect to such Advance, and
(B) before and after giving effect to such Advance, the Parent Guarantor shall
be in compliance with the covenants contained in Section 5.04; and

(c) such other approvals or documents as any Lender through the Administrative
Agent may reasonably request in order to confirm (i) the accuracy of the Loan
Parties’ representations and warranties contained in the Loan Documents,
(ii) the Loan Parties’ timely compliance with the terms, covenants and
agreements set forth in the Loan Documents, (iii) the absence of any Default and
(iv) the rights and remedies of the Secured Parties or the ability of the Loan
Parties to perform their Obligations.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Each Loan Party and each general partner or managing member, if any, of each
Loan Party (i) is a corporation, limited liability company or partnership duly
incorporated, organized or formed, validly existing and in good standing (to the
extent that a concept of good standing exists under the laws of the jurisdiction
of the incorporation, organization or formation of such Loan Party) under the
laws of the jurisdiction of its incorporation, organization or formation,
(ii) is duly qualified and in good standing (to the extent that a concept of
good standing exists under the laws of the jurisdiction of the incorporation,
organization or formation of such Loan Party) as a foreign corporation, limited
liability company or partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. The Parent Guarantor
is organized in conformity with the requirements for

 

60



--------------------------------------------------------------------------------

qualification as a REIT under the Internal Revenue Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Internal Revenue Code. All of the outstanding Equity Interests
in the Parent Guarantor have been validly issued, are fully paid and
non-assessable, all of the general partner Equity Interests in the Operating
Partnership are owned by the Parent Guarantor, and all such general partner
Equity Interests are owned by the Parent Guarantor free and clear of all Liens.

(b) All of the outstanding Equity Interests in each Loan Party’s Subsidiaries
have been validly issued, are fully paid and non-assessable and, to the extent
owned by such Loan Party or one or more of its Subsidiaries, are owned by such
Loan Party or Subsidiaries free and clear of all Liens (other than Liens on
Equity Interests in Subsidiaries securing Debt that is not prohibited
hereunder).

(c) The execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder, and the
consummation of the transactions contemplated by the Loan Documents, are within
the corporate, limited liability company or partnership powers of such Loan
Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, memorandum and articles of association,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract binding on or affecting any Loan Party or any of its Subsidiaries or
any of their properties, or any general partner or managing member of any Loan
Party or (iv) result in or require the creation or imposition of any Lien upon
or with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such Material Contract, the violation
or breach of which would be reasonably likely to have a Material Adverse Effect.

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
any Loan Party or any general partner or managing member of any Loan Party of
any Loan Document to which it is or is to be a party or for the consummation of
the transactions contemplated by the Loan Documents and the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents,
except for authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party and
general partner or managing member (if any) of each Loan Party party thereto.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, examinership or similar laws affecting creditors’
rights generally and by general principles of equity.

(f) Except as set forth in the reports delivered to the Administrative Agent
pursuant to Section 5.03(h), there is no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action to any Loan Party’s knowledge, pending or threatened before
any court, governmental agency or arbitrator that (i) would reasonably be
expected to have a Material Adverse Effect or (ii) would reasonably be expected
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.

 

61



--------------------------------------------------------------------------------

(g) The Consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at December 31, 2011 and the related Consolidated statement of income and
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of KPMG
LLP, independent public accountants, copies of which have been furnished to each
Lender, fairly present the Consolidated financial condition of the Parent
Guarantor and its Subsidiaries as at such dates and the Consolidated results of
operations of the Parent Guarantor and its Subsidiaries for the periods ended on
such dates, all in accordance with generally accepted accounting principles
applied on a consistent basis, and since December 31, 2011, there has been no
Material Adverse Change.

(h) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent Guarantor and its Subsidiaries most
recently delivered to the Lenders pursuant to Section 5.03 were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts.

(i) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not materially misleading in light of the
circumstances under which they were made.

(j) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used, directly or indirectly, whether immediately, incidentally or ultimately to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or to refund indebtedness originally
incurred for such purpose.

(k) Neither any Loan Party nor any of its Subsidiaries nor any general partner
or managing member of any Loan Party, as applicable, is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Without limiting the generality of the foregoing, each Loan
Party and each of its Subsidiaries and each general partner or managing member
of any Loan Party, as applicable: (i) is primarily engaged, directly or through
a wholly-owned subsidiary or subsidiaries, in a business or businesses other
than that of (A) investing, reinvesting, owning, holding or trading in
securities or (B) issuing face-amount certificates of the installment type;
(ii) is not engaged in, does not propose to engage in and does not hold itself
out as being engaged in the business of (A) investing, reinvesting, owning,
holding or trading in securities or (B) issuing face-amount certificates of the
installment type; (iii) does not own or propose to acquire investment securities
(as defined in the Investment Company Act of 1940, as amended) having a value
exceeding forty percent (40%) of the value of such company’s total assets
(exclusive of government securities and cash items) on an unconsolidated basis;
(iv) has not in the past been engaged in the business of issuing face-amount
certificates of the installment type; and (v) does not have any outstanding
face-amount certificates of the installment type. Neither the making of any
Advances, nor the application of the proceeds or repayment thereof by any
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.

 

62



--------------------------------------------------------------------------------

(l) Each of the Assets listed on the schedule of Unencumbered Assets delivered
to the Administrative Agent in connection with the Closing Date (as updated from
time to time in accordance with Section 5.03(d)) satisfies all Unencumbered
Asset Conditions, except to the extent as otherwise set forth herein or waived
in writing by the Required Lenders. The Loan Parties are the legal and
beneficial owners of the Unencumbered Assets free and clear of any Lien, except
for the Liens permitted under the Loan Documents.

(m) [Reserved].

(n) Set forth on Schedule 4.01(n) hereto is a complete and accurate list of all
Surviving Debt of each Loan Party and its Subsidiaries (other than intercompany
Debt) as of December 31, 2011 having a principal amount of at least $10,000,000
and showing as of such date the obligor and the principal amount outstanding
thereunder, the maturity date thereof and the amortization schedule therefor,
and from December 31, 2011 to the Closing Date there has been no material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of such Surviving Debt (other than payments of principal and interest
in accordance with the documents governing such Debt).

(o) Each Loan Party and its Subsidiaries has good, marketable and insurable fee
simple title to, or valid trust beneficiary interests or leasehold interests in,
all material Real Property owned or leased by such Loan Party or any such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.

(p)(i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, there is no past non-compliance with such
Environmental Laws and Environmental Permits that has resulted in any ongoing
material costs or obligations or that is reasonably expected to result in any
future material costs or obligations, and no circumstances exist that (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that would reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law.

(ii) Except as would not reasonably be expected to have a Material Adverse
Effect, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or proposed for listing on the
NPL or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or above ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries that is reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.

(iii) Except as would not reasonably be expected to have a Material Adverse
Effect, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

 

63



--------------------------------------------------------------------------------

(q) Each Loan Party and each Subsidiary is in compliance with the requirements
of all Laws (including, without limitation, the Securities Act and the
Securities Exchange Act, and the applicable rules and regulations thereunder,
state securities law and “Blue Sky” laws) applicable to it and its business,
where the failure to so comply would reasonably be expected to have a Material
Adverse Effect.

(r) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would reasonably be expected to have a Material Adverse Effect.

(s) Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of the Guarantors, to
give the guaranty under this Agreement) and each other Loan Document to which it
is or is to be a party, and each Loan Party has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business and financial condition of such other Loan Party.

(t) The Parent Guarantor is, individually and together with its Subsidiaries,
Solvent and each Borrower is Solvent.

(u)(i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or would reasonably be expected to
result in a Material Adverse Effect.

(ii) Schedule SB (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and, following a request by the Administrative Agent, furnished
to the Administrative Agent, is complete and accurate in all material respects
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no change in such funding status that has resulted in
or would reasonably be expected to result in a Material Adverse Effect.

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, in each case, except
as would not reasonably be expected to result in a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such non-compliance is the subject of a Good Faith
Contest.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all material lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonable steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non-compliance would not reasonably
expected to result in a Material Adverse Effect; obtain and renew and cause each
of its Subsidiaries to obtain and renew all Environmental Permits necessary for
its operations and properties, except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except where failure to do the same would not reasonably be expected to result
in a Material Adverse Effect; provided, however, that neither the Loan Parties
nor any of their Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
the subject of a Good Faith Contest.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrowers only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(b) or (c) below).

(f) Visitation Rights. At any reasonable time and from time to time upon
reasonable advance notice, permit the Administrative Agent (who may be
accompanied by any Lender or any Affiliate of any Lender) or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and, subject to the right of the parties to the
Tenancy Leases affecting the applicable property to limit or prohibit access,
visit the properties of, any Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors. So long as no Event of Default has occurred and is continuing, the
Loan Parties shall be responsible only for the costs and expenses of the
Administrative Agent that are incurred in connection with up to two visitations
to any property during any calendar year.

 

65



--------------------------------------------------------------------------------

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance in all material respects with generally
accepted accounting principles applied on a consistent basis.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to such Loan Party or such Subsidiary than it would obtain at the time in a
comparable arm’s-length transaction with a Person not an Affiliate, provided
that the foregoing restrictions shall not restrict any (i) transactions
exclusively among or between the Loan Parties and/or any Subsidiaries of the
Loan Parties so long as such transactions are generally consistent with the past
practices of the Loan Parties and their Subsidiaries and (ii) transactions
otherwise permitted hereunder.

(j) Additional Guarantors. In the event of any Bond Issuance occurring after the
Closing Date or the issuance after the Closing Date of any guaranty or other
credit support for any Bonds (other than any guaranty issued after the Closing
Date that is required to be issued pursuant to the terms of the Note Documents
in effect as of the Closing Date), in each case by any Subsidiary of the Parent
Guarantor other than the Operating Partnership or an existing Guarantor, such
Subsidiary issuer or any such guarantor or provider of credit support shall, at
the cost of the Loan Parties, become a Guarantor hereunder (each, an “Additional
Guarantor”) within 15 days after such Bond Issuance or issuance of such guaranty
or provision of such credit support, as applicable, by executing and delivering
to the Administrative Agent a Guaranty Supplement guaranteeing the Obligations
of the other Loan Parties under the Loan Documents; provided, however, that
Foreign Subsidiaries shall be permitted to incur (i) Debt in connection with
such Bonds in a principal amount not to exceed 7.5% of Total Asset Value,
(ii) Debt under the Global Revolving Credit Facility Documents, and
(iii) Secured Debt, in each case without being required to become a Guarantor
pursuant to this Section 5.01(j). Each Additional Guarantor shall, within such
15 day period, deliver to the Administrative Agent (A) all of the documents set
forth in Sections 3.01(a)(iii), (iv), (v), (vi) and (vii) with respect to such
Additional Guarantor, (B) all of the “know your client” information relating to
such Additional Guarantor that is reasonably requested by the Administrative
Agent or any Lender and (C) a corporate formalities legal opinion relating to
such Additional Guarantor from counsel reasonably acceptable to the
Administrative Agent, all in form and substance reasonably satisfactory to the
Administrative Agent. If any Additional Guarantor is no longer a guarantor or
credit support provider with respect to any Bonds, then the Administrative Agent
shall, upon the request of the Operating Partnership, release such Additional
Guarantor from the Guaranty, provided that no Event of Default shall have
occurred and be continuing.

(k) Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

(l) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrowers
or any of its Subsidiaries

 

66



--------------------------------------------------------------------------------

is a party, keep such leases in full force and effect and not allow such leases
to lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, except, if in the reasonable business judgment of such Borrower or
Subsidiary it is in its best economic interest not to maintain such lease or
prevent such lapse, termination, forfeiture or cancellation and such failure to
maintain such lease or prevent such lapse, termination, forfeiture or
cancellation is not in respect of a Qualifying Ground Lease for an Unencumbered
Asset and is not otherwise reasonably likely to result in a Material Adverse
Effect.

(m) Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT for U.S. federal income tax purposes.

(n) NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.

(o) Certain Amendments to Note Documents. If any of the Note Documents is
modified after the Closing Date (i) to add covenants or events of default that
are not provided for in this Agreement, or (ii) to make covenants or events of
default that are contained in the Note Documents immediately prior to such
modification (and that are contained in this Agreement immediately prior to such
modification) more restrictive than such covenants or events of default were
immediately prior to such modification, then (x) such additional or more
restrictive covenants or events of default shall immediately and automatically
be incorporated by reference in this Agreement as if set forth fully herein,
mutatis mutandis, effective as of the time when such additional or more
restrictive covenants or events of default become effective under the Note
Documents, and no such provision may thereafter be waived, amended or modified
under this Agreement except in accordance with the provisions of Section 9.01,
and (y) the Borrowers shall promptly, and in any event within five Business Days
of entering into any such modification, so advise the Administrative Agent
thereof in writing. Thereafter, upon the request of the Administrative Agent or
the Required Lenders, the Loan Parties shall enter into an amendment to this
Agreement evidencing the incorporation of such incremental or more restrictive
covenant or event of default.

(p) Additional Borrowers. If after the Closing Date, a Subsidiary of the
Operating Partnership desires to become a Borrower hereunder, such Subsidiary
shall: (i) provide at least five Business Days’ prior notice to the
Administrative Agent, and such notice shall designate under what Tranche such
Subsidiary proposes to borrow; (ii) duly execute and deliver to the
Administrative Agent a Borrower Accession Agreement; (iii) satisfy all of the
conditions with respect thereto set forth in this Section 5.01(p) in form and
substance reasonably satisfactory to the Administrative Agent; (iv) satisfy the
“know your customer” requirements of the Administrative Agent and each relevant
Lender and (v) obtain the consent of each Lender in the applicable Tranche under
which such Additional Borrower proposes to become a Borrower that such
Additional Borrower is acceptable as a Borrower under the Loan Documents. Each
such Subsidiary’s addition as a Borrower shall also be conditioned upon the
Administrative Agent having received (x) a certificate signed by a duly
authorized officer of such Subsidiary, dated the date of such Borrower Accession
Agreement certifying that: (A) the representations and warranties contained in
each Loan Document are true and correct in all material respects on and as of
such date, before and after giving effect to such Subsidiary becoming an
Additional Borrower and as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and (B) no
Default or Event of Default has occurred and is continuing as of such date or
would occur as a result of such Subsidiary becoming an Additional Borrower,
(y) all of the documents set forth in Sections 3.01(a)(iii), (iv), (v), (vi),
(vii), (ix) with respect to such Subsidiary and (z) a corporate formalities
legal opinion relating to such Subsidiary from counsel reasonably acceptable to
the Administrative Agent, all in form and substance reasonably satisfactory to
the Administrative Agent.

 

67



--------------------------------------------------------------------------------

Upon such Subsidiary’s addition as an Additional Borrower, such Subsidiary shall
be deemed to be a Borrower hereunder. The Administrative Agent shall promptly
notify each applicable Lender upon each Additional Borrower’s addition as a
Borrower hereunder and shall, upon request by any Lender, provide such Lender
with a copy of the executed Borrower Accession Agreement.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document (other than any contingent obligation
that by its terms survives the termination of the applicable Loan Document or
the termination of the Commitments) shall remain unpaid or any Lender shall have
any Commitment hereunder, no Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, except, in the
case of the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

(i) Permitted Liens;

(ii) Liens securing Debt; provided, however, that the aggregate principal amount
of the Debt secured by Liens permitted by this clause (ii) shall not cause the
Loan Parties to not be in compliance with the financial covenants set forth in
Section 5.04; and

(iii) other Liens incurred in the ordinary course of business with respect to
obligations other than Debt.

(b) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any material new line of business different from those lines of
business conducted by the Borrower or any of their Subsidiaries on the Effective
Date and activities substantially related, necessary or incidental thereto and
reasonable extensions thereof.

(c) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, a Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than any
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party or another Loan Party is the surviving entity, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, any Subsidiary of a Loan Party may liquidate or
dissolve if the Operating Partnership determines in good faith that such
liquidation or dissolution is in the best interests of the Operating Partnership
and the assets or proceeds from the liquidation or dissolution of such
Subsidiary are transferred to any Borrower or any Subsidiary thereof, which
Subsidiary shall be a Loan Party if the Subsidiary being liquidated or dissolved
is a Loan Party, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.

(d) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Subsidiaries and,
in the case of the Loan Parties (other than the Parent Guarantor) and their
Subsidiaries, Investments in Assets (including by asset or Equity Interest
acquisitions), in each case subject, where applicable, to the limitations set
forth in Section 5.02(d)(iv);

 

68



--------------------------------------------------------------------------------

(ii) Investments in Cash Equivalents;

(iii) Investments consisting of intercompany Debt;

(iv) Investments consisting of the following items so long as the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 35% of Total Asset Value at such time:

(A) Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement),

(B) Investments in undeveloped land (including undeveloped land that such Person
has contracted to purchase with or without options to terminate the purchase
agreement), and

(C) Investments in Joint Ventures of any Loan Party or its Subsidiaries;

(v) Investments by the Borrowers in Hedge Agreements;

(vi) To the extent permitted by applicable law, advances to officers, directors
and employees of any Loan Party or any Subsidiary of any Loan Party in the
ordinary course of business, for travel, entertainment, relocation and analogous
ordinary business purposes;

(vii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business; and

(viii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(e) Restricted Payments. In the case of the Parent Guarantor after the
occurrence and during the continuance of an Event of Default, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or make any distribution of assets, Equity Interests, obligations or securities
to its stockholders, partners or members (or the equivalent Persons thereof) as
such, except for (i) any purchase, redemption or other acquisition of Equity
Interests with the proceeds of issuances of new common Equity Interests
occurring not more than one year prior to such purchase, redemption or other
acquisition, (ii) cash or stock dividends and distributions in the minimum
amount necessary to maintain REIT status and avoid imposition of income and
excise taxes under the Internal Revenue Code and (iii) non-cash payments in
connection with employee, trustee and director stock option plans or similar
incentive arrangements.

(f) Amendments of Constitutive Documents. Amend, in each case in any material
respect, its limited liability company agreement, certificate of incorporation,
bylaws, memorandum and articles of association or other constitutive documents,
provided that (i) any amendment to any such constitutive document that, taken as
a whole, would be adverse to the Lenders shall be deemed “material” for purposes
of this Section, (ii) any amendment to any such constitutive document that

 

69



--------------------------------------------------------------------------------

would designate such Loan Party as a “special purpose entity” or otherwise
confirm such Loan Party’s status as a “special purpose entity” shall be deemed
“not material” for purposes of this Section, (iii) any amendment to any such
constitutive document effected solely for the purpose of designating (or
otherwise establishing the terms of), issuing, or authorizing for issuance
Preferred Interests in the Parent Guarantor that do not comprise Debt and are
not otherwise prohibited under the other provisions of this Agreement shall be
deemed “not material” for purposes of this Section, and (iv) any amendment to
any such constitutive document effected solely for the purpose of issuing or
otherwise establishing the terms of Preferred Interests of the Operating
Partnership in connection with a contemporaneous issuance of Preferred Interests
of the Parent Guarantor of the type described in the foregoing clause (iii) and
in accordance with Section 4.3 of the Tenth Amended and Restated Agreement of
Limited Partnership of the Operating Partnership dated as of April 5, 2012 (or
any substantially similar provisions in any subsequent amendment thereof), which
Preferred Interests of the Operating Partnership do not comprise Debt and are
not otherwise prohibited under the other provisions of this Agreement, shall be
deemed “not material” for purposes of this Section.

(g) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles or
required by any applicable law, or (ii) Fiscal Year.

(h) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(i) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, with respect to any Unencumbered Assets),
except (i) pursuant to the Loan Documents, the Note Documents or the Global
Revolving Credit Facility Documents, (ii) as set forth in Article 11 of the
Tenth Amended and Restated Agreement of Limited Partnership of the Operating
Partnership, as in effect on the date hereof (or any substantially similar
provisions in any subsequent amendment thereof, to the extent such amendment is
permitted under the Loan Documents), or (iii) in connection with any other Debt
(whether secured or unsecured), provided that the incurrence or assumption of
such Debt would not result in a failure by any Loan Party to comply with any of
the financial covenants contained in Section 5.04.

(j) Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrowers and their Subsidiaries under Sections 5.01 and
5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Operating Partnership;
(ii) the performance of its duties as general partner of the Operating
Partnership; (iii) the performance of its Obligations (subject to the
limitations set forth in the Loan Documents) under each Loan Document to which
it is a party; (iv) the making of equity Investments in the Operating
Partnership and its Subsidiaries; (v) maintenance of any deposit accounts
required in connection with the conduct by the Parent Guarantor of business
activities otherwise permitted under the Loan Documents; (vi) activities
permitted under the Loan Documents, including without limitation the incurrence
of Debt (and guarantees thereof), provided that such Debt would not result in a
failure by the Parent Guarantor to comply with any of the financial covenants
applicable to it contained in Section 5.04; (vii) engaging in any activity
necessary or desirable to continue to qualify as a REIT; and (viii) activities
incidental to each of the foregoing.

(k) Repayment of Qualified French Intercompany Loans. Pay, prepay, terminate or
otherwise retire any Qualified French Intercompany Loan without the prior
written approval of the Administrative Agent.

 

70



--------------------------------------------------------------------------------

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have any Commitment hereunder, the Operating Partnership will
furnish to the Administrative Agent for transmission to the Lenders in
accordance with Section 9.02(b):

(a) Default Notice. As soon as possible and in any event within five Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably likely to have a
Material Adverse Effect, in each case, if continuing on the date of such
statement, a statement of the Chief Financial Officer (or other Responsible
Officer) of the Parent Guarantor setting forth details of such Default or such
event, development or occurrence and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized standing reasonably acceptable to the Administrative Agent without
any qualification as to going concern or scope of audit, together with (i) a
schedule in form reasonably satisfactory to the Administrative Agent of the
computations used by the Parent Guarantor in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 5.04, provided
that in the event of any change in generally accepted accounting principles
applied on a consistent basis used in the preparation of such financial
statements, the Parent Guarantor shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP and (ii) a certificate of the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Parent Guarantor stating that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Parent Guarantor has taken and proposes to take
with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer
(or other Responsible Officer performing similar functions) of the Parent
Guarantor as having been prepared in accordance with generally accepted
accounting principles applied on a consistent basis (it being acknowledged that
a copy of the quarterly financials filed by the Parent Guarantor with the
Securities and Exchange Commission shall satisfy the foregoing requirements),
together with (i) a certificate of said officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto, and (ii) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Parent Guarantor in determining compliance with the covenants contained in
Section 5.04, provided that in the event of any change in generally accepted
accounting principles applied on a consistent basis used in the preparation of
such financial

 

71



--------------------------------------------------------------------------------

statements, the Parent Guarantor shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP, provided further, that items that
would otherwise be required to be furnished pursuant to this Section 5.03(c)
prior to the 45th day after the Closing Date shall be furnished on or before the
45th day after the Closing Date.

(d) Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 90 days after the end of the fourth quarter of each Fiscal
Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor, together with an updated
schedule of Unencumbered Assets listing all of the Unencumbered Assets as of
such date.

(e) Unencumbered Assets Financials. As soon as available and in any event within
(i) 45 days after the end of each of the first three quarters of each Fiscal
Year and (ii) 90 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Unencumbered Assets, in form and detail
reasonably satisfactory to the Administrative Agent.

(f) Annual Budgets. As soon as available and in any event no later than 90 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets and income statements on a quarterly basis for the then
current Fiscal Year and on an annual basis for each Fiscal Year thereafter until
the Maturity Date.

(g) Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries that
(i) would reasonably be expected to have a Material Adverse Effect or (ii) would
reasonably be expected to affect the legality, validity or enforceability of any
Loan Document or the consummation of the transactions contemplated by the Loan
Documents, and promptly after the occurrence thereof, notice of any material
adverse change in the status or financial effect on any Loan Party or any of its
Subsidiaries of any such action, suit, investigation, litigation or proceeding.

(h) Securities Reports. Promptly after the sending or filing thereof, copies of
each Form 10-K and Form 10-Q (or any successor forms thereto) filed by or on
behalf of any Loan Party with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, and, to the extent not
publicly available electronically at www.sec.gov or www.digitalrealty.com (or
successor web sites thereto), copies of all other financial statements, reports,
notices and other materials, if any, sent or made available generally by any
Loan Party to the “public” holders of its Equity Interests or filed with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, all press
releases made available generally by any Loan Party or any of its Subsidiaries
to the public concerning material developments in the business of any Loan Party
or any such Subsidiary and all notifications received by any Loan Party or any
Subsidiary thereof from the Securities and Exchange Commission or any other
governmental authority pursuant to the Securities Exchange Act and the rules
promulgated thereunder. Copies of each such Form 10-K and Form 10-Q may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) a Loan Party posts such documents, or
provides a link thereto, on www.digitalrealty.com (or successor web site
thereto) or (ii) such documents are posted on its behalf on the Platform,
provided that a Loan Party shall notify the Administrative Agent (by facsimile
or e-mail) of the posting of any such documents and, if requested, provide to
the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain

 

72



--------------------------------------------------------------------------------

copies of the documents referred to above in this Section 5.03(h) (other than
copies of each Form 10-K and Form 10-Q), and in any event shall have no
responsibility to monitor compliance by any Loan Party with any such request for
delivery, and each Lender shall be solely responsible for obtaining and
maintaining its own copies of such documents.

(i) Environmental Conditions. Give notice in writing to the Administrative Agent
(i) promptly upon a Responsible Officer of a Loan Party obtaining knowledge of
any material violation of any Environmental Law affecting any Asset or the
operations thereof or the operations of any of its Subsidiaries, (ii) promptly
upon obtaining knowledge of any known release, discharge or disposal of any
Hazardous Materials at, from, or into any Asset which it reports in writing or
is reportable by it in writing to any governmental authority and which is
material in amount or nature or which would reasonably be expected to materially
adversely affect the value of such Asset, (iii) promptly upon a Loan Party’s
receipt of any notice of material violation of any Environmental Laws or of any
material release, discharge or disposal of Hazardous Materials in violation of
any Environmental Laws or any matter that may result in an Environmental Action,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Loan Party’s or
any other Person’s operation of any Asset, (B) contamination on, from or into
any Asset, or (C) investigation or remediation of off-site locations at which
such Loan Party or any of its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials, or (iv) upon a Responsible Officer
of such Loan Party obtaining knowledge that any expense or loss has been
incurred by such governmental authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Loan Party or any Joint Venture may be liable or for which a Lien may
be imposed on any Asset, provided that any of the events described in clauses
(i) through (iv) above would have a Material Adverse Effect or would reasonably
be expected to result in a material Environmental Action with respect to any
Unencumbered Asset.

(j) Unencumbered Asset Conditions. Promptly after discovery by a Responsible
Officer of a Loan Party of any condition or event which causes any Unencumbered
Asset to no longer comply with the requirements set forth in the definition of
Unencumbered Asset Conditions, provide the Administrative Agent with notice
thereof.

(k) Debt Rating. As soon as possible and in any event within three Business Days
after a Responsible Officer obtains knowledge of any change in the Debt Rating,
a statement of the Chief Financial Officer (or other Responsible Officer) of the
Parent Guarantor setting forth the new Debt Rating.

(l) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender through the Administrative Agent, may from time to time
reasonably request.

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have, at any time after the initial Borrowing, any Commitment
hereunder, the Parent Guarantor will:

(a) Parent Guarantor Financial Covenants.

(i) Maximum Total Leverage Ratio: Maintain at the end of each fiscal quarter of
the Parent Guarantor, a Leverage Ratio not greater than 60.0%, provided that the
Parent

 

73



--------------------------------------------------------------------------------

Guarantor shall have the right to maintain a Leverage Ratio of greater than
60.0% but less than or equal to 65.0% for up to four consecutive fiscal quarters
of the Parent Guarantor during the term of the Facility following an acquisition
of one or more Assets for a purchase price and other consideration in an amount
not less than 5% of Total Asset Value.

(ii) Minimum Fixed Charge Coverage Ratio. Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Fixed Charge Coverage Ratio of not less than
1.50:1.00.

(iii) Maximum Secured Debt Leverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Secured Debt Leverage Ratio not greater than
40.0%.

(iv) Minimum Tangible Net Worth: Maintain at all times an excess of Total Asset
Value minus Consolidated Debt, in each case, of the Parent Guarantor and its
Subsidiaries, of not less than the sum of $4,810,115,852 plus an amount equal to
75% of the proceeds of all primary issuances or primary sales of Equity
Interests of the Parent Guarantor or any Borrower consummated after December 31,
2011.

(b) Unencumbered Assets Financial Covenants.

(v) Maximum Unsecured Debt to Total Unencumbered Asset Value: Subject to any
payments made pursuant to Section 2.05(b), not permit at any time Unsecured Debt
to be greater than 60% of the Total Unencumbered Asset Value at such time.

(vi) Minimum Unencumbered Assets Debt Service Coverage Ratio: Subject to any
payments made pursuant to Section 2.05(b), maintain at the end of each fiscal
quarter of the Parent Guarantor, an Unencumbered Assets Debt Service Coverage
Ratio of not less than 1.50:1.00.

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions, dispositions or reclassifications
of Assets, and the incurrence or repayment of any Debt for Borrowed Money
relating to such Assets, that have occurred since the last day of the fiscal
quarter of the Parent Guarantor most recently ended. All such calculations shall
be reasonably acceptable to the Administrative Agent.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)(i) any Borrower shall fail to pay any principal of any Advance when the same
shall become due and payable or (ii) any Borrower shall fail to pay any interest
on any Advance, or any Loan Party shall fail to make any other payment under any
Loan Document when due and payable, in each case under this clause (ii) within
three Business Days after the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.13, 5.01(e) (as the terms, covenants and
agreements in Section 5.01(e) relate to the Parent Guarantor and the Operating
Partnership), (f), (i), (m) or (n), 5.02, 5.03(a) or 5.04; or

 

74



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days (or, in the case of
Section 5.03 (other than Section 5.03(a)), 10 Business Days) after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

(e)(i) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any
Material Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Debt; or (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Debt, if (A) the effect of such event or condition
is to permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
60 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

(f) any Loan Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this Section 6.01(f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $75,000,000 (or the Equivalent thereof in any
foreign currency) shall be rendered against any Loan Party or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and the insurer covering
full payment of such unsatisfied amount (subject to customary deductibles) and
(B) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment or order; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

75



--------------------------------------------------------------------------------

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable in any material respect
against any Loan Party party to it, or any such Loan Party shall so state in
writing; or

(j) a Change of Control shall occur; or

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) would reasonably be expected to result in a Material Adverse Effect; or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to result in a Material Adverse
Effect; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination would reasonably be expected to result in a
Material Adverse Effect,

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate,
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrowers, declare the Notes, the Advances, all interest thereon
and all other amounts payable under this Agreement and the other Loan Documents
to be forthwith due and payable, whereupon the Notes, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers and (iii) shall at the request, or may with the consent
of the Required Lenders, proceed to enforce its rights and remedies under the
Loan Documents for the ratable benefit of the Lenders by appropriate
proceedings; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to any Loan Party under any Bankruptcy Law,
(y) the Commitments of each Lender and the obligation of each Lender to make
Advances shall automatically be terminated and (z) the Notes, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Loan Parties.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal,

 

76



--------------------------------------------------------------------------------

interest, premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise (such Obligations being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Agreement or any other Loan Document.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the applicable Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. This Guaranty is a guaranty of
payment and not merely of collection.

(b) Each Guarantor, the Administrative Agent and each other Lender and, by its
acceptance of the benefits of this Guaranty, each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Guarantors, the
Administrative Agent, the Lenders and, by their acceptance of the benefits of
this Guaranty, the other Secured Parties hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

(d) The liability of each Guarantor hereunder shall be joint and several.

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Loan Party or whether any
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

 

77



--------------------------------------------------------------------------------

(c) any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any assets of any Loan Party or any of its
Subsidiaries, or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any assets of any Loan Party or
any of its Subsidiaries for all or any of the Guaranteed Obligations or any
other Obligations of any Loan Party under the Loan Documents;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of any Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice (except as
expressly provided under the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

78



--------------------------------------------------------------------------------

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Secured Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Loan Party or any other insider guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Maturity Date, such amount shall
be received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and (iii) the Maturity Date shall have occurred, the
Administrative Agent and the other Secured Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Additional Guarantor of a Guaranty Supplement, (i) such Additional Guarantor and
shall become and be a Guarantor hereunder, and each reference in this Agreement
to a “Guarantor” or a “Loan Party” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Agreement”, “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Agreement and this Guaranty,
and each reference in any other Loan Document to the “Loan Agreement”,
“Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Agreement and this Guaranty, shall mean and be a reference to this Agreement and
this Guaranty as supplemented by such Guaranty Supplement.

 

79



--------------------------------------------------------------------------------

SECTION 7.06. Indemnification by Guarantors. Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, the Arrangers, each other
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms,
except to the extent such claim, damage, loss, liability or expense is found in
a final and nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
the gross negligence or willful misconduct by such Indemnified Party’s officer,
director, employee, or agent.

SECTION 7.07. Subordination. (a) Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

(b) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments in the ordinary course of business from any other Loan Party on account
of the Subordinated Obligations. After the occurrence and during the continuance
of an Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(c) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(d) Turn-Over. After the occurrence and during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(e) Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 

80



--------------------------------------------------------------------------------

SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty and (ii) the Maturity Date, (b) be binding upon the Guarantors,
their successors and assigns and (c) inure to the benefit of and be enforceable
by the Administrative Agent and the other Secured Parties and their successors,
transferees and assigns.

SECTION 7.09. Guaranty Limitations. Any guaranty provided by a Foreign
Subsidiary domiciled in each Specified Jurisdiction indicated below shall be
subject to the following limitations:

(a) Australia: The liability of any Guarantor incorporated under the
Corporations Act 2001 (Commonwealth of Australia) under this Article VII and
under any indemnities contained elsewhere in this Agreement will not include any
liability or obligation which would, if included, result in a contravention of
s260A of the Corporations Act 2001 (Cth). Any such Guarantor shall promptly
take, and procure that its relevant holding companies take, all steps necessary
under s260B of the Corporations Act 2001 (Cth) so as to permit the inclusion of
any liability or obligation excluded under the previous sentence.

(b) Belgium: The obligations under this Article VII of each Guarantor
incorporated and existing under Belgian law (i) shall not include any liability
which would constitute unlawful financial assistance (as determined in article
329/430/629 of the Belgian Companies Code); and (ii) shall be limited to a
maximum aggregate amount equal to the greater of (A) 90% of such Guarantor’s net
assets (as defined in article 320/429/617 of the Belgian Companies Code) as
shown in its most recent audited annual financial statements as approved at its
meeting of shareholders, and (B) the aggregate of the amounts made available to
such Guarantor and its Subsidiaries (if any) indirectly through one or more
other Loan Parties through intercompany loans (increased by all interests,
commissions, costs, fees, expenses and other sums accruing or payable in
connection with such amount), with, for the avoidance of doubt, the exclusion of
any obligations of such Guarantor and its Subsidiaries under the Facility in its
capacity as a Borrower.

(c) Canada: The liability of any Guarantor incorporated under the laws of
Canada, other than Alberta or Ontario, thereof under this Article VII and under
any indemnities contained elsewhere in this Agreement shall not include any
liability of any Loan Party which is a shareholder of the Guarantor or of an
affiliated corporation or an associate of any such Person where there are
reasonable grounds for believing:

(i) that such Guarantor is or, after giving the financial assistance, would be
unable to pay its liabilities as they become due; or

(ii) that the realizable value of such Guarantor’s assets, excluding the amount
of any financial assistance in the form of a loan or in the form of assets
pledged or encumbered to secure the Guaranty, after giving the financial
assistance, would be less than the aggregate of such Guarantor’s liabilities and
stated capital of all classes.

(d) England and Wales: The liability of each Guarantor, which is a public
limited company, (and each Guarantor that is a subsidiary of a public limited
company) incorporated under the laws of England and Wales under this Article VII
and under any indemnities contained elsewhere in this Agreement shall not
include any liability or obligation which would, if incurred, constitute the
provision of unlawful financial assistance within the meaning of sections 677 to
683 of the Companies Act 2006 of England and Wales; provided, however, that the
foregoing limitation shall not be applicable to any Guarantor incorporated under
the laws of England and Wales that is not a public limited company or the
subsidiary of a company that is a public limited company.

(e) France: (i) The liability of any Guarantor incorporated under the laws of
France (a “French Guarantor”) under this Article VII and under any indemnities
contained elsewhere in this Agreement shall not include any obligation or
liability which, if incurred, would constitute the provision of financial
assistance within the meaning of Article L.225.216 of the French Code de
Commerce or/and would constitute a misuse of corporate assets within the meaning
of Article L.241 3 or L.242 6 of the French Code de Commerce or any other law or
regulation having the same effect, as interpreted by the French courts.

 

81



--------------------------------------------------------------------------------

(ii) The Guaranteed Obligations of each French Guarantor under this Article VII
shall be limited at any time to an amount equal to the aggregate of all Advances
to the extent directly or indirectly on-lent to such French Guarantor under an
intercompany loan agreement (each a “Qualified French Intercompany Loan”) and
outstanding at the date a payment is made by such French Guarantor under this
Article VII, it being specified that any payment made by such French Guarantor
under this Article VII in respect of the Guaranteed Obligations shall reduce pro
tanto the outstanding amount of the applicable Intercompany Loan due by such
French Guarantor.

(iii) It is acknowledged that such French Guarantor is not acting jointly and
severally with the other Guarantors and shall not be considered as “co-débiteur
solidaire” as to its obligations pursuant to the guarantee given pursuant to
this Article VII .

(f) Germany. (i) The obligations and liabilities of any Guarantor incorporated
or established and existing as a German limited liability company (Gesellschaft
mit beschränkter Haftung – GmbH) (each, a “German GmbH Guarantor”), shall be
subject to the following limitations. To the extent that the Guaranteed
Obligations include liabilities of such German GmbH Guarantor’s direct or
indirect shareholder(s) (each, an “Up-stream Guaranty”) or its affiliated
companies (verbundenes Unternehmen) within the meaning of section 15 of the
German Stock Corporation Act (Aktiengesetz) (other than Subsidiaries of that
German GmbH Guarantor) (each, a “Cross-stream Guaranty”) (save for any guarantee
of funds to the extent they (x) are on-lent and/or (y) replace or refinance
funds which were on-lent in each case to that German GmbH Guarantor or its
Subsidiaries and such amount on-lent is not returned), the guaranty created
under this Article VII shall not be enforced against such German GmbH Guarantor
at the time of the respective Payment Demand (as defined below) if and only to
the extent that the German GmbH Guarantor demonstrates to the reasonable
satisfaction of the Administrative Agent that the enforcement would have the
effect of: (1) causing such German GmbH Guarantor’s Net Assets (as defined
below) to be reduced below zero, or (2) if its Net Assets are already below
zero, causing such amount to be further reduced, and thereby, in each case,
affecting its assets required for the maintenance of its stated share capital
(gezeichnetes Kapital) pursuant to Sections 30 and 31 of the German Limited
Liability Company Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung, “GmbHG”), as applicable at the time of enforcement. No reduction of the
amount enforceable under this Article VII will prejudice the rights of the
Administrative Agent to again enforce the guaranty created under this Article
VII at a later time under this Agreement (subject always to the operation of the
limitations set forth above at the time of such further enforcement). “Net
Assets” means the applicable German GmbH Guarantor’s assets (section 266
sub-section (2) of the German Commercial Code (Handelsgesetzbuch) (“HGB”)) minus
the aggregate of its liabilities (section 266 sub-section (3) B, C HGB (but
disregarding, for the avoidance of doubt, any provisions in respect of the
guaranty created under this Article VII), accruals and deferred tax (section 266
subsection (3) D, E HGB), its stated share capital (gezeichnetes Kapital)
(section 266 subsection (3)A(I) HGB) and any amounts not available for
distribution according to Section 268 subsection (8) HGB. The Net Assets shall
be determined in accordance with the generally accepted accounting principles in
Germany consistently applied by the applicable German GmbH Guarantor in
preparing its unconsolidated balance sheet (Jahresabschluss according to section
42 GmbHG and sections 242, 264 HGB) in the previous financial years, but for the
purposes of the calculation of the Net Assets the following balance sheet items
shall be adjusted as follows: (x) the amount of any increase of the stated share
capital (Erhöhungen des gezeichneten Kapitals) after the date of this Agreement
shall be deducted from the stated share capital unless permitted under the Loan
Documents or approved by the Administrative Agent); (y) loans received by, and
other contractual liabilities of, the applicable German GmbH Guarantor which are
subordinated within the meaning of section 39 subsection 1 no. 5 or section 39
subsection 2 of the German Insolvency Code (Insolvenzordnung) (contractually or
by law) shall be disregarded; and (z) loans and other contractual liabilities
incurred by the applicable German GmbH Guarantor in violation of the provisions
of this Agreement or any other Loan Document shall be disregarded.

 

82



--------------------------------------------------------------------------------

(ii) The limitations set forth in Section 7.09(f)(i) only apply if within 15
Business Days after receipt from the Administrative Agent of a notice stating
that the Administrative Agent intends to demand payment under this Article VII
against the applicable German GmbH Guarantor (each, a “Payment Demand”), the
managing director(s) of such German GmbH Guarantor has (have) confirmed in
writing to the Administrative Agent (A) why and to what extent the guarantee is
an Up-stream Guaranty or a Cross-stream Guaranty and (B) which amount of such
Up-stream Guaranty or Cross-stream Guaranty, as applicable, may not be enforced
given that the applicable German GmbH Guarantor’s Net Assets are below zero or
such enforcement would cause such German GmbH Guarantor’s Net Assets to be
reduced below zero, as a result of which such enforcement would lead to a
violation of the capital maintenance rules as set out in sections 30 and 31
GmbHG, and such confirmation is supported by evidence reasonably satisfactory to
the Administrative Agent, including without limitation an up-to-date balance
sheet of such German GmbH Guarantor, together with a detailed calculation of the
amount of such German GmbH Guarantor’s Net Assets taking into account the
adjustments and obligations set forth in Section 7.09(f)(i) (the “Management
Determination”). Each German GmbH Guarantor shall comply with its obligations
under this Article VII within the period set forth above, and the Administrative
Agent may enforce the guaranty created under this Article VII in an amount which
would, in accordance with the Management Determination, not cause such German
GmbH Guarantor’s Net Assets to be reduced (or to fall further) below zero.
Following receipt by the Administrative Agent of the Management Determination,
the applicable German GmbH Guarantor shall deliver to the Administrative Agent
upon request within 30 Business Days an up-to-date balance sheet of such German
GmbH Guarantor, prepared by an auditor of international reputation appointed by
such German GmbH Guarantor, together with a detailed calculation (satisfactory
to the Administrative Agent in its reasonable discretion) of the amount of the
Net Assets of such German GmbH Guarantor taking into account the adjustments and
obligations set forth in Section 7.09(f)(i) (the “Auditor’s Determination”).
Such balance sheet and Auditor’s Determination shall be prepared in accordance
with generally accepted accounting principles in Germany consistently applied by
the applicable German GmbH Guarantor in preparing its unconsolidated balance
sheet (Jahresabschluss according to section 42 GmbHG and sections 242, 264 HGB)
in the previous financial years. Each Auditor’s Determination shall be prepared
as of the date of the enforcement of this Article VII. Each German GmbH
Guarantor shall comply with its obligations under this Article VII within the
period set forth above and the Administrative Agent shall be entitled to enforce
the guaranty created under this Article VII in an amount which would, in
accordance with the Auditor’s Determination, not cause the Net Assets of the
German GmbH Guarantor to be reduced (or to fall further) below zero.

(iii) Each German GmbH Guarantor shall, within 60 Business Days after receipt of
a Payment Demand, realize, unless not legally permitted to do so, any and all of
its assets (other than assets that are necessary for the business
(betriebsnotwendig) of such German GmbH Guarantor) that are shown in the balance
sheet with a book value (Buchwert) that is substantially (i.e., at least 20%)
lower than the market value of the assets if, as a result of the enforcement of
the guaranty created under this Article VII against such German GmbH Guarantor,
its Net Assets would be reduced below zero. After the expiry of such 60 Business
Day period, such German GmbH Guarantor shall, within five Business Days, notify
the Administrative Agent of the amount of the proceeds obtained from the
realization and submit a statement setting forth a new calculation of the amount
of the Net Assets of such German GmbH Guarantor taking into account such
proceeds. Such calculation shall, upon the Administrative Agent’s reasonable
request, be confirmed by the auditors referred to in Section 7.09(f)(ii) within
a period of 20 Business Days following the applicable request. If the
Administrative Agent disagrees with any Auditor’s Determination or the new
calculation referred to in this Section 7.09(f)(iii), the Administrative Agent
shall be entitled to pursue in

 

83



--------------------------------------------------------------------------------

court a claim under this Article VII in excess of the amounts paid or payable
pursuant to the provisions above, for the avoidance of doubt, it being
understood that the relevant German GmbH Guarantor shall not be obligated to pay
any such excessive amounts on demand.

(iv) The restrictions set forth in Section 7.09(f)(i) shall only apply if, to
the extent and for so long as (A) the applicable German GmbH Guarantor has
complied with its obligations pursuant to Sections 7.09(f)(ii) and (iii),
(B) the applicable German GmbH Guarantor is not a party to a profit and loss
sharing agreement (Gewinnabführungsvertrag) and/or a domination agreement
(Beherrschungsvertrag) (within the meaning of Section 291 of the German Stock
Corporation Act (Aktiengesetz)) where such German GmbH Guarantor is the
dominated entity (beherrschtes Unternehmen) and/or the entity being obliged to
share its profits with the other party of such profit and loss sharing agreement
other than to the extent that the existence of such a profit and loss sharing
agreement and/or domination agreement does not result in the inapplicability of
the relevant restrictions set forth in sections 30 and 31 GmbHG, and (C) the
applicable German GmbH Guarantor does, at the time when a payment is made under
this Article VII, not hold a fully recoverable indemnity or claim for refund
(vollwertiger Gegenleistungs- oder Rückgewähranspruch) (within the meaning of
section 30 (1) sentence 2 GmbHG) against the relevant shareholder covering at
least the relevant amount payable under this Article VII.

(v) Sections 7.09(f)(i) through (iv) shall apply mutatis mutandis to a Guarantor
organized and existing as a limited liability partnership (Kommanditgesellschaft
– KG) with a German limited liability company (Gesellschaft mit beschränkter
Haftung – GmbH) as its sole general partner, provided that in such case and for
the purpose of this Article VII, any reference to such Guarantor’s net assets
(Reinvermögen) shall be deemed to be a reference to the net assets
(Reinvermögen) of such Guarantor and its general partner (Komplementär) on a pro
forma consolidated basis.

(g) Hong Kong. The liability of each Guarantor incorporated under the laws of
Hong Kong under this Article VII and any indemnities, obligations or other
liabilities contained elsewhere in this Agreement shall not include any
liability or obligation which if incurred would constitute unlawful financial
assistance pursuant to Section 47A of the Hong Kong Companies Ordinances (Cap.
32), except as may be exempted under Section 47C of the Hong Kong Companies
Ordinances (Cap. 32), or if such Guarantor, being an unlisted company as defined
in Section 2 of the Hong Kong Companies Ordinances (Cap. 32), provides such
financial assistance in compliance with the requirements under Section 47E and
all other applicable provisions of the Hong Kong Companies Ordinances (Cap. 32).

(h) Ireland: The liability of each Guarantor incorporated under the laws of
Ireland under this Article VII and under any indemnities contained elsewhere in
this Agreement shall not include any liability or obligation which would, if
incurred, constitute the provision of unlawful financial assistance within the
meaning of section 60 of the Companies Act 1963 of Ireland (as amended).

(i) Luxembourg: Notwithstanding any provision of this Agreement, the obligations
and liabilities of any Guarantor having its registered office and/or central
administration in Luxembourg for the Obligations of any entity which is not a
direct or indirect subsidiary of such Luxembourg Guarantor (where “direct or
indirect subsidiary” shall mean any company the majority of share capital of
which is owned by such Guarantor, whether directly or indirectly, through other
entities) shall (i) be limited to the aggregate of 90% of the net assets of such
Guarantor, where the net assets means the shareholders’ equity (capitaux
propres, as referred to in Article 34 of the Luxembourg law of 19 December 2002
on the commercial register and annual accounts, as amended) of such Guarantor as
shown in (A) the latest interim financial statements available, as approved by
the shareholders of such Luxembourg Guarantor and existing at the date of the
relevant payment under this Article VII, or, if not available, (B) the latest
annual financial statements (comptes annuels) available at the date of such
relevant payment, as approved by the shareholders of such Guarantor, as audited

 

84



--------------------------------------------------------------------------------

by its statutory auditor or its external auditor (réviseur d’entreprises), if
required by applicable law, and (ii) be subject to such Guarantor having
directly or indirectly benefited from amounts made available as a result of the
Loan Documents. The obligations and liabilities of any Guarantor having its
registered office and/or central administration in Luxembourg shall not include
any obligation which, if incurred, would constitute (i) a misuse of corporate
assets or (ii) financial assistance.

(j) The Netherlands: No Guarantor incorporated under the laws of The Netherlands
or any Guarantor which is a direct or indirect Subsidiary of a company
incorporated under the laws of the Netherlands shall have any liability pursuant
to this Article VII to the extent that the same would constitute unlawful
financial assistance within the meaning of Section 2:207(c) or 2:98(c) of the
Dutch Civil Code.

(k) Singapore: The liability of each Guarantor incorporated under the laws of
Singapore under this Article VII and under any indemnities contained elsewhere
in this Agreement shall not include any liability which would if incurred
constitute unlawful financial assistance pursuant to Section 76 of the Singapore
Companies Act (Cap. 50).

(l) Spain: The liability of each Guarantor incorporated under the laws of Spain
under this Article VII and under any indemnities contained elsewhere in this
Agreement shall not include any obligations which would give rise to a breach of
the provisions of Spanish law relating to restrictions on the provision of
financial assistance (or refinancing of any debt incurred) in connection with
the acquisition of shares in the relevant Spanish Loan Party and/or its
controlling corporation (or, in the case of a Spanish Loan Party which is a
“sociedad de responsabilidad limitada”, of a company in the same group as such
Spanish obligor) as provided in article 150 of Spanish Capital Companies Act
(Ley de Sociedades de Capital) and article 143.2 of the Spanish Capital
Companies Act (Ley de Sociedades de Capital), as applicable. The obligations of
each Guarantor incorporated under the laws of Spain under this Article VII shall
be capable of enforcement in accordance with applicable law against all present
and future assets of such Guarantor save to the extent that applicable Spanish
law specifies otherwise. For the purposes of this Article VII, a reference to
the “group” of a Guarantor incorporated under the laws of Spain shall mean such
Guarantor and any other companies constituting a unity of decision. It shall be
presumed that there is unity of decision when any of the scenarios set out in
section 1 and/or section 2 of article 42 of the Spanish Commercial Code (Código
de Comercio) are met.

(m) Switzerland: (i) The aggregate liability of any Swiss Guarantor under this
Agreement (in particular, without limitation, under this Article VII) and any
and all other Loan Documents for, or with respect to, obligations of any other
Loan Party (other than the wholly owned direct or indirect Subsidiaries of such
Swiss Guarantor) shall not exceed the amount of such Swiss Guarantor’s freely
disposable equity in accordance with Swiss law, presently being the total
shareholder equity less the total of (A) the aggregate share capital and
(B) statutory reserves (including reserves for own shares and revaluations as
well as capital surplus (agio)) to the extent such reserves cannot be
transferred into unrestricted, distributable reserves). The amount of freely
disposable equity shall be determined by the statutory auditors of the relevant
Swiss Guarantor on the basis of an audited annual or interim balance sheet of
such Swiss Guarantor, to be provided to the Administrative Agent by the Swiss
Guarantor promptly after having been requested to perform obligations limited
pursuant to this Section 7.09(m) (together with a confirmation of the statutory
auditors of such Swiss Guarantor that the determined amount of freely disposable
equity complies with this Section 7.09(m) and the provisions of Swiss corporate
law which are aimed at protecting the share capital and legal reserves).

(ii) The limitation in clause (i) above shall only apply to the extent it is a
requirement under applicable law at the time the Swiss Guarantor is required to
perform under the Loan Documents. Such limitation shall not free the Swiss
Guarantor from its obligations in excess of the freely disposable equity, but
merely postpone the performance date thereof until such times when the Swiss
Guarantor has again freely disposable equity if and to the extent such freely
disposable equity is available.

 

85



--------------------------------------------------------------------------------

(iii) Each Swiss Guarantor shall, and any holding company of a Swiss Guarantor
which is a party to any Loan Document shall procure that each Swiss Guarantor
will, take and cause to be taken all and any action, including, without
limitation, (A) the passing of any shareholders’ resolutions to approve any
payment or other performance under this Agreement or any other Loan Documents
and (B) the obtaining of any confirmations which may be required as a matter of
Swiss mandatory law in force at the time the respective Swiss Guarantor is
required to make a payment or perform other obligations under this Agreement or
any other Loan Document, in order to allow a prompt payment of amounts owing by
the Swiss Guarantor under the Loan Documents as well as the performance by the
Swiss Guarantor of other obligations under the Loan Documents with a minimum of
limitations.

(iv) If the enforcement of the obligations of a Swiss Guarantor under the Loan
Documents would be limited due to the effects referred to in this
Section 7.09(m), the Swiss Guarantor affected shall further, to the extent
permitted by applicable law and Swiss accounting standards and write up or sell
any of its assets that are shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of sale;
however, only if such assets are not necessary for the Swiss Guarantor’s
business (nicht betriebsnotwendig).

(n) Additional Guarantors. With respect to any Additional Guarantor acceding to
this Agreement after the Closing Date pursuant to a Guaranty Supplement, to the
extent the other provisions of this Section 7.09 do not apply to such Additional
Guarantor, the obligations of such Additional Guarantor in respect of this
Article VII shall be subject to any limitations set forth in such Guaranty
Supplement that are reasonably required by the Administrative Agent following
consultation with local counsel in the applicable jurisdiction.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of the
Notes, the Advances and the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by any Borrower pursuant to the terms of this Agreement.
Notwithstanding anything to the contrary in any Loan Document, no Person
identified as a syndication agent, documentation agent, senior managing agent,
joint lead arranger or joint book running manager, in such Person’s capacity as
such, shall have any obligations or duties to any Loan Party, the Administrative
Agent or any other Secured Party under any of such Loan Documents. Each initial
Lender hereby authorizes the Administrative Agent to execute and deliver the
Post-Closing Letter Agreement on behalf of such Lender.

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except that nothing in this sentence shall absolve the
Administrative Agent for any liability found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Administrative Agent: (a) may treat

 

86



--------------------------------------------------------------------------------

each Lender and its applicable interest in each Advance set forth in the
Register as conclusive until the Administrative Agent receives and accepts a
Lender Accession Agreement entered into by an Acceding Lender as provided in
Section 2.15 or 2.16 or an Assignment and Acceptance entered into by a Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telex,
telegram, facsimile, e-mail or other electronic communication) believed by it to
be genuine and signed or sent by the proper party or parties, (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law, (h) may act in relation to the Loan
Documents through its Affiliates, officers, agents and employees, and (i) shall
not be subject to any fiduciary or other implied duties in favor of any Lender
or Loan Party, regardless of whether a Default has occurred and is continuing.
Without limiting the foregoing, nothing in this Agreement shall constitute the
Administrative Agent nor any Arranger as a trustee or fiduciary of any Person,
and neither the Administrative Agent nor any Arranger shall be bound to account
to the Lenders for any sum or the profit element of any sum received by it for
its own account. The Administrative Agent shall not be responsible for the acts
or omissions of its delegates or agents or for supervising them; provided,
however, that nothing in this sentence shall absolve the Administrative Agent
for any liability found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the Administrative Agent’s gross
negligence or willful misconduct. The Borrowers shall not commence any
proceeding against any of the Administrative Agent’s directors, officers or
employees with respect to the Administrative Agent’s acts or omissions relating
to the Facility or the Loan Documents.

SECTION 8.03. Waiver of Conflicts of Interest; Etc.. In the event that the
Administrative Agent is also a Lender, with respect to its Commitments, the
Advances made by it and the Notes issued to it, such Lender shall have the same
rights and powers under the Loan Documents as any other Lender and may exercise
the same as though it were not also the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include such
Lender in its individual capacity. Each of the Lenders acknowledges that the
Administrative Agent and its Affiliates may have interests in, or may be
providing or may in the future provide financial or other services to other
parties with interests which a Lender may regard as conflicting with its
interests and may possess information (whether or not material to the Lenders)
other than as a result of the Administrative Agent acting as administrative
agent hereunder, that the Administrative Agent may not be entitled to share with
any Lender. The Administrative Agent will not disclose confidential information
obtained from any Lender (without its consent) to any of the Administrative
Agent’s other customers nor will it use on the Lender’s behalf any confidential
information obtained from any other customer. Without prejudice to the
foregoing, each of the Lenders agrees that the Administrative Agent and its
Affiliates may (x) deal (whether for its own or its customers’ account) in, or
advise on, securities of any Person, and (y) accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, any Loan Party, any
Subsidiary of any Loan Party and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, in each case, as if the
Administrative Agent were not the Administrative Agent, and without any

 

87



--------------------------------------------------------------------------------

duty to account therefor to the Lenders. Each of the Lenders hereby irrevocably
waives, in favor of the Administrative Agent and the Arrangers, any conflict of
interest which may arise by virtue of the Administrative Agent and/or the
Arrangers acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent as described in this Section 8.03.

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 8.05. Indemnification by Lenders. (a) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Loan Parties) from and against such Lender’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrowers under Section 9.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. To the extent that the Administrative Agent shall perform any of its
duties or obligations hereunder through an Affiliate or sub-agent, then all
references to the “Administrative Agent” in this Section 8.05 shall be deemed to
include any such Affiliate or sub-agent, as applicable.

(a) For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to their respective
Commitments and Advances with respect to the applicable Tranche at such time.
The failure of any Lender to reimburse the Administrative Agent promptly upon
demand for its ratable share of any amount required to be paid by the Lenders to
the Administrative Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Administrative Agent for its
ratable share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Administrative Agent for such other
Lender’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents. Advances outstanding under a Tranche will be converted by the
Administrative Agent on a notional basis into the Equivalent amount of the
Primary Currency of such Tranche for the purposes of making any allocations
required under this Section 8.05.

SECTION 8.06. Successor Administrative Agents. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrowers and may be removed at any time with or without cause
by the Required Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
appointment shall, provided that no Event of Default has occurred and is
continuing, be subject to the consent of the Operating Partnership, such consent
not to be unreasonably withheld or delayed. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such

 

88



--------------------------------------------------------------------------------

appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $500,000,000 and
which appointment shall be subject to the consent of the Operating Partnership,
such consent not to be unreasonably withheld or delayed, provided that no Event
of Default has occurred and is continuing. Upon the acceptance of any
appointment as an Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Administrative Agent’s resignation
or removal under this Section 8.06 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation or removal shall become
effective, (ii) the retiring Administrative Agent shall thereupon be discharged
from its duties and obligations under the Loan Documents and (iii) the Required
Lenders shall thereafter perform all duties of the retiring Administrative Agent
under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation or removal hereunder as an Agent shall have
become effective, the provisions of this Article VIII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement, the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders or, where
indicated below, all affected Lenders in addition to the Required Lenders, do
any of the following at any time: (i) change the number of Lenders or the
percentage of (x) the Commitments or (y) the aggregate unpaid principal amount
of the Advances that, in each case, shall be required for the Lenders or any of
them to take any action hereunder, (ii) release any Borrower with respect to the
Obligations, (iii) reduce or limit the obligations of the Parent Guarantor under
Article VII or release the Parent Guarantor or otherwise limit the Parent
Guarantor’s liability with respect to the Guaranteed Obligations (except as
otherwise permitted under the Loan Documents), (iv) except as otherwise
contemplated in Section 5.01(j), release any Guaranty that constitutes a
material portion of the value of the Guaranteed Obligations (excluding any
release of the Guaranty provided by that Parent Guarantor which shall be
governed by clause (iii) above), (v) amend Section 2.12 or this Section 9.01,
(vi) increase the Commitment of any Lender or subject any Lender to any
additional obligations (except, in each case, to the extent contemplated in
Section 2.15 or Section 2.16) without the consent of such Lender, (vii) reduce
the principal of, or interest on, the Advances of any Lender, or any fees or
other amounts payable hereunder to any Lender in each case without the consent
of such Lender, (viii) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder to
any Lender in each case without the consent of such Lender, (ix) extend the
Maturity Date, except as provided in Section 9.01(c), (x) amend the definition
of Committed Foreign Currencies without the consent of any affected Lender or
(xi) amend clause (iv) or clause (v) of Section 5.01(p) without the consent of
each affected Lender; provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or the other Loan Documents.

(b) In the event that any Lender (a “Non-Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of

 

89



--------------------------------------------------------------------------------

all Lenders or all affected Lenders and that has been consented to by the
Required Lenders, then the Operating Partnership shall have the right, upon
written demand to such Non-Consenting Lender and the Administrative Agent given
at any time after the date on which such consent was first solicited in writing
from the Lenders by the Administrative Agent (a “Consent Request Date”), to
cause such Non-Consenting Lender to assign its rights and obligations under this
Agreement (including, without limitation, its Commitment or Commitments, the
Advances owing to it and the Note or Notes, if any, held by it) to an Eligible
Assignee designated by the Borrowers and approved by the Administrative Agent
(such approval not to be unreasonably withheld) or to another Lender (a
“Replacement Lender”). The Replacement Lender shall purchase such interests of
the Non-Consenting Lender at par and shall assume the rights and obligations of
the Non-Consenting Lender under this Agreement upon execution by the Replacement
Lender of an Assignment and Acceptance delivered pursuant to Section 9.07,
however the Non-Consenting Lender shall be entitled to indemnification as
otherwise provided in this Agreement with respect to any events occurring prior
to such assignment. Any Lender that becomes a Non-Consenting Lender agrees that,
upon receipt of notice from the Borrowers given in accordance with this
Section 9.01(b) it shall promptly execute and deliver an Assignment and
Acceptance with a Replacement Lender as contemplated by this Section 9.01(b).
The execution and delivery of any such Assignment and Acceptance shall not be
deemed to comprise a waiver of claims against any Non-Consenting Lender by the
Borrowers or the Administrative Agent or a waiver of any claims against the
Borrowers or the Administrative Agent by the Non-Consenting Lender.

(c) Notwithstanding any other provision of this Agreement, any Borrower may, by
written notice to the Administrative Agent (which shall forward such notice to
all Lenders) make an offer (a “Loan Modification Offer”) to all Lenders to make
one or more amendments or modifications to allow the maturity of one or more
Tranches and/or Commitments of the Accepting Lenders (as defined below) to be
extended and, in connection with such extension, to (i) increase the Applicable
Margin and/or fees payable with respect to the applicable Tranches and/or the
Commitments of the Accepting Lenders and/or the payment of additional fees or
other consideration to the Accepting Lenders, and/or (ii) change such additional
terms and conditions of this Agreement solely as applicable to the Accepting
Lenders (such additional changed terms and conditions (to the extent not
otherwise approved by the Required Lenders under Section 9.01(a)) to be
effective only during the period following the original maturity date in effect
immediately prior to its extension by such Accepting Lenders) (collectively,
“Permitted Amendments”). Such notice shall set forth (A) the terms and
conditions of the requested Permitted Amendments, and (B) the date on which such
Permitted Amendments are requested to become effective (which shall not be less
than 10 days nor more than 120 days after the date of such notice). Permitted
Amendments shall become effective only with respect to the Tranches and/or
Commitments of the Lenders that accept the Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Tranches and/or Commitments as to which such
Lender’s acceptance has been made. The Loan Parties, each Accepting Lender and
the Administrative Agent shall enter into a loan modification agreement (the
“Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence (x) the acceptance of
the Permitted Amendments and the terms and conditions thereof and (y) the
authorization of the applicable Borrower or Borrowers to enter into and perform
its obligations under the Loan Modification Agreement. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of any Loan
Modification Agreement. Each party hereto agrees that, upon the effectiveness of
a Loan Modification Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Permitted Amendment evidenced thereby and only with respect to the Tranches
and Commitments of the Accepting Lenders as to which such Lenders’ acceptance
has been made.

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period), provided that any such amendment or waiver that would increase or
extend the term of the

 

90



--------------------------------------------------------------------------------

Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.

SECTION 9.02. Notices, Etc. (a) Except as otherwise provided herein, all notices
and other communications provided for hereunder shall be either (x) in writing
(including facsimile or telegraphic communication) and mailed, faxed,
telegraphed or delivered, (y) as and to the extent set forth in Section 9.02(b)
and in the proviso to this Section 9.02(a), in an electronic medium and
delivered as set forth in Section 9.02(b) or (z) as and to the extent expressly
permitted in this Agreement, transmitted by e-mail, provided that such e-mail
shall, in all cases, include an attachment (in PDF format or similar format)
containing a legible signature of the person providing such notice (it being
agreed, for the avoidance of doubt, that any Notice of Borrowing, notice of
repayment or prepayment or notice requesting a Commitment Increase, Supplemental
Tranche Request, notice requesting an extension of the Maturity Date or Loan
Modification Offer that is transmitted by e-mail shall contain the actual notice
or request, as applicable, attached to the e-mail in PDF format or similar
format and shall contain a legible signature of the person who executed such
notice or request, as applicable), if to:

(i) the Borrowers (other than the Initial Luxembourg Borrower 1 and the Initial
Luxembourg Borrower 2), in care of the Operating Partnership at (if on or prior
to May 14, 2012) 560 Mission Street, Suite 2900, San Francisco, CA 94105 and (if
after May 14, 2012) 4 Embarcadero Center, Suite 3200, San Francisco, CA 94111,
Attention: A. William Stein, Wendy Will and Joshua Mills (and in the case of
transmission by e-mail, with a copy by e-mail to wstein@digitalrealty.com,
wwill@digitalrealty.com and jmills@digitalrealty.com) and a courtesy copy by
regular mail to the attention of Glen B. Collyer at Latham & Watkins LLP, 355
South Grand Avenue, Los Angeles, CA 90071-1560 (and in the case of transmission
by e-mail, with a copy by e-mail to glen.collyer@lw.com);

(ii) the Initial Luxembourg Borrower 1, Digital Luxembourg III S.À R.L., 11,
boulevard du Prince Henri, L-1724 Luxembourg, Attention: the Board of Managers,
with a copy to the Operating Partnership and Latham & Watkins LLP in accordance
with the notice details set forth in clause (i) above;

(iii) the Initial Luxembourg Borrower 2, Digital Realty (Redhill) S.À R.L., 11,
boulevard du Prince Henri, L-1724 Luxembourg, Attention: the Board of Managers,
with a copy to the Operating Partnership and Latham & Watkins LLP in accordance
with the notice details set forth in clause (i) above;

(iv) any Initial Lender, at its Applicable Lending Office or, if applicable, at
the e-mail address specified opposite its name on Schedule I hereto (and in the
case of a transmission by e-mail, with a copy by regular mail to its Applicable
Lending Office); provided, however, that, notwithstanding anything to the
contrary in this Agreement, notices to HSBC Bank USA, N.A. that would otherwise
be provided hereunder by e-mail shall be provided by facsimile;

(v) any other Lender, at its Applicable Lending Office or, if applicable, at the
e-mail address specified in the Assignment and Acceptance pursuant to which it
became a Lender (and in the case of a transmission by e-mail, with a copy by
regular mail to its Applicable Lending Office);

(vi) the Administrative Agent, at its address at 1615 Brett Road, Ops III, New
Castle, Delaware 19720, Attention: Robert Ross, Citigroup Global Loans, or, if
applicable, by e-mail to robert.ross@citigroup.com, eros.lai@citi.com and
michelle.chong@citi.com (and in the case of a transmission by e-mail, with a
copy by U.S. mail to the aforementioned address) (and, in the case of

 

91



--------------------------------------------------------------------------------

each Notice of Borrowing relating to an Advance in respect of the Singapore
Dollar Loan or the Australian Dollar Loan or any Supplemental Tranche Loan
denominated in Hong Kong Dollars to eros.lai@citi.com, michelle.chong@citi.com
and regionalloansagency@citi.com) (and in the case of a transmission by e-mail,
with a copy by regular mail to the aforementioned address); and

(vii) the Administrative Agent with respect to matters relating to the Sterling
Loan, the Euro Loan or the Euro French Loan, at its address at Citicorp Centre,
25 Canada Square, London, E14 5LB, Attention: Loans Agency, Facsimile: +44 208
636 3824, or, if applicable, by e-mail to the e-mail addressees notified to the
Borrowers and the Lenders from time to time (in each case with a copy to the
Administrative Agent pursuant to clause (vi) above),

or, as any of the abovementioned parties, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed, be effective on the third (3rd) Business
Day after being deposited in the mails, when telegraphed, to be effective on the
date delivered to the telegraph company, and, when faxed or e-mailed, be
effective on the date of being confirmed by faxed or confirmed by e-mail,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VIII shall not be effective until received by the
Administrative Agent. Delivery by e-mail or facsimile of an executed counterpart
of any amendment or waiver of any provision of this Agreement, any Note, any
other Loan Document or of any Exhibit hereto or thereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof, provided that any such e-mail shall, in all cases, include
an attachment (in PDF format or similar format) containing a copy of such
document including the legible signature of the person who executed the same.

(b) Materials required to be delivered pursuant to Section 5.03(a), (b), (c) and
(g) shall, if required by the Administrative Agent, be delivered to the
Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com
or such other e-mail addressed provided to the Borrowers by the Administrative
Agent from time to time for this purpose. The Administrative Agent named herein
hereby requires that such materials be delivered to the Administrative Agent in
an electronic medium in a format acceptable to the Administrative Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com or such other e-mail
addressed provided to the Borrowers by the Administrative Agent from time to
time for this purpose. The Borrowers agree that the Administrative Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to any Borrower, any Loan Party, any of
their Subsidiaries or any other materials or matters relating to this Agreement,
the Notes, any other Loan Document or any of the transactions contemplated
hereby or thereby (collectively, the “Communications”) available to the Lenders
by posting such notices on Intralinks or a substantially similar electronic
transmission system (the “Platform”). Subject to Section 5.03(h), the
Administrative Agent shall make available to the Lenders on the Platform the
materials delivered to the Administrative Agent pursuant to Section 5.03. The
Borrowers acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement, provided that if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender

 

92



--------------------------------------------------------------------------------

by e-mail or facsimile. Each Lender agrees (i) to notify the Administrative
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.04. Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
(subject to the terms of the Fee Letter with respect to counsel fees incurred by
the Administrative Agent through the Closing Date) with respect to advising the
Administrative Agent as to its rights and responsibilities (including, without
limitation, with respect to reviewing and advising on any matters required to be
completed by the Loan Parties on a post-closing basis), or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Section 5.01(j)) and (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and each Lender in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender with respect thereto),
provided that the Loan Parties shall not be required to pay the costs and
expenses of more than one counsel for the Administrative Agent and the Lenders,
absent a conflict of interest (or in the case of a conflict of interest, one
additional counsel for all Lenders with a conflict), and any necessary or
desirable local or foreign counsel (limited to tax, litigation and corporate
counsel in each applicable jurisdiction or, in the case of a conflict of
interest, one additional tax, litigation and corporate counsel in such
jurisdiction).

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of one counsel for the Indemnified Parties, absent
a conflict of interest (or in the case of a conflict of interest, one additional
counsel for all Indemnified Parties with a conflict), and any necessary or
desirable local or foreign counsel (limited to tax, litigation and corporate
counsel in each applicable jurisdiction or, in the case of a conflict of
interest, one additional tax, litigation and corporate counsel in such
jurisdiction)) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facility, the actual or proposed use of the proceeds of the Advances,
the Loan Documents or any of the transactions contemplated thereby or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have

 

93



--------------------------------------------------------------------------------

resulted from such Indemnified Party’s gross negligence or willful misconduct or
the gross negligence or willful misconduct of such Indemnified Party’s officers,
directors, employees or agents. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents. This Section 9.04(b)
shall not apply with respect to Taxes.

(c) If any payment of principal of, or Conversion of, any Floating Rate Advance
is made by any Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Advance, as a result of a payment or
Conversion pursuant to Section 2.05, 2.08(b)(i), 2.09(d) or 2.15(e),
acceleration of the maturity of the Advances or the Notes pursuant to
Section 6.01 or for any other reason, or if any Borrower fails to make any
payment or prepayment of an Advance for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to
Section 2.03, 2.05 or 6.01 or otherwise, the Borrowers shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion or such failure to
pay or prepay, as the case may be, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance. A
certificate as to any amount payable pursuant to this Section 9.04(c) shall be
submitted to the Borrowers by the applicable Lender and shall be conclusive and
binding for all purposes, absent fraud or manifest error.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrowers and the other Loan Parties contained in Sections 2.09 and 2.11,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances or the Notes due and payable
pursuant to the provisions of Section 6.01, the Administrative Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such Lender or such Affiliate to or for the credit
or the account of any Borrower or any other Loan Party against any and all of
the Obligations of such Borrower or such Loan Party now or hereafter existing
under the Loan Documents, irrespective of whether the Administrative Agent or
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The Administrative
Agent and each Lender agrees promptly to notify the Borrowers or such Loan Party
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Administrative Agent and each Lender and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off)

 

94



--------------------------------------------------------------------------------

that the Administrative Agent, such Lender and their respective Affiliates may
have. Notwithstanding the foregoing, if any Defaulting Lender exercises any such
right of setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (y) the Defaulting Lender will provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower named on the signature pages hereto,
each Guarantor named on the signature pages hereto and the Administrative Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrowers named on the signature pages hereto, the Guarantors named on the
signature pages hereto and the Administrative Agent and each Lender and their
respective successors and assigns, except that neither any Borrower nor any
other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders.

SECTION 9.07. Assignments and Participations; Replacement Notes. (a) Each Lender
may (and, if demanded by the Borrowers in accordance with Section 2.09(f) or
9.01(b), will) assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of one or more of the Tranches (and any
assignment of a Commitment or an Advance must be made to an Eligible Assignee
that is capable of lending in the Committed Foreign Currencies related to such
Commitment and Advance), (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or a Fund Affiliate of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the Transfer Date) shall in no event be less than the
Commitment Minimum under each Tranche or an integral multiple in excess thereof
of $1,000,000 in the case of the U.S. Dollar Loan, £1,000,000 in the case of the
Sterling Loan, A$1,000,000 in the case of the Australian Dollar Loan,
S$1,000,000 in the case of the Singapore Dollar Loan, €1,000,000 in the case of
the Euro Loan or the Euro French Loan or the Equivalent of $1,000,000 in the
case of any Supplemental Tranche Loan (or, in each case, such lesser amount as
shall be approved by the Administrative Agent and, so long as no Event of
Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Operating Partnership), (iii) each such assignment shall be
to an Eligible Assignee, (iv) no such assignments shall be permitted until the
Administrative Agent shall have notified the Lenders that syndication of the
Commitments hereunder has been completed, without the consent of the
Administrative Agent, (v) each such assignment made as a result of a demand by
the Borrowers pursuant to Section 2.09(f) or 9.01(b) shall be an assignment of
all rights and obligations of the assigning Lender under this Agreement and
(vi) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, the Processing Fee; provided,
however, that for each such assignment made as a result of a demand by the
Borrowers pursuant to Section 2.09(f) or 9.01(b), the Borrowers shall pay or
cause to be paid to the Administrative Agent the Processing Fee. Notwithstanding
the foregoing, no such assignment will be made by any Lender to any Defaulting
Lender or Potential Defaulting Lender or any of their respective Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this sentence.

(b) Upon such execution, delivery, acceptance and recording, from and after the
Transfer Date, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (ii) the Lender assignor thereunder shall, to the extent that
rights and obligations

 

95



--------------------------------------------------------------------------------

hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.09, 2.11, 7.06,
8.05 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent on behalf of the Borrowers shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and, with respect to Lenders, the Commitment under
each Tranche of, and principal amount of the Advances owing under each Tranche
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
the Administrative Agent or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrowers.
In the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the applicable Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a new Note payable to such
Eligible Assignee in an amount equal to the Commitment assumed by it under each
Tranche pursuant to such Assignment and Acceptance and, if any assigning Lender
has retained a Commitment hereunder under such Tranche, a new Note payable to
such assigning Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes, if any, shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A hereto.

 

96



--------------------------------------------------------------------------------

(f) Each Lender may sell participations to one or more Persons (other than any
natural person or any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, except that any agreement with respect to such
participation may provide that such participant shall have a right to approve
such amendment, waiver or consent to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, and (vi) if, at the time
of such sale, such Lender was entitled to payments under Section 2.11(a) or
(c) in respect of withholding tax with respect to interest paid at such date,
then, to such extent, the term Indemnified Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Indemnified Taxes) withholding tax, if any, applicable with
respect to such participant on such date, provided that such participant
complies with the requirements of Section 2.11(e) as if it were a Lender, such
participant agrees to be subject to the provisions of Section 2.09(f) as if it
were an assignee under this Section 9.07, and such participant shall not be
entitled to receive any greater payment under Section 2.11(a) or (c) than such
Lender would have been entitled to receive. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”), provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Borrower furnished to such Lender by or on behalf of any
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
in accordance with the provisions of Section 9.10.

(h)(i) If a Lender changes its name it shall, at its own costs and within seven
(7) Business Days from the date of the name change, provide and deliver to the
Administrative Agent an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in the jurisdiction where such
Lender is incorporated, addressed to the Administrative Agent (in form and
substance satisfactory to the Administrative Agent): (A) identifying the Lender
which has changed its name, its new name, the date from which the change has
taken effect; and (B) confirming that the Lender’s obligations under the Loan
Documents remain legal, valid, binding and enforceable obligations even after
the change of name.

 

97



--------------------------------------------------------------------------------

(ii) If a Lender is involved in a corporate reorganization or reconstruction, it
shall at its own costs and within seven (7) Business Days from the effective
date of such corporate reorganization or reconstruction, provide and deliver to
the Administrative Agent: (A) an original or certified true copy of a legal
opinion issued by the legal advisers to such Lender in each of the jurisdictions
where such Lender is incorporated and where the Lender’s Applicable Lending
Office is located; (B) an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in each of those jurisdictions
governing the Loan Documents; and (C) confirming that such Lender’s obligations
under the Loan Documents remain legal, valid and binding obligations enforceable
as against the surviving entity after the corporate reorganization or
reconstruction.

(iii) If a Lender fails to provide and deliver to the Administrative Agent any
of the legal opinions referred to in clauses (i) and (ii) above, it shall upon
the request of the Administrative Agent, sign and deliver to the Administrative
Agent an Assignment and Acceptance, transferring all its rights and obligations
under the Loan Documents to the new entity.

(i) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances relating to the applicable
Tranche in accordance with its Applicable Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it, if any), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

(k) Upon notice to the applicable Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, such
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to such Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or by
e-mail (with the executed counterpart of the signature page attached to the
e-mail in PDF format or similar format) shall be effective as delivery of an
original executed counterpart of this Agreement.

SECTION 9.09. WAIVER OF JURY TRIAL. EACH BORROWER, EACH OTHER LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ALL RIGHT TO

 

98



--------------------------------------------------------------------------------

TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.10. Confidentiality. Neither the Administrative Agent nor any Lender
shall disclose any Confidential Information to any Person without the prior
written consent of the Operating Partnership to which such Confidential
Information relates, other than (a) to such Administrative Agent’s or such
Lender’s Affiliates, head office, branches and representative offices, and their
officers, directors, employees, agents and advisors and to actual or prospective
Eligible Assignees and participants, and then only on a confidential basis,
(b) as required by any law, rule or regulation or judicial process, (c) as
requested or required by any state, Federal or foreign authority or examiner
regulating, or self-regulatory body having or claiming oversight over, such
Lender, (d) to any rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender, (e) to any service provider of the
Administrative Agent or such Lender, provided that the Persons to whom such
disclosure is made pursuant to this clause (e) will be informed of the
confidential nature of such Confidential Information and shall have agreed in
writing to keep such Confidential Information confidential, (f) to any Person
that holds a security interest in all or any portion of any Lender’s rights
under this Agreement, provided that the Persons to whom such disclosure is made
pursuant to this clause (f) will be informed of the confidential nature of such
Confidential Information and shall have agreed in writing to keep such
Confidential Information confidential, (g) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, and (h) subject to an agreement
containing provisions substantially the same as those of this Section 9.10, to
any actual or prospective party to any swap, derivative or other transaction
under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder, and in each case the
Borrowers hereby consent to the disclosure by the Administrative Agent and any
Lender of Confidential Information that is made in strict accordance with
clauses (a) to (g), and the disclosure of other information relating to the
Borrowers and the transactions hereunder that does not constitute Confidential
Information. Notwithstanding any other provision in this Agreement or any other
document, the parties hereby agree that (x) each party (and each employee,
representative, or other agent of each party) may each disclose to any and all
Persons, without limitation of any kind, the United States tax treatment and
United States tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to each party
relating to such United States tax treatment and United States tax structure and
(y) the Administrative Agent may disclose the identity of any Defaulting Lender
to the other Lenders and the Borrowers if requested by any Lender or any
Borrower. In acting as the Administrative Agent, Citibank shall be regarded as
acting through its agency division which shall be treated as a separate division
from any of its other divisions or departments and, notwithstanding any of the
Administrative Agent’s disclosure obligations hereunder, any information
received by any other division or department of Citibank may be treated as
confidential and shall not be regarded as having been given to Citibank’s agency
division.

 

99



--------------------------------------------------------------------------------

SECTION 9.11. Patriot Act; Anti-Money Laundering Notification. Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and other anti-money laundering and anti-terrorism laws and
regulations, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and such other anti-money laundering and anti-terrorism
laws and regulations. The Parent Guarantor and the Borrowers shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act and such
other anti-money laundering and anti-terrorism laws and regulations.

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Without prejudice to any other mode of service allowed under any applicable
law, each Loan Party not formed or incorporated in the United States:
(i) irrevocably appoints the Initial Process Agent (as defined below) as its
agent for service of process in relation to any proceedings before the courts
described in Section 9.12(a) in connection with the Loan Documents and
(ii) agrees that failure by any Process Agent (as defined below) to notify any
Loan Party of the process will not invalidate the proceedings concerned. If any
Person appointed as a Process Agent is unable for any reason to act as agent for
service of process, the Borrowers shall immediately (and in any event within ten
(10) days of such event taking place) appoint another process agent on terms
acceptable to the Administrative Agent (such replacement process agent and the
Initial Process Agent, each a “Process Agent”). Failing this, the Administrative
Agent may appoint another process agent for this purpose. “Initial Process
Agent” means:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

SECTION 9.13. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 9.14. Judgment Currency. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties

 

100



--------------------------------------------------------------------------------

hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency at Citibank N.A.’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) The obligation of each Loan Party in respect of any sum due from it in any
currency (the “Relevant Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (including by the Administrative Agent on
behalf of such Lender, as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the Relevant
Currency with such other currency. If the amount of the Relevant Currency so
purchased is less than such sum due to such Lender or the Administrative Agent
(as the case may be) in the Relevant Currency, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent (as the case may be) against such loss, and
if the amount of the Relevant Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the Relevant
Currency, such Lender or the Administrative Agent (as the case may be) agrees to
promptly remit to the applicable Loan Party such excess.

SECTION 9.15. Substitution of Currency; Changes in Market Practices. (a) If a
change in any foreign currency occurs pursuant to any applicable law, rule or
regulation of any governmental, monetary or multi-national authority, this
Agreement (including, without limitation, the definition of Eurocurrency Rate)
will be amended to the extent determined by the Administrative Agent (acting
reasonably and in consultation with the Borrowers) to be necessary to reflect
the change in currency (and any relevant market conventions or practices
relating to such change in currency) and to put the Lenders and the Borrowers in
the same position, so far as possible, that they would have been in if no change
in such foreign currency had occurred.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (in consultation with the Borrowers)
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

SECTION 9.16. No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender or any Affiliate thereof, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other. The Loan
Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lenders and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder or
(y) the Lenders acting as lenders hereunder, that the Administrative Agent or
any such Lender may not be entitled to share with any Loan Party. Without
prejudice to the foregoing, each of the Loan Parties agrees that the
Administrative Agent, the Lenders and their respective Affiliates may (a) deal
(whether for its own or its customers’ account) in, or advise on, securities of
any Person, and (b) accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with other Persons in each case, as if the
Administrative Agent were not the Administrative Agent and as if the Lenders
were not Lenders, and without any duty to account therefor to the Loan Parties.
Each of the Loan Parties hereby irrevocably waives, in favor of the

 

101



--------------------------------------------------------------------------------

Administrative Agent, the Lenders and the Arrangers, any conflict of interest
which may arise by virtue of the Administrative Agent, the Arrangers and/or the
Lenders acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, any Arranger or any Lender as described
in this Section 9.16.

[Balance of page intentionally left blank]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:  

DIGITAL REALTY TRUST, L.P.,

a Maryland limited partnership

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

 

    By:  

/s/ A. William Stein

      Name: A. William Stein       Title:   Chief Financial Officer and Chief
Investment Officer

 

DIGITAL REALTY DATAFIRM, LLC,

a Delaware limited liability company

By:

 

DIGITAL REALTY TRUST, L.P.,

its manager

By:

 

DIGITAL REALTY TRUST, INC.,

its sole general partner

 

    By:  

/s/ A. William Stein

      Name: A. William Stein      

Title:   Chief Financial Officer and

Chief Investment Officer



--------------------------------------------------------------------------------

DIGITAL LUXEMBOURG III S.À R.L.,

a Luxembourg Société à responsabilité limitée

Registered office: 11, Boulevard du Prince Henri

L-1724 Luxembourg

Share capital: £ 25,823

R.C.S. Luxembourg: B 141.552

  By:  

/s/ A. William Stein

    Name: A. William Stein, Authorized Signatory

DIGITAL REALTY (REDHILL) S.À R.L.,

a Luxembourg Société à responsabilité limitée

Registered office: 11, Boulevard du Prince Henri

L-1724 Luxembourg

Share capital: £ 12,000

R.C.S. Luxembourg: B 125.912

  By:  

/s/ A. William Stein

    Name: A. William Stein, Authorized Signatory

DIGITAL REALTY (PARIS2) SCI,

a French Société civile immobiliere

  By:  

/s/ A. William Stein

    Name: A. William Stein, duly authorized

DIGITAL SINGAPORE JURONG EAST PTE. LTD.,

a Singapore private company limited by shares

  By:  

/s/ A. William Stein

    Name: A. William Stein, Authorized Person



--------------------------------------------------------------------------------

  DIGITAL REALTY (BLANCHARDSTOWN) LIMITED,   an Irish private company limited by
shares    

By:

 

/s/ A. William Stein

      Name: A. William Stein, Authorized Person PARENT GUARANTOR:  

DIGITAL REALTY TRUST, INC.,

a Maryland corporation

   

By:

 

/s/ A. William Stein

      Name: A. William Stein      

Title:   Chief Financial Officer and

Chief Investment Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

CITIBANK, N.A.   By:  

/s/ Michael Chlopak

    Name: Michael Chlopak     Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

  By:  

/s/ Michael Chlopak

    Name: Michael Chlopak     Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., SINGAPORE BRANCH,

as a Lender

  By:  

/s/ Collin Tan

    Name: Collin Tan    

Title:   Managing Director

  Citibank N.A., Singapore Branch



--------------------------------------------------------------------------------

CITIBANK N.A., SYDNEY BRANCH,

as a Lender

  By:  

/s/ Robert Staples

    Name: Robert Staples     Title:   Director    

  P/N 73069

  By:  

/s/ Michael Reid

    Name: Michael Reid     Title:   Managing Director



--------------------------------------------------------------------------------

CITIBANK INTERNATIONAL PLC,

as a Lender

  By:  

/s/ Mark Lightbown

    Name: Mark Lightbown     Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

  By:  

/s/ Kimberly Turner

    Name: Kimberly Turner     Title:   Executive Director



--------------------------------------------------------------------------------

BANK OF AMERICA, NA,

as a Lender

  By:    

/s/ Allison Gauthier

    Name: Allison Gauthier     Title:   Senior Vice President



--------------------------------------------------------------------------------

LLOYDS TSB BANK plc,

as a Lender

  By:    

/s/ Dennis McClellan

    Name: Dennis McClellan     Title:   Assistant Vice President – M040   By:  
 

/s/ Julia R. Franklin

    Name: Julia R. Franklin     Title:   Vice President – F014



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

  By:    

/s/ Brian Gross

    Name: Brian Gross     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as a Lender

  By:    

/s/ William G. Karl

    Name: William G. Karl     Title:   General Manager



--------------------------------------------------------------------------------

SunTrust Bank,

as a Lender

  By:    

/s/ Nancy B. Richards

    Name: Nancy B. Richards     Title:   Senior Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, a national

banking association, as a Lender

  By:    

/s/ Jeffrey Hoppen

    Name: Jeffrey Hoppen     Title:   Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

  By:    

/s/ Carl Skanderup

    Name: Carl Skanderup     Title:   Vice President



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

  By:    

/s/ Brian Tuerff

    Name: Brian Tuerff     Title:   Senior Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

  By:    

/s/ Mikhail Faybusovich

    Name: Mikhail Faybusovich     Title:   Director   By:    

/s/ Vipul Dhadda

    Name: Vipul Dhadda     Title:   Associate



--------------------------------------------------------------------------------

Signature page to $750,000,00 senior unsecured term loan facility to Digital
Realty Trust, LP and subsidiaries

 

DEUTSCHE AG NEW YORK BRANCH,

as a Lender

  By:    

/s/ James Rolison

    Name: James Rolison     Title:   Managing Director   By:    

/s/ George R. Reynolds

    Name: George R. Reynolds     Title:   Director



--------------------------------------------------------------------------------

Signature page to $750,000,00 senior unsecured term loan facility to Digital
Realty Trust, LP and subsidiaries

 

DEUTSCHE BANK AG SINGAPORE BRANCH, as a Lender   By:  

/s/ Charles Neo

    Name: Charles Neo     Title:   Managing Director   By:  

/s/ Steffen Limbach

    Name: Steffen Limbach     Title:   Director



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd.,

as a Lender

  By:  

/s/ Noel Purcell

    Name: Noel Purcell     Title:   Authorized Signatory



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Lender

  By:  

/s/ David Hants

    Name: David Hants     Title:   Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

  By:  

/s/ Charles Stewart

    Name: Charles Stewart     Title:   Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

  By:  

/s/ Mark Walton

    Name: Mark Walton     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.

as a Lender

  By:  

/s/ Sherrese Clarke

    Name: Sherrese Clarke     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Mega International Commercial Bank Co., Ltd. Los Angeles Branch

 

as a Lender

  By:  

/s/ Hsiao-Ho Huang

    Name: Hsiao-Ho Huang     Title:   SVP & GM



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH,

as a Lender

  By:  

/s/ Eric Y.S. Tsai

    Name: Eric Y.S. Tsai     Title:   Vice President & General Manager



--------------------------------------------------------------------------------

E.Sun Commercial Bank, Ltd., Los Angeles Branch,

as a Lender

  By:  

/s/ Edward Chen

    Name: Edward Chen     Title:   VP & General Manager



--------------------------------------------------------------------------------

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

as a Lender

  By:  

/s/ Oliver Hsu

    Name: Oliver Hsu     Title:   VP & General Manager



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

I. AUSTRALIAN DOLLAR LOAN COMMITMENTS

 

Name of Lender1   

Australian Dollar    

Loan Initial Draw     Commitment    

  

Australian Dollar    

Loan Delayed    

Draw Commitment    

   Standing Payment Instruction, if  any        AUD Lending  Office

[*]

   [*]    [*]    [*]    [*]

Total:

   [*]    [*]      

 

 

1 

Lender may pursuant to Section 2.02(g) make any Advance available by causing any
foreign or domestic branch or Affiliate to make such Advance.

Schedule I-1

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

II. EURO LOAN COMMITMENTS

 

Name of Lender   

Euro Loan    

Initial Draw     Commitment    

  

Euro Loan    

Delayed Draw    

Commitment    

   Standing Payment Instruction, if  any        Eurocurrency Lending  Office

[*]

   [*]    [*]    [*]    [*]

Total:

   [*]    [*]      

Schedule I-2

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions

 



--------------------------------------------------------------------------------

III. EURO FRENCH LOAN COMMITMENTS

 

Name of Lender   

Euro French    

Loan Initial Draw     Commitment    

  

Euro French    

Loan Delayed    

Draw Commitment    

   Standing Payment Instruction, if  any        Eurocurrency Lending  Office

[*]

   [*]    [*]    [*]    [*]

Total:

   [*]    [*]      

Schedule I-3

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

IV. SINGAPORE DOLLAR LOAN COMMITMENTS

 

Name of Lender   

Singapore Dollar    

Loan Initial Draw     Commitment    

  

Singapore Dollar    

Loan Delayed    

Draw Commitment    

   Standing Payment Instruction, if  any        SGD Lending  Office

[*]

   [*]    [*]    [*]    [*]

Total:

   [*]    [*]      

 

Schedule I-4

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

V. STERLING LOAN COMMITMENTS

 

Name of Lender   

Sterling    

Loan Initial Draw     Commitment    

  

Sterling    

Loan Delayed    

Draw Commitment    

   Standing Payment Instruction, if  any        GBP Lending  Office

[*]

   [*]    [*]    [*]    [*]

Total:

   [*]    [*]      

 

Schedule I-5

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

VI. U.S. DOLLAR LOAN COMMITMENTS

 

Name of Lender   

U.S. Dollar    

Loan Initial Draw     Commitment    

  

U.S. Dollar    

Loan Delayed    

Draw Commitment    

   Standing Payment Instruction, if  any        USD Lending  Office

[*]

   [*]    [*]    [*]    [*]

Total:

   [*]    [*]      

 

Schedule I-6

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE II

MANDATORY COST FORMULA

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
each Lender shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for such Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Administrative Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a Eurocurrency Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Advances made from such Eurocurrency Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Advances made from that Eurocurrency Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Eurocurrency Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

  (a) in relation to any Advance in Sterling:

 

        AB+C(B-D)+E x 0.01        

    

percent per annum

 

100 - (A+C)

    

 

  (b) in relation to any Advance in any currency other than Sterling:

 

                       E x 0.01                 

    

percent per annum

 

300

    

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 2.07(b)) payable for the relevant Interest Period of such Advance.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

Schedule II



--------------------------------------------------------------------------------

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Reference Bank” as used in this Schedule means the Reference Banks for
the Sterling Loan; and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank with a
Eurocurrency Lending Office in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent, the rate of charge payable by
such Reference Bank to the Financial Services Authority pursuant to the Fees
Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Reference Bank as being the
average of the Fee Tariffs applicable to such Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of such
Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Eurocurrency Lending Office out of which it is
making available its participation in the relevant Advance; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Eurocurrency Lending Office
in the same jurisdiction as its Eurocurrency Lending Office.

 

Schedule II



--------------------------------------------------------------------------------

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Schedule II



--------------------------------------------------------------------------------

Schedule III

Deemed Qualifying Ground Leases

 

1.

  

[*]    

2.

   [*]

3.

   [*]

4.

   [*]

5.

   [*]

6.

   [*]

 

Schedule III

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 4.01(n)

Surviving Debt

 

Properties

  

Obligor

  

Maturity

Date

   Outstanding
Principal
Amount (1)    

Amortization

200 Paul Avenue 1-4 - Mortgage

   200 Paul, LLC    October 8, 2015    $ 74,458,000     

Monthly Principal

and Interest

34551 Ardenwood Boulevard 1-4 - Mortgage

   34551 Ardenwood, LLC    November 11, 2016      53,627,000     

Monthly Principal

and Interest

2334 Lundy Place - Mortgage

   2334 Lundy, LLC    November 11, 2016      39,003,000     

Monthly Principal

and Interest

600 West Seventh Street - Mortgage

   GIP 7th Street, LLC    March 15, 2016      52,709,000     

Monthly Principal

and Interest

Paul van Vlissingenstraat 16 - Mortgage

   Digital Netherlands II BV    July 18, 2013      13,319,000      Quarterly
Principal and Interest

36 Northeast Second Street;

3300 East Birch Street;

100 & 200 Quannapowitt Parkway;

300 Boulevard East;

4849 Alpha Road;

11830 Webb Chapel Road.

   Global Weehawken Acquisition Company, LLC, Global Miami Acquisition Company,
LLC, GIP Wakefield, LLC, Global Brea, LLC, GIP Alpha, L.P., Global Webb, L.P.   
Nov. 11, 2014      138,828,000     

Monthly Principal

and Interest

2045 & 2055 LaFayette Street – Mortgage

   2045-2055 Lafayette Street, LLC    February 6, 2017      65,551,000     

Monthly Principal

and Interest

150 South First Street – Mortgage

   150 South First Street, LLC    February 6, 2017      51,508,000     

Monthly Principal

and Interest

1100 Space Park Drive – Mortgage

   1100 Space Park, LLC    December 11, 2016      53,609,000     

Monthly Principal

and Interest

1500 Space Park Drive – Mortgage

   Digital 1500 Space Park Borrower, LLC    October 5, 2013      37,875,000     

Monthly Principal

and Interest

1201 Comstock St. – Mortgage

   Digital 1201 Comstock, LLC    June 24, 2012      16,163,000     

Monthly Principal

and Interest

1350 Duane and 3080 Raymond - Mortgage

   Digital 1350 Duane, LLC    October 1, 2012      52,800,000      Interest Only

700-750 Central Expressway – Mortgage (2)

  

BH Digital 700-750, LLC

BH Digital 700-750M, LLC

   June 9, 2013     
 

 

10,000,000 &
2,500,000

(mezzanine

  
  

) 

  Interest Only

 

Schedule 4.01(n)



--------------------------------------------------------------------------------

800 Central Expressway – Mortgage

  

Digital BH 800, LLC

Digital BH 800 M, LLC

   June 9, 2013     
 

 

10,000,000 &
10,500,000

(mezzanine

  
  

) 

  Interest Only

2001 Sixth Avenue – Mortgage (2)

   2001 Sixth LLC    September 1, 2017      54,266,047      Monthly Principal
and Interest

Clonshaugh Industrial Estate, Dublin 17 - Mortgage

   Digital Netherlands IV BV    September 4, 2014      38,883,000      Interest
Only

114 Rue Ambroise Croizat, St. Denis, France – Mortgage (3)

   Digital Realty (Paris 2) SCI    January 18, 2012      39,483,000     
Quarterly Principal and Interest

Unit 9, Blanchardstown Corporate Park, Dublin – Mortgage (3)

   Digital Realty (Blanchardstown) Ltd    January 18, 2012      33,946,000     
Quarterly Principal and Interest

360 Spear Street – Mortgage

   Digital Spear Street, LLC    November 8, 2013      47,569,000      Monthly
Principal and Interest

Mundells Roundabout, UK – Mortgage

   Digital Realty (Welwyn)    November 30, 2013      66,563,000      Interest
Only

Cressex 1, UK – Mortgage

   Digital Realty (Cressex) Sarl    October 16, 2014      27,786,000     
Quarterly Principal and Interest

Unsecured Senior Notes – Series B

   Digital Realty Trust, L.P.    November 5, 2013      33,000,000      Interest
Only

Unsecured Senior Notes – Series C

   Digital Realty Trust, L.P.    January 6, 2016      25,000,000      Interest
Only

Unsecured Senior Notes – Series D

   Digital Realty Trust, L.P.    January 20, 2015      50,000,000      Interest
Only

Unsecured Senior Notes – Series E

   Digital Realty Trust, L.P.    January 20, 2017      50,000,000      Interest
Only

Unsecured Senior Notes – Series F

   Digital Realty Trust, L.P.    February 3, 2015      17,000,000      Interest
Only

5.875% Senior Notes due 2020

   Digital Realty Trust, L.P.    February 1, 2020      500,000,000      Interest
Only

4.50% Senior Notes due 2015

   Digital Realty Trust, L.P.    July 15, 2015      375,000,000      Interest
Only

5.25% Senior Notes due 2021

   Digital Realty Trust, L.P.    March 15, 2021      400,000,000      Interest
Only

5.50% Exchangeable Senior Debentures due 2029

   Digital Realty Trust, L.P.    April 15, 2029      266,400,000      Interest
Only

 

1) As of December 31, 2011.

2) The outstanding principal amount represents JV Pro Rata Share of Debt for
Borrowed Money.

3) Mortgage loans paid off at maturity in January 2012.

 

Schedule 4.01(n)



--------------------------------------------------------------------------------

EXHIBIT A to the

TERM LOAN AGREEMENT

FORM OF NOTE

NOTE

[U.S. Dollar Loan: $            ]

[Euro Loan: €            ]

[Euro French Loan: €            ]

[Singapore Dollar Loan S$            ]

[Sterling Loan £            ]

[Australian Dollar Loan A$            ]

[[Insert name of applicable Supplemental Tranche]:            ]

(collectively, the “Principal Amount”, and, with respect to

each Tranche, the “Tranche Principal Amount”)

     Dated:             ,                

FOR VALUE RECEIVED, the undersigned, [insert name of applicable Borrower] (the
“Borrower”), HEREBY PROMISES TO PAY             (the “Lender”) for the account
of its Applicable Lending Office (as defined in the Term Loan Agreement referred
to below) the aggregate principal amount of the Advances owing to the Lender by
the Borrower pursuant to the Term Loan Agreement dated as of April 16, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”; terms defined therein, unless otherwise defined
herein, being used herein as therein defined) among the Borrower, Digital Realty
Trust, L.P., a Maryland limited partnership, the Lender and certain other lender
parties party thereto, Digital Realty Trust, Inc., as Parent Guarantor, any
Additional Guarantors and other Borrowers party thereto and Citibank, N.A., as
Administrative Agent for the Lender and such other lender parties, on the
Maturity Date.

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Advance owing to the Lender by such Borrower from the date of
such Advance, as the case may be, until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the Term
Loan Agreement.

Both principal and interest are payable in the currency of the applicable
Advance to the applicable Administrative Agent’s Account. Each Advance owing to
the Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Promissory Note; provided, however, that the failure of the Lender to make any
such recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Term Loan Agreement. The Term Loan Agreement, among other
things, contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the Maturity Date upon the terms and conditions
therein specified.

This Promissory Note shall not be construed or qualified as a promissory note
(billet à ordre) within the meaning of the Luxembourg law dated December 15,
1962 on the implementation in the national legislation of the uniform law for
bills of exchange and promissory notes.

 

Exh. A - 1



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF BORROWER]

 

By

 

 

    Name:     Title:

 

Exh. A - 2



--------------------------------------------------------------------------------

ADVANCES AND

PAYMENTS OF PRINCIPAL

 

1.

U.S. Dollar Loan1

 

Date

  Amount of
Advance   Amount of
Principal Paid
or Prepaid   Unpaid
Principal
Balance   Notation
Made By

 

2. Euro Loan

 

Date

  Amount of
Advance   Amount of
Principal Paid
or Prepaid   Unpaid
Principal
Balance   Notation
Made By

 

 

1 

Each of the following tables is to be inserted to extent applicable

 

Exh. A - 3



--------------------------------------------------------------------------------

3. Euro French Loan

 

Date

  Amount of
Advance   Amount of
Principal Paid
or Prepaid   Unpaid
Principal
Balance   Notation
Made By

 

4. Singapore Dollar Loan

 

Date

  Amount of
Advance   Amount of
Principal Paid
or Prepaid   Unpaid
Principal
Balance   Notation
Made By

 

 

 

Exh. A - 4



--------------------------------------------------------------------------------

5. Sterling Loan

 

Date

  Amount of
Advance   Amount of
Principal Paid
or Prepaid   Unpaid
Principal
Balance   Notation
Made By

 

6. Australian Dollar Loan

 

Date

  Amount of
Advance   Amount of
Principal Paid
or Prepaid   Unpaid
Principal
Balance   Notation
Made By

 

 

 

Exh. A - 5



--------------------------------------------------------------------------------

[7].

[insert name of applicable Supplement Tranche]2

 

Date

  Amount of
Advance   Amount of
Principal Paid
or Prepaid   Unpaid
Principal
Balance   Notation
Made By

 

 

 

2 

To be inserted for each Supplemental Tranche

 

Exh. A - 6



--------------------------------------------------------------------------------

EXHIBIT B TO THE

TERM LOAN AGREEMENT

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

                 ,         

Citibank, N.A.,

as Administrative Agent

under the Term Loan Agreement

referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Ladies and Gentlemen:

The undersigned, [insert name of applicable Borrower], refers to the Term Loan
Agreement dated as of April 16, 2012 (as amended from time to time, the “Term
Loan Agreement”; the terms defined therein being used herein as therein
defined), among the undersigned, Digital Realty Trust, L.P, as a Borrower,
Digital Realty Trust, Inc., as Parent Guarantor, the Additional Guarantors and
other Borrowers party thereto, the Lenders party thereto and Citibank, N.A., as
Administrative Agent for the Lenders, and hereby gives you notice, irrevocably,
pursuant to Section [3.01][3.02] of the Term Loan Agreement that the undersigned
hereby requests a Borrowing under the Term Loan Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a)of the Term Loan Agreement:

(i) The Business Day of the Proposed Borrowing is                  ,         .

(ii) The [Tranche] under which the Proposed Borrowing is requested is the [U.S.
Dollar Loan][Sterling Loan][Euro Loan][Euro French Loan][Singapore Dollar
Loan][Australian Dollar Loan][insert name of applicable Supplemental Tranche].

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Floating Rate Advances].

(iv) The aggregate amount of the Proposed Borrowing is [            ].

(v) [The initial Interest Period for each Floating Rate Advance made as part of
the Proposed Borrowing is              month[s].]3

(vi) [The currency of the Proposed Borrowing is [            ].]4

 

 

3 

If not specified, such period shall be one month.

4 

Insert only for a Borrowing under a Supplemental Tranche Loan.

 

Exh. B - 1



--------------------------------------------------------------------------------

(vii) The account information for the Borrower’s Account to which such Borrowing
should be credited is:

 

Bank:   [                                 ] ABA No:  
[                                 ] SWIFT No:   [                             
   ] IBAN No.:   [                                 ] Acct. Name:  
[                                 ] Acct. No.:   [                             
   ] Reference:   [                                 ]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

  (A) The representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to (x) the Proposed Borrowing and
(y) the application of the proceeds therefrom, as though made on and as of such
date (except for any such representation and warranty that, by its terms, refers
to a specific date, in which case as of such specific date).

 

  (B) No Default or Event of Default has occurred and is continuing, or would
result from (x) such Proposed Borrowing or (y) the application of the proceeds
therefrom.

 

  (C) (i) 60% of the Total Unencumbered Asset Value equals or exceeds the
Unsecured Debt that will be outstanding after giving effect to the Proposed
Borrowing, and (ii) before and after giving effect to the Proposed Borrowing,
the Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04 of the Term Loan Agreement.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

[NAME OF BORROWER] By:  

 

  Name:   Title:

 

Exh. B - 2



--------------------------------------------------------------------------------

EXHIBIT C to the

TERM LOAN AGREEMENT

FORM OF

GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT

                 ,         

Citibank, N.A.,

as Administrative Agent

under the Term Loan Agreement

referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Term Loan Agreement dated as of April 16, 2012 (as in effect on the date hereof
and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), among Digital
Realty Trust, L.P., as a Borrower, Digital Realty Trust, Inc., as Parent
Guarantor, the Additional Guarantors and other Borrowers party thereto, the
Lenders party thereto, and Citibank, N.A., as Administrative Agent for the
Lenders.

Ladies and Gentlemen:

Reference is made to the above-captioned Term Loan Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Term Loan Agreement and not otherwise defined
herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable out-of-pocket costs or
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty Supplement, the Guaranty, the Term Loan
Agreement or any other Loan Document in accordance with, and to the extent
required by, Section 9.04 of the Term Loan Agreement. Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons

 

Exh. C - 1



--------------------------------------------------------------------------------

that this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties (by
their acceptance of the benefits of this Guaranty Supplement) and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents.

(d) [Insert guaranty limitation language in accordance with Section 7.09(n) of
the Term Loan Agreement, if applicable]

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Term Loan Agreement and the Guaranty to the same extent as
each of the other Guarantors thereunder. The undersigned further agrees, as of
the date first above written, that each reference in the Term Loan Agreement to
an “Additional Guarantor”, a “Loan Party” or a “Guarantor” shall also mean and
be a reference to the undersigned, and each reference in any other Loan Document
to a “Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned represents and
warrants as of the date hereof as follows:

(a) The undersigned and each general partner or managing member, if any, of the
undersigned (i) is a corporation, limited liability company or partnership duly
incorporated, organized or formed, validly existing and in good standing (to the
extent that a concept of good standing exists under the laws of the jurisdiction
of the incorporation, organization or formation of such Loan Party) under the
laws of the jurisdiction of its incorporation, organization or formation,
(ii) is duly qualified and in good standing (to the extent that a concept of
good standing exists under the laws of the jurisdiction of the incorporation,
organization or formation of such Loan Party) as a foreign corporation, limited
liability company or partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

(b) The execution and delivery by the undersigned and of each general partner or
managing member (if any) of the undersigned of this Guaranty Supplement and each
other Loan Document to which it is or is to be a party, and the performance of
its obligations thereunder, and the consummation of the transactions
contemplated hereby and by the other Loan Documents, are within the corporate,
limited liability company or partnership powers of the undersigned, general
partner or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, memorandum and articles of association,
operating agreement, partnership agreement or other governing document of such
undersigned, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve

 

Exh. C - 2



--------------------------------------------------------------------------------

System), order, writ, judgment, injunction, decree, determination or award, or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the undersigned or any of its Subsidiaries.

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
the undersigned or any general partner or managing member of the undersigned in
respect of this Guaranty Supplement or any other Loan Document to which it is or
is to be a party or for the consummation of the transactions contemplated hereby
or by the other Loan Documents and the exercise by the Administrative Agent or
any Lender of its rights under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect.

(e) This Guaranty Supplement has been duly executed and delivered by each
undersigned and general partner or managing member (if any) of each undersigned
party thereto. This Guaranty Supplement is the legal, valid and binding
obligation of the undersigned party, enforceable against the undersigned in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, examinership or
similar laws affecting creditors’ rights generally and by general principles of
equity.

(f) Each undersigned has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty Supplement, and each undersigned has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business and financial condition of such
other Loan Party.

Section 4. Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any Federal court of the United States of America sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty, the Term Loan
Agreement or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Guaranty or the Term Loan Agreement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Term Loan Agreement, the Guaranty
thereunder or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Term Loan Agreement, the

 

Exh. C - 3



--------------------------------------------------------------------------------

Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
FACILITY, THE ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

By

 

 

  Name:   Title:

 

Exh. C - 4



--------------------------------------------------------------------------------

EXHIBIT D to the

TERM LOAN AGREEMENT

FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Term Loan Agreement dated as of April 16, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among Digital Realty
Trust, L.P., a Maryland limited partnership, as a Borrower, Digital Realty
Trust, Inc., as Parent Guarantor, the Additional Guarantors and other Borrowers
party thereto, the Lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

1. Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Term Loan Agreement as of the
date hereof equal to the percentage interest specified on Schedule 1 hereto of
all outstanding rights and obligations under the Term Loan Agreement Tranches
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
such Assignee’s Commitments and the amount of the Advances owing to such
Assignee will be as set forth on Schedule 1 hereto.

2. Such Assignor (a) represents and warrants that its name set forth on Schedule
1 hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (b) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (d) attaches the Note or
Notes (if any) held by such Assignor and requests that the Administrative Agent
exchange such Note or Notes for a new Note or Notes payable to the order of such
Assignee in an amount equal to the Commitments assumed by such Assignee pursuant
hereto or new Notes payable to the order of such Assignee in an amount equal to
the Commitments assumed by such Assignee pursuant hereto and such Assignor in an
amount equal to the Commitments retained by such Assignor under the Term Loan
Agreement, respectively, as specified on Schedule 1 hereto.

3. Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Term Loan Agreement, together with copies of the financial
statements referred to in Section 4.01(g) and (h) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Administrative Agent,
any Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action

 

Exh. D - 1



--------------------------------------------------------------------------------

under the Term Loan Agreement; (d) represents and warrants that its name set
forth on Schedule 1 hereto is its legal name; (e) confirms that it is an
Eligible Assignee; (f) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (g) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Term Loan Agreement are required to be
performed by it as a Lender; and (h) attaches any U.S. Internal Revenue Service
forms required under Section 2.11 of the Term Loan Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (a) such Assignee shall be a party to the Term Loan Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Term Loan Agreement (other than its
rights and obligations under the Loan Documents that are specified under the
terms of such Loan Documents to survive the payment in full of the Obligations
of the Loan Parties under the Loan Documents to the extent any claim thereunder
relates to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Term Loan
Agreement, such Assignor shall cease to be a party thereto.

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Term Loan Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Term Loan
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by facsimile or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the person executing this Assignment and Acceptance)
shall be effective as delivery of an original executed counterpart of this
Assignment and Acceptance.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Exh. D - 2



--------------------------------------------------------------------------------

SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE

 

ASSIGNORS:

              

U.S. Dollar Loan

              

Percentage interest assigned

     %         %         %         %         %   

U.S. Dollar Commitment assigned

   $         $         $         $         $     

Aggregate outstanding principal amount of

U.S. Dollar Loan Advances assigned

   $         $         $         $         $     

Singapore Dollar Loan

              

Percentage interest assigned

     %         %         %         %         %   

Singapore Dollar Commitment assigned

   S$         S$         S$         S$         S$     

Aggregate outstanding principal amount of

Singapore Dollar Loan Advances assigned

   S$         S$         S$         S$         S$     

Sterling Loan

              

Percentage interest assigned

     %         %         %         %         %   

Sterling Commitment assigned

   £         £         £         £         £     

Aggregate outstanding principal amount of

Sterling Loan Advances assigned

   £         £         £         £         £     

Euro Loan

              

Percentage interest assigned

     %         %         %         %         %   

Euro Commitment assigned

   €         €         €         €         €     

Aggregate outstanding principal amount of

Euro Loan Advances assigned

   €         €         €         €         €     

Euro French Loan

              

Percentage interest assigned

     %         %         %         %         %   

Euro French Commitment assigned

   €         €         €         €         €     

Aggregate outstanding principal amount of

Euro Loan Advances assigned

   €         €         €         €         €     

Australian Dollar Loan

              

Percentage interest assigned

     %         %         %         %         %   

Australian Dollar Commitment assigned

   A$         A$         A$         A$         A$     

Aggregate outstanding principal amount of

Australian Dollar Loan Advances assigned

   A$         A$         A$         A$         A$     

[Insert Name of Supplemental Tranche]

              

Percentage interest assigned

     %         %         %         %         %   

Supplemental Tranche Commitment relating to

such Supplemental Tranche assigned

              

Aggregate outstanding principal amount of

Supplemental Tranche Advances relating to such

Supplemental Tranche assigned

              

Principal Amount of Note Payable to Assignor

              

 

Exh. D - 3



--------------------------------------------------------------------------------

ASSIGNEES:

              

U.S. Dollar Loan

              

Percentage interest assumed

     %         %         %         %         %   

U.S. Dollar Commitment assumed

   $         $         $         $         $     

Aggregate outstanding principal amount of

U.S. Dollar Loan Advances assumed

   $         $         $         $         $     

Singapore Dollar Loan

              

Percentage interest assumed

     %         %         %         %         %   

Singapore Dollar Commitment assumed

   S$         S$         S$         S$         S$     

Aggregate outstanding principal amount of

Singapore Dollar Loan Advances assumed

   S$         S$         S$         S$         S$     

Sterling Loan

              

Percentage interest assumed

     %         %         %         %         %   

Sterling Commitment assumed

   £         £         £         £         £     

Aggregate outstanding principal amount of

Sterling Loan Advances assumed

   £         £         £         £         £     

Euro Loan

              

Percentage interest assumed

     %         %         %         %         %   

Euro Commitment assumed

   €         €         €         €         €     

Aggregate outstanding principal amount of

Euro Loan Advances assumed

   €         €         €         €         €     

Euro French Loan

              

Percentage interest assumed

     %         %         %         %         %   

Euro French Commitment assumed

   €         €         €         €         €     

Aggregate outstanding principal amount of

Euro French Loan Advances assumed

   €         €         €         €         €     

Australian Dollar Loan

              

Percentage interest assumed

     %         %         %         %         %   

Australian Dollar Commitment assumed

   A$         A$         A$         A$         A$     

Aggregate outstanding principal amount of

Australian Dollar Loan Advances assumed

   A$         A$         A$         A$         A$     

[Insert Name of Supplemental Tranche Loan

              

Percentage interest assumed

     %         %         %         %         %   

Supplemental Tranche Commitment relating to

such Supplemental Tranche assumed

              

Aggregate outstanding principal amount of

Supplemental Tranche Advances relating to such

Supplemental Tranche assumed

              

Principal Amount of Note Payable to Assignor

              

 

Exh. D - 4



--------------------------------------------------------------------------------

ASSIGNEE’S STANDING PAYMENT INSTRUCTIONS:

Correspondant Bank Name:

Correspondant Bank SWIFT Address:

Beneficiary Bank Account Number:

Beneficiary Bank Account Name:

Beneficiary Bank SWIFT Address:

Final Beneficiary Account Number:

Final Beneficiary Account Name:

Attention:

 

Exh. D - 5



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):
5             ,         

 

Assignors                       , as Assignor [Type or print legal name of
Assignor] By  

 

  Title: Dated:               ,                               , as Assignor
[Type or print legal name of Assignor] By  

 

  Title: Dated:               ,                               , as Assignor
[Type or print legal name of Assignor] By  

 

  Title: Dated:               ,                               , as Assignor
[Type or print legal name of Assignor] By  

 

  Title: Dated:               ,        

 

5 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.

 

   Exh. D - 6



--------------------------------------------------------------------------------

Assignees                     , as Assignee [Type or print legal name of
Assignee] By  

 

  Title:   E-mail address for notices: Dated:                ,         
Applicable Lending Offices:                     , as Assignee [Type or print
legal name of Assignee] By  

 

  Title:   E-mail address for notices: Dated:                ,         
Applicable Lending Offices:                     , as Assignee [Type or print
legal name of Assignee] By  

 

  Title:   E-mail address for notices: Dated:                ,         
Applicable Lending Offices:                     , as Assignee [Type or print
legal name of Assignee] By  

 

  Title:   E-mail address for notices: Dated:                ,         
Applicable Lending Offices:

 

Exh. D - 7



--------------------------------------------------------------------------------

Accepted [and Approved] this              day of             ,         
CITIBANK, N.A.,   as Administrative Agent By  

 

  Title: [Approved this              day of             ,          DIGITAL
REALTY TRUST, L.P. By:   Digital Realty Trust, Inc.,   its Sole General Partner
By  

 

  Title:]

 

Exh. D - 8



--------------------------------------------------------------------------------

EXHIBIT E to the

TERM LOAN AGREEMENT

FORM OF

UNENCUMBERED ASSETS CERTIFICATE

UNENCUMBERED ASSETS CERTIFICATE

Digital Realty, L.P.

Unencumbered Assets Certificate

Quarter ended     /    /    

Citibank, N.A.,

as Administrative Agent

under the Term Loan Agreement

referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Pursuant to provisions of the Term Loan Agreement, dated as of April 16, 2012,
Digital Realty Trust, L.P., a Maryland limited partnership (the “Operating
Partnership”), as an initial Borrower, Digital Realty Trust, Inc., a Maryland
corporation (the “Parent Guarantor”), the other Borrowers party thereto, the
Additional Guarantors party thereto, the Lenders party thereto and Citibank,
N.A., as Administrative Agent for the Lenders (said Term Loan Agreement, as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time, being the “Term Loan Agreement”; capitalized terms used herein but
not defined herein being used herein as defined in the Term Loan Agreement), the
undersigned, the Chief Financial Officer or a Responsible Officer of the Parent
Guarantor, hereby certifies and represents and warrants on behalf of the
Borrowers as follows:

1. The information contained in this certificate and the attached information
supporting the calculation of the Total Unencumbered Asset Value is true and
correct as of the close of business on             , 201     (the “Calculation
Date”) and has been prepared in accordance with the provisions of the Term Loan
Agreement.

2. The Total Unencumbered Asset Value is $            as of the Calculation Date
as more fully described on Schedule I hereto.

3. As of the Calculation Date, Unsecured Debt does not exceed 60% of the Total
Unencumbered Asset Value, in accordance with Section 5.04(b)(i) of the Term Loan
Agreement.

4. At the end of the fiscal quarter of the Parent Guarantor most recently
completed and as of the Calculation Date, the Parent Guarantor maintained an
Unencumbered Assets Debt Service Coverage Ratio of not less than 1.50:1.00, in
accordance with Section 5.04(b)(ii) of the Term Loan Agreement.

 

Exh. E - 1



--------------------------------------------------------------------------------

5. Attached hereto as Schedule II is an updated schedule of Unencumbered Assets
listing all of the Unencumbered Assets as of the Calculation Date, in accordance
with Section 5.03(d) of the Term Loan Agreement.

6. This certificate is furnished to the Administrative Agent pursuant to Section
[3.01(a)(xx) / 5.03(d)] of the Term Loan Agreement.

7. The Unencumbered Assets comply with all Unencumbered Asset Conditions (except
to the extent waived in writing by the Required Lenders).

[Remainder of page intentionally left blank]

 

Exh. E - 2



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, INC. By  

 

  Name:   Title:

 

Exh. E - 3



--------------------------------------------------------------------------------

SCHEDULE I — Calculation of Total Unencumbered Asset Value

 

(i)    Sum of Asset Values for all Unencumbered Assets (from charts below)      
$                    (ii)    (a) 33% times dollar amount in (i) above    $
                         (b) 20% times dollar amount in (i) above    $
                         (c) 5% times dollar amount in (i) above    $
                         (d) Sum of Asset Values of all Redevelopment Assets,
Development Assets and Assets owned by Controlled Joint Ventures    $
                         (e) Sum of Asset Values of all Assets located outside
of Specified Jurisdictions    $                          (f) Sum of Asset Values
of all Assets owned by Controlled Joint Ventures    $                      
(iii)    The difference, if positive, of (ii)(d) minus (ii)(a)       $
                   (iv)    The difference, if positive, of (ii)(e) minus (ii)(b)
      $                    (v)    The difference, if positive, of (ii)(f) minus
(ii)(c)       $                    Total Unencumbered Asset Value equals (i)
minus the sum of (iii), (iv) and (v)          $                

 

Sch. I - 1



--------------------------------------------------------------------------------

Calculation of Asset Value

(Technology Asset)

 

Technology Asset: [Insert Name]          (A)   Net Operating Income attributable
to such Unencumbered Asset for the fiscal quarter of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lenders pursuant to the Term Loan Agreement    $                      

(B)

  (1) 2% of all rental income (other than tenant reimbursements) from the
operation of such Unencumbered Asset for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Lenders pursuant to the Term Loan Agreement    $             
           (2) all management fees payable in respect of such Unencumbered Asset
for such fiscal quarterly period    $                       (C)   $0.25 x total
number of net rentable square feet within Unencumbered Asset    $             
         (D)   Amount of pro forma upward adjustment approved by Administrative
Agent for Tenancy Leases entered into during the quarter in the ordinary course
of business    $                      

(E)

 

 

Insert Amount from (A)

 

Insert the sum of (B)(1) minus (B)(2) (Insert 0 if negative number)

 

Insert Amount from (D)

     

 

$

 

$

 

$

 

$

 

            

minus

            

plus

            

equals

            

 

  

  

  

  

  

  

  

   (F)   Adjusted Net Operating Income of such Unencumbered Asset equals
(i) (E) times 4 less (ii) (C)          $                 (G)   Tentative Asset
Value equals (F) ÷ either 8.25% (if a Data Center Asset) or 7.5% (if an Other
Asset)          $                 (H)   If Unencumbered Asset was acquired
within last 12 months, the acquisition price    $                      

 

Sch. I - 2



--------------------------------------------------------------------------------

(I)

 

Asset Value:

    

If Unencumbered Asset was acquired within last 12 months, insert greater of (G)
and (H).

If Unencumbered Asset was acquired 12 or more months ago, insert (G).

   $                

 

Sch. I - 3



--------------------------------------------------------------------------------

Calculation of Asset Value

(Redevelopment Asset / Development Asset)

 

Redevelopment Asset: [Insert Name]

     Asset Value equals the book value of such Asset as determined in accordance
with GAAP (but determined without giving effect to any depreciation):    $
               

 

Development Asset: [Insert Name]

    

Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):

   $                

Total Unencumbered Asset Value

 

Sum of Asset Values for all Unencumbered Assets

   $                

 

Sch. I - 4



--------------------------------------------------------------------------------

SCHEDULE II

Schedule of Unencumbered Assets

 

Sch. II - 1



--------------------------------------------------------------------------------

EXHIBIT F to the

TERM LOAN AGREEMENT

FORM OF

SUPPLEMENTAL ADDENDUM

SUPPLEMENTAL ADDENDUM

To: Lenders under the Supplemental Tranche (as defined below)

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement dated as of April 16, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among Digital Realty
Trust, L.P., a Maryland limited partnership, as a Borrower, Digital Realty
Trust, Inc., as Parent Guarantor, the Additional Guarantors and other Borrowers
party thereto, the Lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.

Pursuant to Section 2.16 of the Term Loan Agreement, the Borrowers hereby
request a Supplemental Tranche (the “Supplemental Tranche”) on the terms and
conditions set forth below:

1. A Supplemental Tranche with aggregate Supplemental Tranche Commitments in the
amount of                      in the Supplemental Currency indicated below.

2. The Supplemental Currency shall be [Hong Kong Dollars][Yen].

3. The existing Borrower(s) or the Additional Borrower(s) that will be the
Supplemental Borrower(s) with respect to the Supplemental Tranche:
                    .

4. The Applicable Lending Office of each Lender with a Supplemental Tranche
Commitment in respect of the Supplemental Tranche and such Supplemental Tranche
Commitments are set forth on an updated Schedule I to the Term Loan Agreement
attached hereto.

5. Other terms and provisions relating to the Supplemental Tranche:
                    

 

 

 

Exh. F - 1



--------------------------------------------------------------------------------

The Borrowers confirm that the conditions to the creation of the Supplemental
Tranche set forth in Section 2.16 of the Term Loan Agreement have been
satisfied.

This Supplemental Addendum supplements the Term Loan Agreement. To the extent of
any inconsistency between the terms of this Supplemental Addendum and the terms
of the Term Loan Agreement, the terms of this Supplemental Addendum shall
prevail and govern to the extent of such inconsistency.

This Supplemental Addendum shall constitute a Loan Document under the Term Loan
Agreement and shall be governed by the law of the State of New York.

 

Very truly yours, [NAME OF SUPPLEMENTAL BORROWER] By:  

 

Name:   Title:  

Approved and agreed as of the Supplemental

Tranche Effective Date (as defined below):

[INSERT SIGNATURE BLOCK FOR EACH OTHER LOAN PARTY]

Approved and agreed this      day

of                     ,    

(the “Supplemental Tranche Effective Date”)

 

CITIBANK, N.A.,

as Administrative Agent

By  

 

  Name:   Title:

[INSERT SIGNATURE BLOCK FOR EACH LENDER MAKING

A SUPPLEMENTAL TRANCHE COMMITMENT WITH RESPECT

TO THE APPLICABLE SUPPLEMENTAL TRANCHE AND, IF

APPLICABLE, THE FUNDING AGENT]

 

Exh. F - 2



--------------------------------------------------------------------------------

EXHIBIT G to the

GLOBAL SENIOR TERM LOAN AGREEMENT

FORM OF

BORROWER ACCESSION AGREEMENT

BORROWER ACCESSION AGREEMENT

Citibank, N.A.,

as Administrative Agent

under the Term Loan Agreement

referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Term Loan Agreement dated as of April 16, 2012 (as in effect on the date hereof
and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), among Digital
Realty Trust, L.P., as a Borrower, Digital Realty Trust, Inc., as Parent
Guarantor, the Additional Guarantors and other Borrowers party thereto, the
Lenders party thereto, and Citibank, N.A., as Administrative Agent for the
Lenders.

Ladies and Gentlemen:

Reference is made to the above-captioned Term Loan Agreement. The capitalized
terms defined in the Term Loan Agreement and not otherwise defined herein are
used herein as therein defined.

Section 1. Accession. By its execution of this Accession Agreement, the
undersigned (“Additional Borrower”) absolutely, unconditionally and irrevocably
undertakes to and agrees to observe and be bound by the terms and provisions of
the Term Loan Agreement and other Loan Documents and all of the Obligations set
forth therein (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations) as if it were an original party thereto as an initial Borrower.

Section 2. Obligations Under the Loan Documents. The undersigned Additional
Borrower hereby agrees, as of the date first above written, to be bound as a
Borrower by all of the terms and conditions of the Term Loan Agreement and the
other Loan Documents to the same extent as each of the other Borrowers
thereunder. The undersigned Additional Borrower further agrees, as of the date
first above written, that each reference in the Term Loan Agreement and the
other Loan Documents to an “Additional Borrower”, a “Borrower Party”, a “Loan
Party”, or a “Borrower” shall also mean and be a reference to the undersigned
Additional Borrower.

Section 3. Consent of Loan Parties. The existing Loan Parties hereby consent to
the accession of the undersigned Additional Borrower to the Loan Documents on
the terms of Sections 1 and 2 of this Accession Agreement and agree that the
Loan Documents shall hereinafter be read and construed as if the undersigned
Additional Borrower had been an original party thereto.

Section 4. Representations and Warranties. As of the date hereof, the
undersigned Additional Borrower hereby makes each representation and warranty
set forth in Section 4.01 of the Term Loan Agreement to the same extent as each
other Borrower.

 

Exh. G - 1



--------------------------------------------------------------------------------

Section 5. Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Accession Agreement by facsimile or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Accession Agreement.

Section 6. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Accession Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned Additional Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or any federal court of the United States of America
sitting in New York County, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Accession Agreement, the
Term Loan Agreement, or any of the other Loan Documents to which it is or is to
be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
The undersigned Additional Borrower agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Accession Agreement, the Term Loan Agreement or any other Loan
Document shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Accession Agreement, the Term Loan
Agreement or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

(c) The undersigned Additional Borrower irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Accession Agreement, the Term Loan
Agreement or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned Additional Borrower
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.

(d) THE UNDERSIGNED ADDITIONAL BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE FACILITY OR THE ACTIONS OF ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL BORROWER] By:  

 

  Name:   Title:

Approved this      day

of                     ,     

[INSERT SIGNATURE BLOCK FOR EACH LOAN PARTY]

 

Exh. G - 2